 



Exhibit 10-Y
EXECUTION VERSION
 
 
MASTER SHARE PURCHASE AGREEMENT
RELATING TO THE DISSOLUTION OF THE SPICER JOINT VENTURE
by and among
DESC AUTOMOTRIZ, S.A. DE C.V.,
INMOBILIARIA UNIK, S.A. DE C.V.,
SPICER, S.A. DE C.V.,
DANA CORPORATION,
and
DANA HOLDINGS MEXICO, S. DE R.L. DE C.V.
Dated as of May 31, 2006
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE I
DEFINITIONS AND PRINCIPLES OF INTERPRETATION

Section 1.1
  Definitions     4  
Section 1.2
  Rules of Construction     19  
Section 1.3
  Accounting Principles     20  
Section 1.4
  Governing Law     20  
 
            ARTICLE II
PURCHASE AND SALE

Section 2.1
  Purchase and Sale of Dana JV Shares and Dana Target Shares     20  
Section 2.2
  Dana Account     21  
Section 2.3
  Closing     21  
Section 2.4
  Acknowledgements     22  
Section 2.5
  Transfer of Title of Purchased Shares     22  
 
            ARTICLE III
PURCHASE PRICE

Section 3.1
  Purchase Price     23  
Section 3.2
  Purchase Price Adjustment     24  
Section 3.3
  Purchase Price Adjustment and Allocation     30  
Section 3.4
  Past Due Interest     30  
 
            ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE DANA PARTIES

Section 4.1
  Incorporation and Registration     30  
Section 4.2
  Dana JV Shares     30  
Section 4.3
  Litigation     31  
Section 4.4
  Enforceability of Obligations     31  
Section 4.5
  Absence of Conflicting Agreements     31  
Section 4.6
  Approvals     31  
Section 4.7
  No Broker     32  
Section 4.8
  Sufficiency of Financial Resources     32  
 
            ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE DESC PARTIES

Section 5.1
  Incorporation and Registration     32  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
 
           
Section 5.2
  Dana Target Shares     32  
Section 5.3
  Indebtedness     34  
Section 5.4
  Litigation     34  
Section 5.5
  Financial Statements     34  
Section 5.6
  Enforceability of Obligations     35  
Section 5.7
  Absence of Conflicting Agreements     35  
Section 5.8
  Approvals     35  
Section 5.9
  No Broker     35  
Section 5.10
  Sufficiency of Financial Resources     35  
 
            ARTICLE VI
NON-WAIVER; SURVIVAL

Section 6.1
  Non-Waiver     35  
Section 6.2
  Nature and Survival     36  
 
            ARTICLE VII
COVENANTS OF THE PARTIES

Section 7.1
  Conduct of the Business     36  
Section 7.2
  Covenants Related to Chapter 11 Case     39  
Section 7.3
  General Covenants Regarding Conditions Precedent     40  
Section 7.4
  Sale and Purchase of Real Property     40  
Section 7.5
  Water Rights Assignment Agreements     41  
Section 7.6
  Payment of Indebtedness and Certain Related Actions     41  
Section 7.7
  Cash Settlements and Hybrid Loans     42  
Section 7.8
  Capitalization and Assignment of Inter-Company Debt.     43  
Section 7.9
  Spicer and JV Subsidiaries Resolutions     44  
Section 7.10
  Books and Records     44  
Section 7.11
  Confidentiality     45  
Section 7.12
  Tax Returns; Cooperation and Exchange of Information     46  
Section 7.13
  Other Taxes and Expenses     47  
Section 7.14
  Filings with Governmental Authorities     47  
Section 7.15
  Forjas Tlaxcala Facility     48  
Section 7.16
  ENCO, Tremec and Autoprecisa Remediations     48  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
 
           
Section 7.17
  Transfer and Termination of Certain Employees     50  
Section 7.18
  Non-Solicitation     51  
Section 7.19
  Transfer of Pension Funds of Transferred Employees     52  
Section 7.20
  JV Agreement and Management Services Agreement     52  
Section 7.21
  Use of Dana Trade Names     52  
Section 7.22
  Termination of Agreements.     52  
Section 7.23
  Acknowledgment and Releases     53  
 
            ARTICLE VIII
CONDITIONS TO CLOSING

Section 8.1
  General     53  
Section 8.2
  Conditions to Obligations of all Parties     53  
Section 8.3
  Additional Conditions Precedent of the Desc Parties     55  
Section 8.4
  Additional Conditions Precedent of Dana and Dana Mexico     57  
 
            ARTICLE IX
INDEMNIFICATION

Section 9.1
  Indemnification by Dana Mexico     58  
Section 9.2
  Indemnification by the Spicer     60  
Section 9.3
  Indemnification for Claims Related to AMSA     61  
Section 9.4
  Notice of Pre-Closing Third Party Claims Presented Post-Closing     61  
Section 9.5
  Conduct of Pre-Closing Claims Presented Pre-Closing.     62  
Section 9.6
  Defense of Pre-Closing Third Party Claims Presented Post-Closing     62  
Section 9.7
  Assistance for Third Party Claims     62  
Section 9.8
  Settlement of Third Party Claims     63  
Section 9.9
  Direct Claims     63  
Section 9.10
  Failure to Give Timely Notice     63  
Section 9.11
  Reductions and Subrogation     64  
Section 9.12
  Tax Effect     64  
Section 9.13
  Mitigation of Damages     64  
Section 9.14
  Payment and Interest     65  
Section 9.15
  Limitation     65  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page
 
        ARTICLE X
MISCELLANEOUS

Section 10.1 Section 10.2 Section 10.3 Section 10.4 Section 10.5 Section 10.6
Section 10.7 Section 10.8 Section 10.9 Section 10.10 Section 10.11 Section 10.12
Section 10.13 Section 10.14
  Termination Events
Public Notices
Expenses
Notices
Assignment
Further Assurances
Limitations on Remedies
Counterparts
Dispute Resolution
No Third Party Beneficiary
Partial Invalidity
Desc Parties Guarantor
Dana Parties Guarantor
Prior Agreements   66
66
66
66
68
68
68
69
69
71
71
71
71
71

iv



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS AND SCHEDULES

          EXHIBITS        
Exhibit A
  —   Adjusted Net Working Capital Amounts; Projected AMSA ANWC; Projected Desc
Target ANWC; Projected Remaining Dana Target ANWC
Exhibit B
  —   Environmental Legislation
Exhibit C
  —   Form of IT Agreement
Exhibit D
  —   Form of Receipt and Release Letter
Exhibit E
  —   Form of Release Agreement
Exhibit F
  —   Form of Software License Agreement
Exhibit G
  —   Form of Amended TSP License Agreement
Exhibit H
  —   Form of Water Rights Assignment Agreements
Exhibit I
  —   Form of TF Victor Trademark Agreement
Exhibit J
  —   Form of TSA Agreement
Exhibit K
  —   Form of Desc Automotriz Promissory Note
Exhibit L
  —   Form of TTSP Facility Sale and Purchase Deed
Exhibit M
  —   Form of TF Victor Facility Sale and Purchase Deed
Exhibit N
  —   Form of Etrac Facility Sale and Purchase Deed
Exhibit O
  —   Form of Cardanes Facility Sale and Purchase Deed
Exhibit P
  —   Form of AMSA Facility Sale and Purchase Deed
Exhibit Q-1
  —   Form of Cedei Facility Sale and Purchase Deed
Exhibit Q-2
  —   Cedei Facility Equipment
Exhibit R
  —   Scope of Phase One Environmental Study
Exhibit S
  —   Form of Acknowledgment and Release
Exhibit T
  —   Payments Out of Estimated Desc Cash
Exhibit U
  —   Payments Out of Estimated Dana Cash
Exhibit V
  —   Form of Securities Agreements
Exhibit W
  —   Form of Termination, Release and Joinder Agreement to the License and
Technical Assistance Agreement
Exhibit X
  —   Form of Dana Targets Debt Assignment Agreements

          SCHEDULES        
Schedule 1.1
  —   Product Warranty Reserves
Schedule 2.2-A
  —   Dana Account (Activities)
Schedule 2.2-B
  —   Dana Account (Projects)
Schedule 5.3
  —   Indebtedness
Schedule 5.4
  —   Litigation
Schedule 5.5(b)
  —   Financial Statements
Schedule 7.1(b)(xix)
  —   Severance and Termination Payments
Schedule 7.1(b)(xxi)
  —   Capital Expenditures
Schedule 7.6(b)
  —   Dana Target GE Agreements
Schedule 7.6(c)
  —   Comerica Letters of Credit

v



--------------------------------------------------------------------------------



 



         
Schedule 7.6(e)
  —   Dana Target Bonds
Schedule 7.15(a)
  —   Tlaxcala Assets
Schedule 7.16(a)-A
  —   ENCO Remediation
Schedule 7.16(a)-B
  —   ENCO Remediation Plan
Schedule 7.16(b)
  —   Tremec Remediation
Schedule 7.16(f)
  —   Environmental Consultants
Schedule 7.17(a)
  —   Transferred Employees
Schedule 7.17(e)
  —   Terminated Employees
Schedule 7.22(a)
  —   Debtor Assumed Agreements
Schedule 7.22(b)
  —   Non-Assumed Non-Terminated Agreements
Schedule 7.23
  —   Third Party Contracts
Schedule 8.2(e)
  —   Pre-Petition Claims
Schedule 8.2(k)
  —   Third Party Consents
Schedule 8.3(i)
  —   Officers and Directors Resignations — Desc Targets
Schedule 8.4(h)
  —   Officers and Directors Resignations — Dana Targets

vi



--------------------------------------------------------------------------------



 



MASTER SHARE PURCHASE AGREEMENT RELATING
TO THE DISSOLUTION OF THE SPICER JOINT VENTURE
     THIS MASTER SHARE PURCHASE AGREEMENT RELATING TO THE DISSOLUTION OF THE
SPICER JOINT VENTURE, is made as of the 31st day of May, 2006 by and among:
     DESC AUTOMOTRIZ, S.A. DE C.V., a corporation governed by the laws of the
United Mexican States (“Desc Automotriz”);
     SPICER, S.A. DE C.V., a corporation governed by the laws of the United
Mexican States (“Spicer”);
     INMOBILIARIA UNIK, S.A. DE C.V., a corporation governed by the laws of the
United Mexican States (“Inmobiliaria Unik” and together with Desc Automotriz and
Spicer, the “Desc Parties”);
     DANA CORPORATION, a corporation governed by the laws of the Commonwealth of
Virginia, United States of America (“Dana”); and
     DANA HOLDINGS MEXICO, S. DE R.L. DE C.V., a corporation governed by the
laws of the United Mexican States (“Dana Mexico” and together with Dana, the
“Dana Parties”).
RECITALS

(A)   WHEREAS, Dana and Desc Automotriz (formerly known as UNIK, S.A. de C.V.)
are both parties to that certain Spicer, S.A. de C.V. Shareholders Agreement,
dated as of May 19, 2000 (the “JV Agreement”), which superseded the agreement
dated January 1, 1995, pursuant to which Dana and Desc Automotriz have for many
years been Shareholders (as defined below) of Spicer;   (B)   WHEREAS, Spicer is
a holding Company (as defined below) engaged, through its Subsidiaries (as
defined below), in the business of manufacturing and selling auto parts and
components in the United Mexican States;   (C)   WHEREAS, Dana is the legal
owner of, and has full and unencumbered title to 48.803% of the issued and
outstanding shares of Spicer, consisting of 5,329,801,806 shares (the “Dana JV
Shares”);   (D)   WHEREAS Desc Automotriz is the legal owner of, and has full
and unencumbered title to 51.193% of the issued and outstanding shares of
Spicer, consisting of 5,590,883,458 shares (“Desc Automotriz JV Shares”);   (E)
  WHEREAS, the Subsidiaries of Spicer are all of the following corporations
(collectively, the “JV Subsidiaries”): Ejes Tractivos, S.A. de C.V. (“Etrac”),
Cardanes, S.A. de C.V. (“Cardanes”), Forjas Spicer, S.A. de C.V. (“Forjas”),
Autometales, S.A. de C.V.

 



--------------------------------------------------------------------------------



 



    (“AMSA”), T.F. Victor, S.A. de C.V. (“TF Victor”), Direcspicer, S.A. de C.V.
(“Direcspicer”), Corporación Inmobiliaria de Mexico, S.A. de C.V. (“Corporación
Inmobiliaria”), Engranes Cónicos, S.A. de C.V. (“ENCO”), Transmisiones TSP, S.A.
de C.V. (“TTSP”), Villa Industrial, S.A. de C.V. (“Villa Industrial”), Spicer
Servicios, S.A. de C.V. (“Spicer Servicios”), and Transmisiones y Equipos
Mecánicos, S.A. de C.V. (“Tremec”), all the foregoing of which are organized
under the laws of Mexico (as defined below), and Transmission Technologies
Corporation (“TTC”), which is organized under the laws of the State of Michigan;
  (F)   WHEREAS, Desc Automotriz and Dana have concluded and agreed that it is
in their mutual best interests to terminate their joint venture association in
Spicer by (i) Desc Automotriz becoming the direct owner of 99.996% owner of
Spicer and the indirect owner of the following JV Subsidiaries (Spicer and such
JV Subsidiaries together, the “Desc Targets”): Tremec, TF Victor, TTSP, TTC, and
Villa Industrial; and (ii) Dana, directly or indirectly, becoming the 100% owner
of the remaining JV Subsidiaries (such remaining JV Subsidiaries together, the
“Dana Targets”), as follows: Etrac, ENCO, Cardanes, AMSA, Forjas, Direcspicer,
Spicer Servicios and Corporación Inmobiliaria, in each case on the terms and
subject to the conditions set forth herein;   (G)   WHEREAS, Inmobiliaria Unik
is a wholly-owned Subsidiary of Desc Automotriz;   (H)   WHEREAS, Spicer is the
legal owner of, and has full and unencumbered title to 67.35% of the issued and
outstanding shares of AMSA, as follows: 40,429,324 shares, consisting of 17,216
Series A shares, 11,477 Series B shares, 35,999,999 Series A-1, and 4,400,632
Series B-1 shares; Desc Automotriz is the legal owner of, and has full and
unencumbered title to 32.64% of the issued and outstanding shares of AMSA, as
follows: 19,599,367 Series B-1 Shares; and Inmobiliaria Unik is the legal owner
of, and has full and unencumbered title to 0.01% of the issued and outstanding
shares of AMSA, as follows: 2 shares, consisting of 1 Series A-1 share, and 1
Series B-1 share (together the “AMSA Shares”);   (I)   WHEREAS, Spicer is the
legal owner of, and has full and unencumbered title to 99.99% of the issued and
outstanding shares of Cardanes, as follows: 69,999,998 shares, consisting of
30,000 Series A shares, 19,999 Series B shares, 41,969,999 Series A-1 shares,
and 27,980,000 Series B-1 shares; and Inmobiliaria Unik is the legal owner of,
and has full and unencumbered title to 0.01% of the issued and outstanding
shares of Cardanes, as follows: 2 shares consisting of 1 Series B share and 1
Series A-1 share (together, the “Cardanes Shares”);   (J)   WHEREAS, Spicer is
the legal owner of, and has full and unencumbered title to 99.99% of the issued
and outstanding shares of Direcspicer, as follows: 17,760,198 shares, consisting
of 6,120 Series A shares, 4,079 Series B shares, 10,650,000 Series C shares, and
7,099,999 Series D shares; Desc Automotriz is the legal owner of, and has full
and unencumbered title 0.05% of the issued and outstanding shares of
Direcspicer, as follows: 1 Series B share; and Inmobiliaria Unik is the legal
owner of, and has full and unencumbered title to 0.05% of the issued and
outstanding shares of Direcspicer, consisting of 1 Series D share (together, the
“Direcspicer Shares”);

2



--------------------------------------------------------------------------------



 



(K)   WHEREAS, Spicer is the legal owner of, and has full and unencumbered title
to 99.99% of the issued and outstanding shares of ENCO, as follows: 24,999,998
shares, consisting of 19,654 Series A shares, 13,101 Series B shares, 14,980,346
Series A-1 shares, and 9,986,897 Series B-1 shares; and Inmobiliaria Unik is the
legal owner of, and has full and unencumbered title to 0.01% of the issued and
outstanding shares of ENCO, as follows: 2 shares, consisting of 1 Series B share
and 1 Series B-1 share (together, the “ENCO Shares”);   (L)   WHEREAS, Spicer is
the legal owner of, and has full and unencumbered title to 99.99% of the issued
and outstanding shares of Etrac, as follows: 401,999,998 shares, consisting of
30,000 Series A shares, 19,999 Series B shares, 241,170,000 Series A-1 shares,
and 160,779,999 Series B-1 shares; and Inmobiliaria Unik is the legal owner of,
and has full and unencumbered title to 0.01% of the issued and outstanding
shares of Etrac, as follows: 2 shares, consisting of 1 Series B share and 1
Series B-1 share (together, the “Etrac Shares”);   (M)   WHEREAS, Spicer is the
legal owner of, and has full and unencumbered title to 99.99% of the issued and
outstanding shares of Forjas, as follows: 184,999,998 shares, consisting of
30,000 Class I Series A shares, 19,999 Class I Series B shares, 110,970,000
Class II Series A shares, and 73,979,999 Class II Series B shares; and
Inmobiliaria Unik is the legal owner of, and has full and unencumbered title to
0.01% of the issued and outstanding shares of Forjas, as follows: 2 shares,
consisting of 1 Series B share and 1 Series B-1 share (together, the “Forjas
Shares”);   (N)   WHEREAS, Spicer is the legal owner of, and has full and
unencumbered title to 99.99% of the issued and outstanding shares of Spicer
Servicios, as follows: 49,999 shares, consisting of 25,500 Series A shares and
24,499 Series B shares; and Direcspicer is the legal owner of, and has full and
unencumbered title to 0.01% of the issued and outstanding shares of Spicer
Servicios, as follows: 1 Series B share (together, the “Spicer Servicios
Shares”);   (O)   WHEREAS, Spicer is the legal owner of, and has full and
unencumbered title to 99.99% of the issued and outstanding shares of Corporación
Inmobiliaria, as follows: 16,286,774 shares, consisting of 25,500 Series A
shares, 24,499 Series B shares, 8,306,256 Series A-1 shares, and 7,980,519
Series B-1 shares; and Inmobiliaria Unik is the legal owner of, and has full and
unencumbered title to 0.01% of the issued and outstanding shares of Corporación
Inmobiliaria as follows: 2 shares, consisting of 1 Series B share and 1
Series B-1 share (together, the “Corporación Inmobiliaria Shares”);   (P)  
WHEREAS, Dana Mexico and Desc Automotriz have agreed that the liabilities of
Spicer and the JV Subsidiaries arising in respect of events or circumstances
occurring prior to the dissolution of Spicer shall be borne by Dana Mexico and
Desc Automotriz in accordance with the ownership percentages in Spicer and the
JV Subsidiaries, as set forth in Article IX; and   (Q)   WHEREAS, on March 3,
2006 (the “Petition Date”), Dana and forty (40) of its United States
subsidiaries filed before the Bankruptcy Court (as defined below), under case

3



--------------------------------------------------------------------------------



 



     number 06-10354, voluntary petitions for reorganization under the
Bankruptcy Code (as defined below) (the “Chapter 11 Case”);

(R)   NOW THEREFORE, in consideration of the respective covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I
DEFINITIONS AND PRINCIPLES OF INTERPRETATION
Section 1.1 Definitions.
     Whenever used in this Agreement, the following capitalized words and terms
shall have the meanings set out below, unless expressly stated to the contrary:
     “Actual AMSA ANWC” has the meaning given in Section 3.2(c).
     “Actual AMSA ANWC Deficit” has the meaning given in Section 3.2(f)(ii).
     “Actual AMSA ANWC Surplus” has the meaning given in Section 3.2(f)(ii).
     “Actual AMSA Cash” has the meaning given in Section 3.2(c).
     “Actual ANWC Adjustment Amount” has the meaning given in
Section 3.2(f)(iv).
     “Actual Dana Cash Surplus” has the meaning given in Section 3.2(f)(xii).
     “Actual Dana Cash Target” has the meaning given in Section 3.2(f)(viii).
     “Actual Dana Sum” has the meaning given in Section 3.2(f)(x).
     “Actual Desc Cash” has the meaning given in Section 3.2(b).
     “Actual Desc Cash Surplus” has the meaning given in Section 3.2(f)(xi).
     “Actual Desc Cash Target” has the meaning given in Section 3.2(f)(vii).
     “Actual Desc Sum” has the meaning given in Section 3.2(f)(ix).
     “Actual Desc Target ANWC” has the meaning given in Section 3.2(b).
     “Actual Desc Target ANWC Deficit” has the meaning given in
Section 3.2(f)(i).
     “Actual Desc Target ANWC Surplus” has the meaning given in
Section 3.2(f)(i).
     “Actual Remaining Dana Cash” has the meaning given in Section 3.2(c).
     “Actual Remaining Dana Target ANWC” has the meaning given in
Section 3.2(c).

4



--------------------------------------------------------------------------------



 



     “Actual Remaining Dana Target ANWC Deficit” has the meaning given in
Section 3.2(f)(iii).
     “Actual Remaining Dana Target ANWC Surplus” has the meaning given in
Section 3.2(f)(iii).
     “Actual Spicer Cash” has the meaning given in Section 3.2(c).
     “Adjusted Net Working Capital” means the current asset and liability
accounts set out in Exhibit A.
     “Affiliate” means a Person which controls, is controlled by, or is under
common control with, another Person.
     “Agreement” means this Master Share Purchase Agreement Relating to the
Dissolution of Spicer, S.A. de C.V., including all Exhibits and Schedules
hereto, and all instruments supplementing, amending or confirming this
Agreement.
     “Already Pending Proceeding” has the meaning given in Section 10.9(e).
     “Amended TSP License Agreement” means the Amendment to the Trademark
License Agreement to be entered into at or prior to Closing by and between Dana
and TTSP for the license of the “Spicer” trademark, substantially in the form
attached as Exhibit G.
     “AMSA” has the meaning given in Recital E hereof.
     “AMSA Capitalization” has the meaning given in Section 7.8(a).
     “AMSA Facility” has the meaning given in Section 7.4(e).
     “AMSA Shares” has the meaning given in Recital H hereof.
     “Ancillary Agreements” means, collectively, the IT Agreement, the Release
Agreement, the Software License Agreement, the Amended TSP License Agreement,
the TF Victor Trademark Agreement, the TSA Agreement, the Water Rights
Assignment Agreements, the Termination, Release and Joinder to the License and
Technical Assistance Agreement, the Dana Target Debt Assignment Agreement and
any other agreement that is entered into pursuant hereto.
     “Applicable Laws” means any Law, consent, exemption, approval or License of
any Governmental Authority, as of the date hereof, that applies in whole or in
part to (i) Spicer or the JV Subsidiaries or its or their respective business as
conducted on or prior to the Closing Date, (ii) any of the Purchased Shares or
(iii) any of the Parties hereto.
     “Assets” means any rights, title, or interests in and to properties, assets
and rights of any kind, tangible or intangible, real or personal.
     “Autoprecisa Land” has the meaning given in Section 7.16(c).

5



--------------------------------------------------------------------------------



 



     “Average ANWC Amount” means the amount equal to (i) the sum of the
Projected Desc Target ANWC, the Projected AMSA ANWC and the Projected Remaining
Dana Target ANWC divided by (ii) two, which amount shall (x) be equal to
US$41,590,500 if the Closing occurs on or prior to July 7, 2006 and (y) be
calculated by the Parties if the Closing occurs after July 7, 2006.
     “Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§101
et seq, as it may be amended from time to time.
     “Bankruptcy Court” means the United States Bankruptcy Court for the
Southern District of New York.
     “Bankruptcy Court Approval Motion” means a motion, in a form and substance
reasonably satisfactory to Desc Automotriz, filed with the Bankruptcy Court by
Dana, seeking the Bankruptcy Court Approval Order of the Agreement and the
Transactions.
     “Bankruptcy Court Approval Order” means an order entered by the Bankruptcy
Court granting the Bankruptcy Court Approval Motion, which order (a) shall be
(i) in a form and substance reasonably satisfactory to Desc Automotriz and Dana,
(ii) in accordance with the provisions of this Agreement and the Ancillary
Agreements, including Section 7.2 of this Agreement, and (iii) a final order
that has not been reversed, modified, rescinded, or stayed, and for which the
time to appeal has expired and is no longer subject to appeal or further
judicial review; and (b) shall, among other things, (i) approve this Agreement,
the Ancillary Agreements, as appropriate, and the Transactions under, inter
alia, Sections 363 and 365 of the Bankruptcy Code and Bankruptcy Rule 9019,
(ii) include a specific finding that Desc Automotriz is a good faith purchaser,
for purposes of Section 363(m) of the Bankruptcy Code, of the Dana JV Shares,
(iii) provide that Dana is authorized to enter into the Hybrid Loans,
(iv) provide that Dana is authorized to transfer the Desc Automotriz Promissory
Note to Dana Mexico, for the purpose of Dana Mexico’s use of that note in
payment for the stock of the shares of the Dana Targets from Desc Automotriz,
(v) provide that the sale of the Dana JV Shares shall be free and clear of any
Encumbrance whatsoever, pursuant to Section 363(f) of the Bankruptcy Code and is
vested with the right, title and interest of Dana in the Dana JV Shares,
(vi) provide that Dana is authorized to amend and assume as amended, its
obligations under the contracts listed on Schedule 7.22(a) hereof pursuant to
Section 365 of the Bankruptcy Code, (vii) provide for a waiver of the stays
contemplated by Bankruptcy Rules 6004(h) and 6006(d), as applicable, and that
the Bankruptcy Court Approval Order is immediately effective and enforceable,
(viii) authorize Dana’s reimbursement to the Desc Parties of all amounts due in
respect of the Dana Account, and (ix) waive and release all claims of any kind
of Dana and Dana’s Affiliates and Dana’s Subsidiaries against Spicer, the Desc
Entities (as defined in the Release Agreement) and the Desc Targets including
all avoidance claims pursuant to Sections 544, 545, 547, 548, 549, 550 and
553(b) of the Bankruptcy Code, except for claims arising under this Agreement
and the Ancillary Agreements and certain other exceptions as set forth in the
Release Agreement; (x) include a determination that the transfers pursuant to
this Agreement and the Ancillary Agreements, as appropriate, constitute
transfers for fair value; (xi) include a determination that all amounts to be
paid by Dana or any Debtor or to be borne by Dana or any Debtor pursuant to this
Agreement and the Ancillary Agreements shall constitute administrative expenses
under Section 503(b) and 507(a)(1) of the Bankruptcy Code, shall be immediately
payable, if, and when, any such

6



--------------------------------------------------------------------------------



 



obligations to pay or bear such amounts may arise under this Agreement and/or
the Ancillary Agreements without any further order of the Bankruptcy Court;
(xii) include a determination that approval of this Agreement, the Ancillary
Agreements, as appropriate, and the Transactions and the Bankruptcy Approval
Order, and the consummation of the Transactions contemplated hereby and thereof
are in the best interests of Dana, its affiliated Debtors, their creditors and
estates; (xiii) include a determination that the terms and conditions of this
Agreement, the Ancillary Agreements, as appropriate and the Transactions are
fair and reasonable; and (xiv) provide that the provisions of the Bankruptcy
Court Approval Order are nonseverable and mutually dependent.
     “Bankruptcy Dispute” has the meaning given in Section 10.9(a).
     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as may
be amended from time to time.
     “Base Dana JV Share Purchase Price” has the meaning given in
Section 3.1(a).
     “Base Dana Target Share Purchase Price” has the meaning given in
Section 3.1(b).
     “Basket” has the meaning given in Section 9.15(a).
     “Books and Records” means all books and records of the Dana Targets or the
Desc Targets, as applicable, including financial, corporate, operations and
sales books, records, books of account, sales and purchase records, lists of
suppliers and customers, formulae, business reports, plans and projections and
all other documents, surveys, plans, files, records, correspondence, and other
data and information, financial or otherwise, including all data and information
stored on computer-related or other electronic media.
     “Business Day” means a day, other than a Saturday or Sunday, on which the
principal commercial banks located in Mexico City, D.F. and New York City are
open for business during normal banking hours.
     “Capital Lease Obligations” with respect to any Person, for any applicable
period, the obligations of such Person that are permitted or required to be
classified and accounted for as capital obligations under applicable NIFs, and
the amount of such obligations at any date will be the capitalized amount of
such obligations at such date determined in accordance with NIFs.
     “Cardanes” has the meaning given in Recital E hereof.
     “Cardanes Dividend” has the meaning given in Section 7.7(b)(ii).
     “Cardanes Facility” has the meaning given in Section 7.4(d).
     “Cardanes GE Agreement” has the meaning given in Section 7.6(b).
     “Cardanes Shares” has the meaning given in Recital I hereof.
     “Cash” means cash and cash equivalents.

7



--------------------------------------------------------------------------------



 



     “Cedei Facility” has the meaning given in Section 7.4(f).
     “CFC Approval” has the meaning given in Section 4.6.
     “Chapter 11 Case” has the meaning given in Recital Q hereof.
     “Claim” or “Claims” means one or more claims, demands, actions, causes of
action or proceedings and a series of related Claims resulting from the same
act, omission, event, circumstance, matter or facts shall be deemed a single
Claim.
     “Closing” means the completion of (i) the sale to and purchase by Desc
Automotriz of the Dana JV Shares and (ii) the sale to and purchase by Dana
Mexico of the Dana Target Shares, in each case on the terms and subject to the
conditions hereof.
     “Closing Date” has the meaning given in Section 2.3(a).
     “CNA Approval” means the approval of the National Water Commission
(Comisión Nacional del Agua) with respect to the Water Rights Assignment
Agreements.
     “Comerica” has the meaning given in Section 7.6(c).
     “Comerica Letters of Credit” has the meaning given in Section 7.6(c).
     “Company” means any group or entity established under the General
Corporation Law (Ley General de Sociedades Mercantiles) of Mexico or any
corresponding foreign law.
     “Contracts” means contracts, licenses, leases, agreements, commitments,
entitlements and engagements of any Person, whether written or in electronic
form, including any promises, undertakings, assurances or guarantees, all
quotations, orders or tenders for contracts which remain open for acceptance and
any manufacturers’ or suppliers’ warranty, guarantee or commitment.
     “Control,” including the terms “controlled by” and “under common control
with,” means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, as trustee or executor, as general partner
or managing member, by contract or otherwise, including the ownership, directly
or indirectly, of securities having the power to elect a majority of the board
of directors or similar body governing the affairs of such Person. A Party shall
be deemed to have Control of any or all of its Affiliates notwithstanding the
fact that any third party which is a shareholder, partner, quotaholder, or
member of any such Affiliate has the right to require unanimous approval of
certain matters involving such Affiliate.
     “Corporación Inmobiliaria” has the meaning given in Recital E hereof.
     “Corporación Inmobiliaria Capitalization I” has the meaning given in
Section 7.8(b).
     “Corporación Inmobiliaria Capitalization II” has the meaning given in
Section 7.8(c).

8



--------------------------------------------------------------------------------



 



     “Corporación Inmobiliaria Mortgage” has the meaning given in
Section 7.6(b).
     “Corporación Inmobiliaria Shares” has the meaning given in Recital O
hereof.
     “Court” has the meaning given in Section 10.9(c).
     “Dana” has the meaning given in the introductory paragraph.
     “Dana Account” has the meaning given in Section 2.2.
     “Dana Adjustment Payment” has the meaning given in Section 3.2(a)(ix).
     “Dana ANWC Excess” has the meaning given in Section 3.2(f)(vi).
     “Dana Closing Adjustment Statement” has the meaning given in
Section 3.2(c).
     “Dana Closing Balance Sheets” has the meaning given in Section 3.2(c).
     “Dana Closing Financial Statements” has the meaning given in
Section 3.2(c).
     “Dana JV Shares” has the meaning given in Recital C hereof.
     “Dana Mexico” has the meaning given in the introductory paragraph.
     “Dana Parties” has the meaning given in the introductory paragraph.
     “Dana Target Bonds” has the meaning given in Section 7.6(e).
     “Dana Target Claim” has the meaning given in Section 9.2(b).
     “Dana Target GE Agreements” has the meaning given in Section 7.6(b).
     “Dana Target Shares” means, collectively, the AMSA Shares, the Cardanes
Shares, the ENCO Shares, the Etrac Shares, the Forjas Shares, the Direcspicer
Shares, the Spicer Servicios Shares, and the Corporación Inmobiliaria Shares and
any other shares of the Dana Targets issued pursuant to this Agreement.
     “Dana Target Transferred Employees” has the meaning given in
Section 7.17(a).
     “Dana Targets” has the meaning given in Recital F hereof.
     “Dana Targets Debt Assignment Agreement” means the agreements,
substantially in the form attached as Exhibit X, pursuant to which (i) Spicer
shall assign to Corporación Inmobiliaria the Dana Target Debts (as defined
therein) and (ii) Spicer shall assign to Corporación Inmobiliaria, and Spicer
shall be released from, any and all rights and obligations of Spicer, in each
case under the Intercompany Credit Agreements by and between Spicer and each of
Direcspicer, Cardanes, ENCO, Etrac, AMSA, Forjas and Corporación Inmobiliaria,
each dated as of February 1, 2003.

9



--------------------------------------------------------------------------------



 



     “Dana Targets Receivables” has the meaning given in Section 7.8(b).
     “Defending Party” has the meaning given in Section 9.7.
     “Desc” means Desc, S.A. de C.V.
     “Desc Adjustment Payment” has the meaning given in Section 3.2(a)(vii).
     “Desc ANWC Excess” has the meaning given in Section 3.2(f)(v).
     “Desc Automotriz” has the meaning given in the introductory paragraph.
     “Desc Automotriz JV Shares” has the meaning given in Recital D hereof.
     “Desc Automotriz Promissory Note” has the meaning given in
Section 2.3(b)(iii).
     “Desc Closing Adjustment Statement” has the meaning given in
Section 3.2(b).
     “Desc Closing Balance Sheets” has the meaning given in Section 3.2(b).
     “Desc Closing Financial Statements” has the meaning given in
Section 3.2(b).
     “Desc Corporativo” means Desc Corporativo, S.A. de C.V.
     “Desc/Dana Purchase Orders” shall mean all of the purchase orders between
or among Desc and/or any of its Affiliates, on the one hand, and Dana and/or any
of its Affiliates, on the other hand, that are outstanding as of the Closing
Date. For the avoidance of doubt, Desc/Dana Purchase Orders shall not include
any purchase orders upon which payment is made in accordance with
Section 8.2(e), except to the extent that post-petition obligations remain
outstanding under such purchase order irrespective of such payment.
     “Desc Parties” has the meaning given in the introductory paragraph.
     “Desc Targets” has the meaning given in Recital F hereof.
     “Desc Transferred Employees” has the meaning given in Section 7.17(a).
     “Determination Date” means the earlier to occur of (i) if either Desc
Automotriz or Dana does not timely deliver a Dispute Notice, the date that is
twenty-one (21) calendar days following the later of the date on which the Desc
Closing Financial Statements were delivered and the date on which the Dana
Closing Financial Statements were delivered, and (ii) if either Desc Automotriz
or Dana timely delivers a Dispute Notice, the earlier to occur of (A) the date
on which Desc Automotriz and Dana finally and conclusively resolve any and all
disputes set forth in the Dispute Notice and (B) the date of the Final Report of
the Independent Accounting Firm.
     “DIP Credit Agreement” means that certain credit agreement, dated as of
March 3, 2006, between Dana, as borrower, Citicorp North America, Inc. as
administrative agent, Bank of America, N.A. and JPMorgan Chase Bank, N.A., as
co-syndication agents, Citicorp North

10



--------------------------------------------------------------------------------



 



America, Inc., as initial swing line lender, and Bank of America, N.A., Citicorp
North America, Inc. and JPMorgan Chase Bank, N.A., as initial issuing banks.
     “Direcspicer” has the meaning given in Recital E hereof.
     “Direcspicer Shares” has the meaning given in Recital J hereof.
     “Direct Claim” has the meaning given in Section 9.9.
     “Discloser” has the meaning given in Section 7.11(a).
     “Dispute” has the meaning given in Section 10.9(b).
     “Dispute Notice” has the meaning given in Section 3.2(d).
     “Employees” means those individuals who are employed or were employed by
the JV Subsidiaries prior to or at Closing.
     “ENCO” has the meaning given in Recital E hereof.
     “ENCO Dividend” has the meaning given in Section 7.7(b)(i).
     “ENCO GE Agreement” has the meaning given in Section 7.6(b).
     “ENCO Remediation” has the meaning giving in Section 7.16(a).
     “ENCO Remediation Plan” has the meaning given in Section 7.16(a).
     “ENCO Shares” has the meaning given in Recital K hereof.
     “Encumbrance” means any pledge, lien, claim, charge, security interest,
lease, title retention agreement, mortgage, restriction, development, or
collateral security arrangement or similar agreement, easement, right-of-way,
title defect, option or adverse claim, or encumbrance of any kind or character
whatsoever.
     “Environment” means the air, surface water, underground water, any land,
all living organisms, sediment, soil or subsurface strata, and natural resources
and the environment or living environment as defined in any Environmental Laws.
     “Environmental Approvals” means all permits, certificates, licenses,
authorizations, consents, impact assessments, instructions, directions or
registrations issued or required by Governmental Authorities pursuant to
Environmental Laws with respect to the operation of Spicer or the JV
Subsidiaries or its or their respective business or assets.
     “Environmental Consultant” has the meaning given in Section 7.16(f)(ii).
     “Environmental Laws” means all Applicable Laws, as (i) in effect on the
date of this Agreement, except as provided in clause (ii)(C) below, and (ii) in
force in the country in which the operation facilities of each of the Dana
Targets and the Desc Targets are located at on the

11



--------------------------------------------------------------------------------



 



date of this Agreement, relating to (A) air emissions, water discharges, soil
remediation, natural resources or any other regulation standing for the
protection of the Environment, (B) the handling, storage, generation, treatment,
release and disposal of Hazardous Substances or (C) soil remediation, in which
case certain of the regulations relating to soil remediation, which, as of the
date hereof are under consideration of the Mexican Governmental Authorities and
have been attached hereto as Exhibit B, shall be applicable notwithstanding the
fact that they are not yet in full force and effect as of the date hereof.
     “Estimated AMSA Cash” has the meaning given in Section 3.2(a)(i).
     “Estimated Dana Cash” has the meaning given in Section 3.2(a)(iii).
     “Estimated Dana Sum” has the meaning given in Section 3.2(a)(vi).
     “Estimated Desc Cash” has the meaning given in Section 3.2(a)(ii).
     “Estimated Desc Sum” has the meaning given in Section 3.2(a)(vi).
     “Estimated Exhibit T” has the meaning given in Section 3.2(a)(iv).
     “Estimated Exhibit U” has the meaning given in Section 3.2(a)(iv).
     “Estimated Spicer Cash” has the meaning given in Section 3.2(a)(i).
     “Etrac” has the meaning given in Recital E hereof.
     “Etrac Facility” has the meaning given in Section 7.4(c).
     “Etrac GE Agreement” has the meaning given in Section 7.6(b).
     “Etrac Shares” has the meaning given in Recital L hereof.
     “Final Dana JV Share Purchase Price” has the meaning given in
Section 3.3(b).
     “Final Dana Target Share Purchase Price” has the meaning given in
Section 3.3(a).
     “Final Report” has the meaning given in Section 3.2(e).
     “Financial Statements” means the audited balance sheets and income
statements of Spicer and each of the JV Subsidiaries as of December 31, 2005,
and the unaudited balance sheet and income statements of Spicer and each of the
JV Subsidiaries as of March 31, 2006.
     “Forjas” has the meaning given in Recital E hereof.
     “Forjas Shares” has the meaning given in Recital M hereof.
     “FTC Approval” has the meaning given in Section 4.6.
     “GE” has the meaning given in Section 7.6(b).

12



--------------------------------------------------------------------------------



 



     “GE Assignments” has the meaning given in Section 7.6(b).
     “GE Subleases” has the meaning given in Section 7.6(b).
     “Governmental Authority” means any federal, national, supranational, state,
provincial, departmental, local or similar government, regulatory or
administrative authority, governmental department, branch, agency, commission,
board, tribunal or court or other law, rule or regulation-making entity having
jurisdiction over (i) Spicer or the JV Subsidiaries or its or their respective
business or (ii) where the context requires, over the Person in question or its
business as conducted, in each case on or prior to the Closing Date.
     “Hazardous Substance” means any substance or waste classified as
“dangerous” under any Environmental Laws, including any asbestos or
asbestos-containing materials, polychlorinated biphenyls, chemical waste,
radioactive materials and petroleum products.
     “Hybrid Loan Dividends” has the meaning given to it in Section 7.7(b)(ii).
     “Hybrid Loans” has the meaning given in Section 7.7(b).
     “ICC Rules” has the meaning given in Section 10.9(b).
     “Indebtedness” with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, whether short-term or long-term,
and whether secured or unsecured, or with respect to deposits or advances of any
kind (other than deposits and advances of any Person relating to the purchase of
products or services in the Ordinary Course of Business), (ii) all obligations
of such Person evidenced by bonds, debentures, notes or similar instruments,
(iii) all obligations of such Person upon which interest charges are customarily
paid (other than trade payables incurred in the Ordinary Course of Business),
(iv) all obligations of such Person under conditional sale or other title
retention agreements relating to property or Assets purchased by such Person,
(v) all obligations of such Person issued or assumed as the deferred purchase
price of property or services (other than current trade payables incurred in the
Ordinary Course of Business), (vi) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Encumbrance on Assets owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed, (vii)
all guarantees by such Person of Indebtedness of others, (viii) all Capital
Lease Obligations of such Person, (ix) all net payments that such Person would
have to make in the event of an early termination, on the date Indebtedness of
such Person is being determined, in respect of outstanding interest rate
protection agreements, foreign currency exchange arrangements or other interest
or exchange rate hedging arrangements, (x) all obligations including
reimbursement obligations of such Person in respect of letters of credit,
fidelity bonds, surety bonds, performance bonds and bankers’ acceptances,
(xi) obligations of such Person to purchase, redeem, retire, defease or
otherwise acquire for value any capital stock of such Person or any warrants,
rights or options to acquire such capital stock, (xii) renewals, extensions,
refundings, deferrals, restructurings, amendments and modifications of any such
Indebtedness or guarantee and (xiii) any other obligation that in accordance
with applicable accounting methods is required to be reflected as debt on the
balance sheet of such Person. The Indebtedness of any Person will include the
Indebtedness of any partnership in which such

13



--------------------------------------------------------------------------------



 



Person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
Person in respect thereof.
     “Indemnified Party” has the meaning given in Section 9.4.
     “Indemnifier” has the meaning giving in Section 9.4.
     “Independent Accounting Firm” has the meaning given in Section 3.2(e).
     “Inmobiliaria Corcel” means Inmobiliaria Corcel, S.A. de C.V., a wholly
owned Subsidiary of Desc Automotriz.
     “Inmobiliaria Unik” has the meaning given in the introductory paragraph.
     “Intellectual Property” means all patents, copyrights, registered and
unregistered trade-marks, service marks, trade-names, logos, commercial symbols,
industrial designs and circuit topographies (including applications for all of
the foregoing and renewals, divisions, extensions and reissues, where
applicable, relating thereto), inventions, licenses, trade secrets, patterns,
drawings, computer software, formulae, technical information, research data,
designs, know how, and all other intellectual property owned by, licensed to,
held by or the subject matter of which is used by Spicer or the JV Subsidiaries.
     “Inter-Company Debt” has the meaning given in Section 7.8(b).
     “Interest Rate” means the London Interbank Offered Rate (LIBOR) offered for
three-month deposits in US dollars, as such rate appears on the relevant page of
the Bloomberg Money Market Rates Services (or such other page as may replace
such page on such service for the purpose of displaying London Interbank Offered
Rates of major banks for US dollar deposits), at or about 11 a.m. (London time)
two (2) Business Days prior to the date of payment, plus 350 basis points.
     “IT Agreement” means the Information Technology Transitional Services
Agreement to be entered into at or prior to Closing by and among Desc
Corporativo, AMSA, Cardanes, Direcspicer, Etrac, ENCO, Forjas, Spicer Servicios,
Corporación Inmobiliaria and Dana Mexico, for the continuance on a temporary
basis of certain IT Transitional Services (as such term shall be defined in the
IT Agreement), substantially in the form attached as Exhibit C.
     “JV Agreement” has the meaning given in Recital A hereof.
     “JV Subsidiaries” has the meaning given in Recital E hereof.
     “Laws” means all statutes, laws, by-laws, rules, regulations, requirements,
orders, ordinances, protocols, codes, guidelines, tax treaties, policies,
notices, directions and judgments or other requirements or standards of any
Governmental Authority having the force of law.
     “License” means any license, permit, approval, right, privilege, concession
or franchise issued, granted, conferred or otherwise created by a Governmental
Authority under Applicable Law.

14



--------------------------------------------------------------------------------



 



     “Loss” or “Losses” means any and all damages and losses (daños y
perjuicios), liability, cost, out-of-pocket expense, charge, fine, penalty or
assessment actually suffered or incurred resulting from or arising out of any
Claim, including the reasonable costs and out-of-pocket expenses of any action,
suit, proceeding, demand, assessment, judgment, settlement or compromise
relating thereto and all interest, fines and penalties incurred and reasonable
legal fees and out-of-pocket expenses incurred in connection therewith, but
excluding specifically any indirect, punitive, consequential or special damages;
provided, however, that (a) with respect to the Autoprecisa Land, “Losses” shall
not include any amounts incurred in connection with (i) any environmental
remediation of the Autoprecisa Land, (ii) any failure to comply with any
Environmental Law, including but not limited to any claim for failing to handle,
transport, store, treat or dispose of any Hazardous Substances or (iii) any
Environmental Approval; and (b) with respect to product warranty Claims only of
Spicer or the JV Subsidiaries, “Losses” means only those amounts in excess of
those set out opposite the name of Spicer and each of the JV Subsidiaries on
Schedule 1.1 .
     “Management Services Agreements” means (i) the management services
agreement between Villa Industrial and Direcspicer, dated as of December 31,
2002 (together with its amendments), (ii) the management services agreement
between Desc Corporativo and Direcspicer dated as of January 1, 2004 (together
with its amendments), (iii) the management services agreement between
Corporativo Uniko, S.A. de C.V. and Direcspicer, dated as of September 30, 2004
(together with its amendments), (iv) the management services agreement between
TF Victor and Direcspicer, dated as of December 31, 2002 (together with its
amendments), (v) the management services agreement between Tremec and
Direcspicer, dated as of December 31, 2002 (together with its amendments),
(vi) the management services agreement between TTC and Direcspicer, dated as of
January 1, 2005 (together with its amendments), (vii) the management services
agreement between TTSP and Direcspicer dated as of December 31, 2002 (together
with its amendments) and (viii) the management services agreement between
Direcspicer and Spicer, dated as of December 31, 2002 (together with its
amendments).
     “Mexican Pesos” and “MX$” means the lawful currency of the United Mexican
States.
     “Mexico” means the United Mexican States.
     “New Claims” has the meaning given in Section 10.9(e).
     “NIFs” means the Financial Reporting Standards (Normas de Información
Financiera) for Mexico, as issued by the Mexican Board for Research and
Development of NIFs (Consejo Mexicano para la Investigación y Desarrollo de
Normas de Información Financiera, A.C.).
     “Notice” has the meaning given in Section 10.4.
     “Ordinary Course of Business” when used in relation to the conduct of
business means any transaction which constitutes an ordinary day-to-day business
activity of the applicable Company consistent with such Company’s past
practices.
     “Parties” means the Desc Parties together with the Dana Parties.
     “Pension Funds” has the meaning given in Section 7.19.

15



--------------------------------------------------------------------------------



 



     “Permitted Encumbrances” means (i) Encumbrances for Taxes, assessments or
other similar governmental charges that are not yet due or that are being
contested in good faith by appropriate proceedings and that are fully and
properly reserved for in the balance sheet of the applicable Company, (ii) any
warehouse liens and other similar Encumbrances arising or incurred in the
Ordinary Course of Business in respect of obligations that are not overdue or,
if overdue, are being contested in good faith and are fully and properly
reserved for in the balance sheet of the applicable Company, and
(iii) Encumbrances affecting the Real Properties arising from easements,
easement agreements, rights-of-way, restrictions or minor title defects (whether
or not recorded) that arise in the Ordinary Course of Business and that do not
detract materially from the value of the property subject thereto or materially
impair the use of the property subject thereto.
     “Person” means any individual, sole proprietorship, partnership,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate, or any similar entity by whatever name
known, Governmental Authority, and a natural person in such person’s capacity as
trustee, executor, administrator or other legal representative.
     “Petition Date” has the meaning given in Recital Q hereof.
     “Phase One Study” has the meaning given in Section 7.16(f)(i).
     “Phase Two Study” has the meaning given in Section 7.16(f)(i).
     “PPA Determination Time” means the close of business on June 30, 2006.
     “Pre-petition Payment Adjustment” means an adjustment to take into account
the payment of any of the pre-petition claims set out in Schedule 8.2(e) after
June 30, 2006.
     “Projected AMSA ANWC” means the amount set forth on and calculated in
accordance with Exhibit A.
     “Projected Desc Target ANWC” means the amount set forth on and calculated
in accordance with Exhibit A.
     “Projected Remaining Dana Target ANWC” means the amount set forth on and
calculated in accordance with Exhibit A.
     “Proposed Purchaser” has the meaning given in Section 7.15(a).
     “Purchased Shares” means together the Dana JV Shares and the Dana Target
Shares.
     “Real Properties” means any real property currently or formerly owned or
leased by Spicer or the JV Subsidiaries.
     “Receipt and Release Letter” means a receipt and release letter
substantially in the form of Exhibit D.
     “Receivables Consideration” has the meaning given in Section 7.8(b).

16



--------------------------------------------------------------------------------



 



     “Recipient” has the meaning given in Section 7.11(a).
     “Release Agreement” means the release agreement to be executed and
delivered at the Closing by the Dana Parties, certain Affiliates of the Dana
Parties, the Desc Parties, certain Affiliates of the Desc Parties, the Dana
Targets and the Desc Targets, substantially in the form attached as Exhibit E.
     “Remedial Action” has the meaning given in Section 7.16(f)(i).
     “Remedial Order” means any administrative directive or request issued by
any Governmental Authority pursuant to any Environmental Laws.
     “Revised Exhibit T” has the meaning given in Section 3.2(b).
     “Revised Exhibit U” has the meaning given in Section 3.2(c).
     “Securities Agreements” has the meaning given in Section 7.7(b).
     “Shareholder” means any Person who owns or holds a share or shares in any
Company.
     “Shareholders Meeting” means, with respect to any Company, a meeting of the
Shareholders of that Company in accordance with the requirements of, and for the
purposes provided in, the by-laws of that Company and Applicable Law.
     “Software License Agreement” means the Software License Agreement to be
entered into at or prior to Closing by and among TF Victor, Tremec and Dana for
the licensing of certain software, substantially in the form attached as
Exhibit F.
     “Spicer” has the meaning given in the introductory paragraph.
     “Spicer and JV Subsidiaries Resolutions” has the meaning giving in
Section 7.9.
     “Spicer Servicios” has the meaning given in Recital E hereof.
     “Spicer Servicios Shares” has the meaning given in Recital N hereof.
     “Subsidiary” or “Subsidiaries” means, with respect to any Person, any
Affiliate of such Person directly or indirectly under the Control of such
Person.
     “Tax Returns” includes all returns, reports, declarations, elections,
notices, filings, information returns and statements filed or required to be
filed in respect of Taxes or in respect of or pursuant to any domestic or
foreign federal, state, local, municipal, territorial or other taxing statute.
     “Taxes” includes all taxes, duties, fees, premiums, assessments, imposts,
levies and other charges of any kind whatsoever imposed by any Governmental
Authority under Applicable Law, together with all interest, penalties, fines,
additions to tax or other additional amounts imposed in respect thereof,
including those levied on, or measured by, or referred to as income, value added
tax, profits, single business, capital, transfer, land transfer, sales, goods
and services, harmonized

17



--------------------------------------------------------------------------------



 



sales, use, value-added, excise, stamp, withholding, business, franchising,
property, employer health, payroll, employment, unemployment, social security
(or similar) taxes, all surtaxes, all customs duties and import and export
taxes, all license, franchise and registration fees; for the avoidance of doubt,
the term “Taxes” shall include each and all of the concepts referred to in
articles 2, 3 and 4 of the Mexican Tax Code (Código Fiscal de la Federación).
     “Termination, Release and Joinder Agreement to the License and Technical
Assistance Agreement” means the agreement, substantially in the form attached as
Exhibit W, pursuant to which Dana Mexico shall assume, and Spicer shall be
released from, any and all rights and obligations of Spicer under the License
and Technical Assistance Agreement by and among Dana, Spicer, Cardanes, ENCO and
Etrac dated as of December 18, 2003.
     “TF Victor” has the meaning given in Recital E hereof.
     “TF Victor Facility” has the meaning given in Section 7.4(b).
     “TF Victor Trademark Agreement” means the Trademark Assignment Agreement to
be entered into at or prior to Closing by and between Dana and TF Victor for the
assignment of the rights of the trademarks 136,890 and 203.451 for the “TF
VICTOR” and “V and design” trademarks to TF Victor, substantially in the form
attached as Exhibit I.
     “Third Party” means any Person other than the Dana Parties, the Desc
Parties or any of their respective Affiliates.
     “Third Party Claim” has the meaning given in Section 9.4.
     “Third Party Consents” means any consents, approvals, orders and
authorizations of any Party (or registrations, declarations, filings or
recordings with any such Parties) required to be obtained by it prior to Closing
in connection with the completion of the Transactions and the execution,
delivery and performance of this Agreement and the Ancillary Agreements,
including the actions to be performed in accordance with Section 2.1.
     “Third Party Debt” has the meaning given in Section 7.6(a).
     “Tlaxcala Assets” has the meaning given in Section 7.15(a).
     “Tlaxcala Facility” has the meaning given in Section 7.15(a).
     “Tlaxcala Transaction” has the meaning given in Section 7.15(a).
     “Transaction Documents” means this Agreement, the Ancillary Agreements and
the Contracts listed in Schedule 7.22(a) and Schedule 7.22(b).
     “Transactions” means each of the transactions contemplated by this
Agreement and the Ancillary Agreements and all of them collectively.
     “Tremec” has the meaning given in Recital E hereof.

18



--------------------------------------------------------------------------------



 



     “Tremec Remediation” has the meaning given in Section 7.16(b).
     “Tremec Remediation Plan” has the meaning given in Section 7.16(b).
     “TSA Agreement” means the Transitional Services Agreement to be entered
into at or prior to Closing by and among Desc Corporativo, AMSA, Cardanes, ENCO
and Forjas, for the continuance on a temporary basis of certain Transitional
Services (as such term shall be defined in the TSA Agreement), substantially in
the form attached as Exhibit J.
     “TTC” has the meaning given in Recital E hereof.
     “TTSP” has the meaning given in Recital E hereof.
     “TTSP Facility” has the meaning given in Section 7.4(a).
     “US$” and “US dollar” means the lawful currency of the United States of
America.
     “Villa Industrial” has the meaning given in Recital E hereof.
     “Water Rights Assignment Agreements” has the meaning given in Section 7.5.
Section 1.2 Rules of Construction.
     Unless the context otherwise requires, as used in this Agreement:
     (i) any term defined in Section 1.1 will have the meaning ascribed to it in
Section 1.1;
     (ii) any accounting term not otherwise defined herein will have the meaning
ascribed to it under NIFs;
     (iii) “or” is not exclusive, and “including” means “including without
limitation”;
     (iv) words in the singular include the plural and vice versa, and words
applicable to one gender apply to each gender;
     (v) “hereof,” “herein,” “hereby,” “hereto,” and any derivative or similar
words refer to this entire Agreement, including the attached Exhibits and
Schedules;
     (vi) “Article,” “Section,” “Subsection,” “Exhibit” or “Schedule” refer to
the specified Article, Section, Subsection, Exhibit or Schedule of or to this
Agreement;
     (vii) “pursuant to,” “as described in” and “subject to the terms of,” when
used with reference to a particular Section of this Agreement, or words of
similar import, shall refer both to such Section and any Exhibit or Schedule
referred to therein;
     (viii) a reference to any constitution, statute or legal code includes all
regulations, protocols, norms, executive orders, rules and ordinances issued or
otherwise having the force of law under that constitution, statute or legal code
unless, in any such case,

19



--------------------------------------------------------------------------------



 



otherwise expressly provided in any such statute or legal code or in this
Agreement; a reference to a particular section, paragraph or other part of a
particular constitute, statute or legal code shall be deemed to be a reference
to any other part of a particular section, paragraph or other part substituted
therefore from time to time;
     (ix) a reference to any Person includes that Person’s successors and
permitted assigns under this Agreement;
     (x) “days” or a period of “days” shall mean “Business Days,” unless
calendar days are expressly specified, and
     (xi) the Exhibits and Schedules referred to in this Agreement are
incorporated herein by reference.
Section 1.3 Accounting Principles.
     The preparation of any Financial Statements to be delivered under this
Agreement shall be done in accordance with NIFs, consistent with the historical
methods, procedures, assumptions, adjustment and the past policies and practices
of each of Spicer and the JV Subsidiaries in the Ordinary Course of Business.
Section 1.4 Governing Law.
     THIS AGREEMENT SHALL BE GOVERNED BY, AND INTERPRETED, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF MEXICO.
ARTICLE II
PURCHASE AND SALE
Section 2.1 Purchase and Sale of Dana JV Shares and Dana Target Shares.
     (a) Purchase of the Dana JV Shares by Desc Automotriz. Dana shall sell to
Desc Automotriz (or its nominee(s)), and Desc Automotriz (or its nominee(s))
shall purchase from Dana, all of the Dana JV Shares for the purchase price
specified in Section 3.1(a), which shall be payable as provided in
Section 2.3(b)(iii). The Dana JV Shares shall be sold free and clear of all
Encumbrances.
     (b) Purchase of the Dana Target Shares by Dana Mexico. Except for the 1
Series B Share of Spicer Servicios held by Direcspicer that will remain with
Direcspicer, Spicer, Desc Automotriz and Inmobiliaria Unik shall sell to Dana
Mexico (or its nominee(s)), and Dana Mexico (or its nominee(s)) shall purchase
from Spicer, Desc Automotriz and Inmobiliaria Unik, all of the Dana Target
Shares for the purchase price specified in Section 3.1(b), which shall be
payable as provided in Section 2.3(b)(v). The Dana Target Shares shall be sold
free and clear of all Encumbrances.

20



--------------------------------------------------------------------------------



 



Section 2.2 Dana Account.
     Pursuant to Article III and Section 7.7(a)(ii), Spicer shall be reimbursed
by the Dana Parties for 100% of the amount expended as of the Closing Date (as
documented by evidence reasonably satisfactory to Dana, with the understanding
that any amounts set forth in Schedule 2.2-A shall be deemed satisfactory to
Dana), which amount shall not exceed US$7,000,000 (Seven million US dollars), by
certain Dana Targets with funds provided by Spicer, in connection with certain
expenses related to the activities listed on Schedule 2.2-A and the preparation
and execution of certain new projects listed in Schedule 2.2-B to be performed
by Dana through the Dana Targets after Closing (the “Dana Account”).
Section 2.3 Closing.
     (a) Date and Location. The Closing shall be held at the Mexico City offices
of Basham, Ringe & Correa located at Paseo de los Tamarindos #400 A Piso 9, Col.
Bosques de las Lomas, at 10:00 a.m. on July 6, 2006 or at such other time, place
and date as the Parties may agree in writing (the “Closing Date”); provided that
all of the conditions set forth in Article VIII have been satisfied or (to the
extent permitted by Applicable Laws) waived. All proceedings to be taken and all
documents to be executed and delivered by all Parties at the Closing shall be
deemed to have been taken and executed simultaneously, and no proceedings shall
be deemed taken nor any documents executed or delivered until all have been
taken, executed and delivered; provided, however, that the transfer of certain
Real Properties and the assignment of certain water rights, in each case among
the JV Subsidiaries and certain Persons, shall take place prior to Closing
pursuant to the terms set forth in Section 7.4 and Section 7.5, respectively.
     (b) Closing Deliveries and Actions. At the Closing:
     (i) Dana shall deliver to Desc Automotriz: (x) the share certificates
representing the Dana JV Shares duly endorsed in ownership (endoso en propiedad)
in favor of Desc Automotriz (or its nominee(s)); and (y) a notarized copy of the
power of attorney for acts of ownership (actos de dominio) and negotiable
instruments (títulos de crédito) of the representative of Dana endorsing the
share certificates representing the Dana JV Shares.
     (ii) Spicer, Desc Automotriz and Inmobiliaria Unik shall deliver to Dana
Mexico: (x) the share certificates representing the Dana Target Shares duly
endorsed in ownership (endoso en propiedad) in favor of Dana Mexico (or its
nominee(s)), except with respect to the 1 Series B Share of Spicer Servicios
held by Direcspicer; and (y) a notarized copy of the power of attorney for acts
of ownership (actos de dominio) and negotiable instruments (títulos de crédito)
of the representatives of each of Spicer, Desc Automotriz and Inmobiliaria Unik
endorsing the share certificates representing the Dana Target Shares.
     (iii) Desc Automotriz shall deliver to Dana the promissory note in the form
attached hereto as Exhibit K (the “Desc Automotriz Promissory Note”) as payment
of the Base Dana JV Share Purchase Price.
     (iv) Dana shall transfer the Desc Automotriz Promissory Note to Dana Mexico
duly endorsed (endoso en propiedad) to Dana Mexico.

21



--------------------------------------------------------------------------------



 



     (v) Dana Mexico shall deliver to Spicer the Desc Automotriz Promissory Note
duly endorsed (endoso en propiedad), as payment in kind of the Base Dana Target
Shares Purchase Price.
     (vi) Spicer shall deliver to Dana Mexico the shareholder registry book and
other Books and Records of each of the Dana Targets in the possession of the
Desc Parties.
     (c) Acknowledgments Regarding any Postponement of Closing. The Parties
acknowledge and agree that in the event that the Closing Date does not occur on
or prior to July 7, 2006, (i) Desc Automotriz and Dana shall negotiate in good
faith appropriate changes to (A) Exhibit A to reflect projected levels of
Adjusted Net Working Capital as of the Closing Date and (B) Exhibit T and
Exhibit U to reflect the amount due as of the Closing Date for each line item on
such Exhibits, and (ii) notwithstanding the provisions of Section 3.2(b) and
Section 3.2(c), each of the Desc Closing Balance Sheet, the amounts set forth in
the Desc Closing Adjustment Statement, the amounts set out in Revised Exhibit T,
the Dana Closing Balance Sheet, the Dana Closing Adjustment Statement and the
amounts set out in Revised Exhibit U shall be determined as of the Closing Date.
Section 2.4 Acknowledgements. The Parties acknowledge the following:
     (a) all of the actions and payments to be made at Closing are part of the
Transactions as a whole;
     (b) Spicer shall (i) receive all of the proceeds of each of the Cardanes
Dividend and the ENCO Dividend in a total amount of US$19,500,000.00 (Nineteen
million five hundred thousand US dollars) to be funded through the Hybrid Loans
pursuant to the terms of Section 7.7(b) and (ii) loan US$1,000,000 (One million
US Dollars) of such proceeds to Corporación Inmobiliaria for purposes of the
purchase by Corporación Inmobiliaria of the Cedei Facility as described in
Section 7.4(f); and
     (c) Dana Mexico is 100% owned, directly or indirectly, by Dana and,
following the Closing, Spicer will be 100% owned, directly or indirectly, by
Desc Automotriz.
Section 2.5 Transfer of Title of Purchased Shares.
     For purposes of Article 2249 of the Mexican Federal Civil Code, the Parties
hereto acknowledge and agree that the transfer of title (dominio) to the Dana JV
Shares and the Dana Target Shares is subject to the consummation of the Closing
and the payment, in the manner described in Section 2.3(b), of the Base Dana JV
Share Purchase Price and the Base Dana Target Shares Purchase Price, and that
title to the Dana JV Shares and the Dana Target Shares will be transferred by
Dana to Desc Automotriz (or its nominee(s)), and by Spicer, Desc Automotriz and
Inmobiliaria Unik to Dana Mexico (or its nominee(s)), respectively, exactly at
the time of the Closing and in no event before the Closing. If the Closing does
not occur, (i) the title to the Dana JV Shares shall not be deemed to be
transferred by Dana to Desc Automotriz (or its nominee(s)), and (ii) the title
to the Dana Target Shares shall not be deemed to be transferred by Spicer, Desc
Automotriz and Inmobiliaria Unik to Dana Mexico (or its nominee(s)),
notwithstanding that the Parties may have reached an agreement before Closing
with respect to

22



--------------------------------------------------------------------------------



 



the Purchased Shares, the Base Dana JV Share Purchase Price and the Base Dana
Target Shares Purchase Price.
ARTICLE III
PURCHASE PRICE
Section 3.1 Purchase Price.
     (a) Dana JV Share Purchase Price. Subject to adjustment pursuant to
Section 3.2, the purchase price for the Dana JV Shares shall be US$166,010,000
(One hundred and sixty-six million ten thousand US dollars) (the “Base Dana JV
Share Purchase Price”). Such Base Dana JV Share Purchase Price shall be payable
pursuant to the terms of Section 2.3(b)(iii).
     (b) Dana Target Shares Purchase Price. Subject to adjustment pursuant to
Section 3.2, the purchase price for the Dana Target Shares shall be
US$166,010,000 (One hundred and sixty-six million ten thousand US dollars) (the
“Base Dana Target Share Purchase Price”), allocated among the Dana Targets as
follows:
     (i) the purchase price for the AMSA Shares shall be US$9,000 (nine thousand
US dollars);
     (ii) the purchase price for the Cardanes Shares shall be US$22,540,000
(Twenty-two million five hundred and forty thousand US dollars);
     (iii) the purchase price for the Direcspicer Shares shall be US$1,000 (one
thousand US dollars);
     (iv) the purchase price for the ENCO Shares shall be US$20,800,000 (Twenty
million eight hundred thousand US dollars);
     (v) the purchase price for the Etrac Shares shall be US$350,000 (Three
hundred and fifty thousand US dollars);
     (vi) the purchase price for the Forjas Shares shall be US$15,960,000
(Fifteen million nine hundred and sixty thousand US dollars);
     (vii) the purchase price for the Spicer Servicios Shares shall be US$1,000
(one thousand US dollars); and
     (viii) the purchase price for the Corporación Inmobiliaria Shares shall be
US$106,349,000 (One hundred and six million three hundred and forty-nine
thousand US dollars).
     The Base Dana Target Share Purchase Price shall be payable pursuant to
Section 2.3(b)(v).

23



--------------------------------------------------------------------------------



 



Section 3.2 Purchase Price Adjustment.
     (a) On the Closing Date, the Parties shall:
     (i) first, determine (A) the total Cash of Spicer and the JV Subsidiaries
other than AMSA (which shall not include US$18,500,000 of the Cash associated
with the Hybrid Loan Dividends) as of the PPA Determination Time with a
Pre-petition Payment Adjustment (the “Estimated Spicer Cash”), which
determination shall be made on the basis of the Books and Records of Spicer and
the JV Subsidiaries other than AMSA, and (B) the total Cash of AMSA (which shall
not include US$18,500,000 of the Cash associated with the Hybrid Loan Dividends)
as of the PPA Determination Time with a Pre-petition Payment Adjustment (the
“Estimated AMSA Cash”), which determination shall be made on the basis of the
Books and Records of AMSA;
     (ii) second, determine the amount equal to the sum of (A) 67.131% of the
Estimated AMSA Cash and (B) 51.197% of the Estimated Spicer Cash (such sum, the
“Estimated Desc Cash”);
     (iii) third, determine the amount equal to the sum of (A) 32.869% of the
Estimated AMSA Cash and (B) 48.803% of the Estimated Spicer Cash (such sum, the
“Estimated Dana Cash”);
     (iv) fourth, take all action necessary to cause (A) the Estimated Desc Cash
to be decreased by the sum of all amounts set out in Exhibit T (“Estimated
Exhibit T”) as provided in Section 7.7(a)(i) and (B) the Estimated Dana Cash to
be decreased by the sum of all amounts set out in Exhibit U (“Estimated
Exhibit U”) as provided in Section 7.7(a)(ii);
     (v) fifth, cause (A) the Estimated Desc Cash to be increased by the sum of
any payments received by the Desc Targets pursuant to Section 7.7(a)(ii) and
(B) the Estimated Dana Cash to be increased by the sum of any payments received
by Dana Targets pursuant to Section 7.7(a)(i);
     (vi) sixth, calculate (A) the Estimated Desc Cash, as adjusted pursuant to
clauses (iv) and (v) above is referred to herein as the “Estimated Desc Sum”,
and (B) the Estimated Dana Cash, as adjusted pursuant to clauses (iv) and
(v) above is referred to herein as the “Estimated Dana Sum”;
     (vii) seventh, if the Estimated Desc Sum is less than the total cash on the
Books and Records of the Desc Targets after accounting for the payments made and
received pursuant to Section 7.7(a), then Spicer shall cause the difference to
be contributed to the Dana Targets in such proportions as Dana, in its sole
discretion, shall determine (such payment, if any, the “Desc Adjustment
Payment”);
     (viii) eighth, to the extent the Desc Targets do not have sufficient funds
to make the Desc Adjustment Payment, Desc Automotriz shall pay to Dana (or its
designee(s)), in cash by wire transfer of immediately available funds to an
account designated in writing by Dana;

24



--------------------------------------------------------------------------------



 



     (ix) ninth, if the Estimated Dana Sum is less than the total cash on the
Books and Records of the Dana Targets (including AMSA) after accounting for the
payments made and received pursuant to Section 7.7(a), then Spicer shall cause
the difference to be contributed to the Desc Targets in such proportions as Desc
Automotriz, in its sole discretion, shall determine (such payment, if any, the
“Dana Adjustment Payment”); and
     (x) tenth, to the extent the Dana Targets do not have sufficient funds to
make the Dana Adjustment Payment, Dana or Dana Mexico shall pay to Desc
Automotriz (or its designee(s)), in cash by wire transfer of immediately
available funds to an account designated in writing by Desc Automotriz.
     (b) Within thirty (30) calendar days after the Closing Date, Desc
Automotriz shall prepare and deliver to Dana (i) an unaudited consolidated
balance sheet of the Desc Targets and unaudited unconsolidated balance sheets of
each of the Desc Targets, in each case as of the PPA Determination Time with a
Pre-petition Payment Adjustment (the “Desc Closing Balance Sheets”), (ii) a
statement (the “Desc Closing Adjustment Statement” and together with the Desc
Closing Balance Sheets, the “Desc Closing Financial Statements”) setting forth
(A) the Adjusted Net Working Capital of the Desc Targets as of the PPA
Determination Time with a Pre-petition Payment Adjustment (the “Actual Desc
Target ANWC”) and (B) the total Cash of the Desc Targets as of the PPA
Determination Time with a Pre-petition Payment Adjustment and before the
payments required by Section 7.7(a) (which shall not include US$18,500,000 of
the Cash associated with the Hybrid Loan Dividends) (the “Actual Desc Cash”),
and (iii) an updated Exhibit T with the actual amounts due as of June 30, 2006
in respect of each of the line items set out in Exhibit T (the “Revised
Exhibit T”), the amounts in clauses (i) and (ii) above to be derived from the
Desc Closing Financial Statements. The Desc Closing Financial Statements and the
Dana Closing Financial Statements shall be prepared in accordance with NIFs
(consistently applied) and the definition of Adjusted Net Working Capital and
Cash and if there is an inconsistency between NIFs and such definitions, the
terms set forth in such definitions shall control.
     (c) Within thirty (30) calendar days after the Closing Date, Dana shall
prepare and deliver to Desc Automotriz (i) an unaudited consolidated balance
sheet of the Dana Targets and unaudited unconsolidated balance sheets of each of
the Dana Targets, in each case as of the PPA Determination Time with a
Pre-petition Payment Adjustment (the “Dana Closing Balance Sheets”), (ii) a
statement (the “Dana Closing Adjustment Statement” and together with the Dana
Closing Balance Sheets, the “Dana Closing Financial Statements”) setting forth
(A) the Adjusted Net Working Capital of AMSA as of the PPA Determination Time
with a Pre-petition Payment Adjustment, as derived from the unaudited
consolidated balance sheet of the Dana Targets (i.e., taking into account the
effects of consolidation of AMSA with the other Dana Targets) (the “Actual AMSA
ANWC”), (B) the Adjusted Net Working Capital of the Dana Targets other than AMSA
as of the PPA Determination Time with a Pre-petition Payment Adjustment (the
“Actual Remaining Dana Target ANWC”), (C) the total Cash of the Dana Targets
other than AMSA as of the PPA Determination Time with a Pre-petition Payment
Adjustment and before the payments required by Section 7.7(a) (which shall not
include US$18,500,000 of the Cash associated with the Hybrid Loan Dividends)
(the “Actual Remaining Dana Cash,” and together with the Actual Desc Cash, the
“Actual Spicer Cash”),

25



--------------------------------------------------------------------------------



 



and (D) the total Cash on the books and records of AMSA as of the PPA
Determination Time with a Pre-petition Payment Adjustment and before the
payments required by Section 7.7(a) (which shall not include US$18,500,000 of
the Cash associated with the Hybrid Loan Dividends) (the “Actual AMSA Cash”) and
(iii) an updated Exhibit U with the actual amounts due as of June 30, 2006 in
respect of each of the line items set out in Exhibit U (the “Revised
Exhibit U”), the amounts in clauses (i) and (ii) above to be derived from the
Dana Closing Financial Statements. The Dana Closing Financial Statements shall
be prepared in accordance with NIFs (consistently applied) and the definition of
Adjusted Net Working Capital and Cash and if there is an inconsistency between
NIFs and such definitions, the terms set forth in such definitions shall
control.
     (d) In the event that neither Desc Automotriz nor Dana (i) has any
objections to the Desc Closing Financial Statements or the Dana Closing
Financial Statements, as the case may be, and does not deliver a Dispute Notice
to the other Party or (ii) otherwise does not deliver a Dispute Notice to the
other Party within the time period required by the immediately following
sentence, then, on the date that is twenty-one (21) calendar days following the
later of the date on which the Desc Closing Financial Statements were delivered
and the date on which the Dana Closing Financial Statements were delivered, the
Desc Closing Financial Statements and the Dana Closing Financial Statements,
including the calculations of Actual Desc Target ANWC, Actual AMSA ANWC, Actual
Remaining Dana Target ANWC, the Actual Desc Cash, Actual AMSA Cash and Actual
Remaining Dana Cash set forth therein, shall be deemed to be and shall become
final, binding and conclusive on the Parties. In the event that Dana disputes
the Actual Desc Target ANWC or Actual Desc Cash, as set forth in the Desc
Closing Financial Statements, and/or Desc Automotriz disputes the Actual AMSA
ANWC, Actual Dana Remaining ANWC, Actual AMSA Cash or Actual Dana Remaining
Cash, as set forth in the Dana Closing Financial Statements, Dana and/or Desc
Automotriz, as the case may be, shall, within twenty (20) calendar days
following the later of the date on which the Desc Closing Financial Statements
were delivered and the date on which the Dana Closing Financial Statements are
delivered, prepare and deliver to the other Party a written notice of dispute
(the “Dispute Notice”), which Dispute Notice shall (i) specifically identify,
and provide a reasonably detailed explanation of the basis upon which Dana
and/or Desc Automotriz, as the case may be, has delivered such Dispute Notice,
including, without limitation, the applicable provisions of this Agreement on
which the dispute set forth in such Dispute Notice is based, and (ii) set forth
the Actual Desc Target ANWC, Actual AMSA ANWC, Actual Dana Remaining Target
ANWC, Actual Desc Cash, Actual AMSA Cash and Actual Remaining Dana Cash that
Dana and/or Desc Automotriz, as the case may be, believes existed immediately
prior to the Closing, together with such documents and information that it has
utilized in connection with making such determinations and calculations.
     (e) In the event Dana and/or Desc Automotriz, as the case may be, timely
delivers a Dispute Notice to the other Party in accordance with the terms
hereof, Dana and Desc Automotriz shall attempt to reconcile their differences,
and any resolution by them as to any such disputes shall be final, binding and
conclusive on the Parties. If Dana and Desc Automotriz are unable to resolve any
such dispute within fifteen (15) calendar days of either Party’s receipt of a
Dispute Notice, Dana and Desc Automotriz shall submit the items remaining in
dispute or the nature of the dispute for resolution to KPMG International or, in
the event that KPMG International should be unwilling or unable to act and so
notifies the Parties, such firm of

26



--------------------------------------------------------------------------------



 



accountants as Dana and Desc Automotriz may jointly agree to instruct or, in
default of agreement as to such appointment within ten (10) Business Days after
the notice from KPMG International, such independent accountant as may be
appointed by the President for the time being of the Mexican Board for Research
and Development of NIFs (Consejo Mexicano para la Investigación y Desarrollo de
Normas de Información Financiera, A.C.), on the application of either Dana or
Desc Automotriz (the Person appointed in any of the foregoing ways, the
“Independent Accounting Firm”). Promptly, but no later than five (5) Business
Days after a dispute is submitted to the Independent Accounting Firm, Dana and
Desc Automotriz shall each submit to such Independent Accounting Firm (and the
other Party) all documentary materials and analyses that it believes to be
relevant to a resolution of the dispute set forth in the Dispute Notice. The
Independent Accounting Firm shall, within forty (40) calendar days after receipt
of all such submissions by Dana and Desc Automotriz, determine and deliver to
Dana and Desc Automotriz a written report (the “Final Report”) containing such
Independent Accounting Firm’s determination of the disputed matters that were so
submitted to it (and only such matters), and the determinations of the
Independent Accounting Firm that are contained therein shall be final, binding
and conclusive on the Parties. The fees and disbursements of the Independent
Accounting Firm shall be borne equally by Desc Automotriz and Dana.
     (f) On or prior to the date that is three (3) Business Days following the
Determination Date, the Parties shall:
     (i) first, (A) calculate the amount by which the Actual Desc Target ANWC is
greater than the Projected Desc Target ANWC, which amount shall be zero if the
Actual Desc Target ANWC is less than or equal to the Projected Desc Target ANWC
(any such amount, an “Actual Desc Target ANWC Surplus”), or (B) calculate the
amount by which the Actual Desc Target ANWC is less than the Projected Desc
Target ANWC, which amount shall be zero if the Actual Desc Target ANWC is
greater than or equal to the Projected Desc Target ANWC (any such amount, an
“Actual Desc Target ANWC Deficit”);
     (ii) second, (A) calculate the amount by which the Actual AMSA ANWC is
greater than the Projected AMSA ANWC, which amount shall be zero if the Actual
AMSA ANWC is less than or equal to the Projected AMSA ANWC (any such amount, an
“Actual AMSA ANWC Surplus”), or (B) calculate the amount by which the Actual
AMSA ANWC is less than the Projected AMSA ANWC, which amount shall be zero if
the Actual AMSA ANWC is greater than or equal to the Projected AMSA ANWC (any
such amount, an “Actual AMSA ANWC Deficit”);
     (iii) third, (A) calculate the amount by which the Actual Remaining Dana
Target ANWC is greater than the Projected Remaining Dana Target ANWC, which
amount shall be zero if the Actual Remaining Dana Target ANWC is less than or
equal to the Projected Remaining Dana Target ANWC (any such amount, an “Actual
Remaining Dana Target ANWC Surplus”), or (B) calculate the amount by which the
Actual Remaining Dana Target ANWC is less than the Projected Remaining Dana
Target ANWC, which amount shall be zero if the Actual Remaining Dana Target ANWC
is greater than or equal to the Projected Remaining Dana Target ANWC (any such
amount, an “Actual Remaining Dana Target ANWC Deficit”);

27



--------------------------------------------------------------------------------



 



     (iv) fourth, calculate the amount (such amount, the “Actual ANWC Adjustment
Amount”) equal to:
     (A) 48.803% of the Actual Desc Target ANWC Surplus,
     minus
     (B) 48.803% of the Actual Desc Target ANWC Deficit,
     minus
     (C) 67.131% of the Actual AMSA ANWC Surplus,
     plus
     (D) 67.131% of the Actual AMSA ANWC Deficit,
     minus
     (E) 51.197% of the Actual Remaining Dana Target ANWC Surplus,
     plus
     (F) 51.197% of the Actual Remaining Dana Target ANWC Deficit;
     (v) fifth, if the Actual ANWC Adjustment Amount (A) is positive and
(B) exceeds the amount equal to 0.15 multiplied by the Average ANWC Amount,
which amount shall be equal to US$6,238,575 if the Closing occurs on or prior to
July 7, 2006, (the amount of such excess only, the “Desc ANWC Excess”), then
Desc Automotriz shall be required to pay to Dana (or its designee(s)), in cash
by wire transfer of immediately available funds to an account designated in
writing by Dana, the Desc ANWC Excess;
     (vi) sixth, if (A) the Actual ANWC Adjustment Amount is negative and
(B) the absolute value of the Actual ANWC exceeds the amount equal to 0.15
multiplied by the Average ANWC Amount, which amount shall be equal to
US$6,238,575 if the Closing occurs on or prior to July 7, 2006, (the amount of
such excess only, the “Dana ANWC Excess”), then Dana Mexico shall be required to
pay to Desc Automotriz (or its designee(s)), in cash by wire transfer of
immediately available funds to an account designated in writing by Desc
Automotriz, the Dana ANWC Excess;
     (vii) seventh, (1) determine the amount equal to the sum of (A) 67.131% of
the Actual AMSA Cash and (B) 51.197% of the Actual Spicer Cash; (2) subtract
from that sum an amount equal to the aggregate amount of actual payments or
adjustments set out in Revised Exhibit T; and (3) add any actual payments
received by the Desc Targets pursuant to the payments set out Revised Exhibit U
(the amount calculated pursuant to this clause (vii), the “Actual Desc Cash
Target”);

28



--------------------------------------------------------------------------------



 



     (viii) eighth, (1) determine the amount equal to the sum of (A) 32.869% of
the Actual AMSA Cash and (B) 48.803% of the Actual Spicer Cash; (2) subtract
from that sum an amount equal to the aggregate amount of actual payments set out
in Revised Exhibit U; and (3) add any actual payments received by the Dana
Targets pursuant to the payments set out in Revised Exhibit T (the amount
calculated pursuant to this clause (viii), the “Actual Dana Cash Target”);
     (ix) ninth, (1) determine from the Desc Closing Financial Statements the
amount equal to the Actual Desc Cash; (2) subtract from that sum an amount equal
to the aggregate amount set out in Estimated Exhibit T; (3) add any actual
payments received by Desc Targets pursuant to the payments set out in Estimated
Exhibit U; (4) add the Dana Adjustment Payment, if any; and (5) subtract the
Desc Adjustment Payment, if any (the amount calculated pursuant to this clause
(ix), the “Actual Desc Sum”);
     (x) tenth, (1) determine the amount equal to the sum of (A) the Actual
Remaining Dana Cash (as specified in the Dana Closing Financial Statements) and
(B) the Actual AMSA Cash (as specified in the Dana Closing Financial
Statements); (2) subtract from that sum an amount equal to the aggregate amount
of actual payments set out in Estimated Exhibit U; (3) add any actual payments
received by Dana Targets pursuant to the payments set out in Estimated
Exhibit T; (4) add the Desc Adjustment Payment, if any; and (5) subtract the
Dana Adjustment Payment, if any (the amount calculated pursuant to this clause
(x), the “Actual Dana Sum”);
     (xi) eleventh, calculate the amount by which the Actual Desc Sum is greater
than the Actual Desc Cash Target, which amount shall be zero if the Actual Desc
Sum is less than or equal to the Actual Desc Cash Target (any such amount, an
“Actual Desc Cash Surplus”);
     (xii) twelfth, (A) calculate the amount by which the Actual Dana Sum is
greater than the Actual Dana Cash Target, which amount shall be zero if the
Actual Dana Sum is less than or equal to the Actual Dana Cash Target (any such
amount, an “Actual Dana Cash Surplus”);
     (xiii) thirteenth, if there is an Actual Desc Cash Surplus, then Desc
Automotriz shall be required to pay to Dana (or its designee(s)), in cash by
wire transfer of immediately available funds to an account designated in writing
by Dana, an amount equal to such Actual Desc Target Cash Surplus;
     (xiv) fourteenth, if there is an Actual Dana Cash Surplus, then Dana Mexico
shall be required to pay to Desc Automotriz (or its designee(s)), in cash by
wire transfer of immediately available funds to an account designated in writing
by Desc Automotriz, an amount equal to the Actual Dana Target Cash Surplus; and
     (xv) fifteenth, any amounts due pursuant to clauses (v), (vi), (xiii) and
(xiv) above shall be set off against each other such that one net payment will
be made by Desc Automotriz or Dana Mexico, as the case may be.

29



--------------------------------------------------------------------------------



 



Section 3.3 Purchase Price Adjustment and Allocation.
     (a) The net amount allocated or distributed to the Desc Targets or paid by
Dana or its designee(s) pursuant to the adjustments required by
Section 3.2(a)(v), 3.2(a)(ix), 3.2(a)(x), 3.2(f)(vi) and/or 3.2(f)(xiv) shall be
added to the Base Dana Target Share Purchase Price, and such resulting amount
shall be the “Final Dana Target Share Purchase Price.” The Final Dana Target
Share Purchase Price shall be allocated among the Dana Targets, as determined by
Dana in its sole discretion.
     (b) The net amount allocated or distributed to the Dana Targets or paid by
Desc Automotriz or its designee(s) pursuant to the adjustments required by
Sections 3.2(a)(v), 3.2(a)(vii), 3.2(a)(viii), 3.2(f)(v) and/or 3.2(f)(xiii)
shall be added to the Base Dana JV Share Purchase Price, and such resulting
amount shall be the “Final Dana JV Share Purchase Price.”
Section 3.4 Past Due Interest.
     In the event any Party fails to pay when due any amount owed to any other
Party pursuant to this Agreement, interest on such past due amount shall accrue
at a per annum interest rate equal to the Interest Rate (determined as of date
on which such past due amount becomes due and unpaid) from (and including) the
date that such amount is due until (but excluding) the date on which such amount
is actually paid.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE DANA PARTIES
     Each of the Dana Parties hereby represents and warrants to the other
Parties as follows (except that the representation and warranty in Section 4.2
shall only be made by Dana):
Section 4.1 Incorporation and Registration.
     (a) Organization. Each of the Dana Parties is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization.
     (b) Authorization. Subject to the Bankruptcy Court Approval Order (with
respect to Dana only), each of the Dana Parties has all necessary power,
authority and capacity to enter into this Agreement and the Ancillary Agreements
to which it is a party and to perform and carry out its covenants and
obligations hereunder and thereunder. The execution and delivery by each of the
Dana Parties of this Agreement and the Ancillary Agreements to which it is a
party, the performance by it of its obligations hereunder and thereunder and the
consummation of the Transactions have been duly and validly authorized by all
necessary action on its part.
Section 4.2 Dana JV Shares.
     (a) Capitalization. The Dana JV Shares consist of 5,329,801,806 shares of
common stock, without par value, which shares are outstanding, fully paid and
non-assessable and constitute 48.803% of all the issued and outstanding shares
and equity interests of Spicer.

30



--------------------------------------------------------------------------------



 



     (b) Title. Dana has, and at Closing Desc Automotriz (or its designee(s))
shall acquire, good and marketable title to the Dana JV Shares free and clear of
all Encumbrances and there are no restrictions on the transfer of the Dana JV
Shares except those relating to the Dana JV Shares set forth in the bylaws of
Spicer and the JV Agreement, which restrictions have been complied with or
waived, in both cases subject to the Bankruptcy Court Approval Order.
     (c) Absence of Conflicting Rights. No Person, other than Desc Automotriz,
has any oral or written agreement, option, warrant, privilege or other right
capable of becoming any of the foregoing (whether legal, contractual or
otherwise) for the purchase of the Dana Shares or acquisition of any right,
title or interest in or to any of the Dana JV Shares.
Section 4.3 Litigation.
     Subject to receipt of the Bankruptcy Court Approval Order (with respect to
Dana only), there is (i) no suit, action or claim, (ii) no investigation or
inquiry by any Governmental Authority, and (iii) no legal, administrative,
arbitration or other proceeding pending or, to the knowledge of each of the Dana
Parties, threatened against either of the Dana Parties or any of their
Affiliates which seeks to terminate or modify or which might affect their rights
to enter into this Agreement or the Ancillary Agreements or consummate the
Transactions.
Section 4.4 Enforceability of Obligations.
     Subject to receipt of the Bankruptcy Court Approval Order (with respect to
Dana only), this Agreement has been duly executed and delivered by each of the
Dana Parties, and this Agreement constitutes a valid and binding obligation of
each of the Dana Parties enforceable against each of them in accordance with its
terms.
Section 4.5 Absence of Conflicting Agreements.
     Subject to receipt of the Bankruptcy Court Approval Order (with respect to
Dana only), the execution, delivery and performance by the Dana Parties of this
Agreement and the Closing will not contravene or result in a violation of or a
default under (with or without the giving of notice or the lapse of time, or
both) or the acceleration of any obligation under: (i) any Applicable Law,
(ii) any License to which any of the Dana Parties is a party, (iii) any of the
articles of incorporation, bylaws or other organizational documents of any of
the Dana Parties, or (iv) the provisions of any agreement, lease, mortgage,
security document, obligation other instrument to which either of the Dana
Parties is a party, or by which any of its Assets are bound or affected.
Section 4.6 Approvals.
     Except for (i) the Bankruptcy Court Approval Order (with respect to Dana
only), (ii) the approval of the Transactions by the Federal Competition
Commission (Comisión Federal de Competencia), which has been obtained as of the
date of this Agreement, (the “CFC Approval”), and (iii) the approval of the
Transactions by the Federal Trade Commission of the United States of America
(the “FTC Approval”), which has been obtained as of the date of this Agreement,
no order, License, consent, permission, authorization, registration or
declaration of, or filing with, any Governmental Authority or other Person or
under Applicable Law is required

31



--------------------------------------------------------------------------------



 



on the part of any of the Dana Parties, in connection with its execution,
delivery and performance of this Agreement or any other documents and agreements
to be delivered under this Agreement or the performance by it of its obligations
hereunder.
Section 4.7 No Broker.
     Each of the Dana Parties has carried on all negotiations relating to this
Agreement, the Ancillary Agreements and the Transactions directly and without
intervention on its behalf of any other Person in such manner as to give rise to
any valid claim for any brokerage commission, finder’s fee or other like payment
for which any Desc Party or any Desc Target will be liable.
Section 4.8 Sufficiency of Financial Resources.
     Subject to receipt of the Bankruptcy Court Approval Order, at Closing each
of Dana Parties will have the financial and other resources sufficient to timely
comply with each of its obligations hereunder.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE DESC PARTIES
     Each of the Desc Parties hereby represents and warrants to the other
Parties as follows:
Section 5.1 Incorporation and Registration.
     (a) Organization. Each of the Desc Parties is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization.
     (b) Authorization. Each of the Desc Parties has all necessary power,
authority and capacity to enter into this Agreement and the Ancillary Agreements
to which it is a party and to perform and carry out its covenants and
obligations hereunder and thereunder. The execution and delivery by each of the
Desc Parties of this Agreement and the Ancillary Agreements to which it is a
party, the performance by it of its obligations hereunder and thereunder and the
consummation of the Transactions have been duly and validly authorized by all
necessary action on its part. Spicer has all necessary power and authority to
cause the JV Subsidiaries to do or take any action necessary for the
consummation of the Transactions, as contemplated by this Agreement, and all
such actions have been duly and validly authorized, as necessary, by the JV
Subsidiaries.
Section 5.2 Dana Target Shares.
     (a) Capitalization. The Dana Target Shares consist of the following:
     (i) Etrac Shares: 30,000 Series A shares, 19,999 Series B shares,
241,170,000 Series A-1 shares, and 160,779,999 Series B-1 shares owned by
Spicer, and 1 Series B share and 1 Series B-1 share owned by Inmobiliaria Unik,
all of which represent 100% of the issued and outstanding shares and equity
interests of Etrac. All Etrac Shares are outstanding, fully paid and
non-assessable.

32



--------------------------------------------------------------------------------



 



     (ii) ENCO Shares: 19,654 Series A shares, 13,101 Series B shares,
14,980,346 Series A-1 shares, and 9,986,897 Series B-1 shares owned by Spicer,
and 1 Series B share and 1 Series A share owned by Inmobiliaria Unik, all of
which represent 100% of the issued and outstanding shares and equity interests
of ENCO. All ENCO Shares are outstanding, fully paid and non-assessable.
     (iii) Cardanes Shares: 30,000 Series A shares, 19,999 Series B shares,
41,969,999 Series A-1 shares, and 27,980,000 Series B-1 shares owned by Spicer,
and 1 Series B share and 1 Series B-1 share owned by Inmobiliaria Unik, all of
which represent 100% of the issued and outstanding shares and equity interests
of Cardanes. All Cardanes Shares are outstanding, fully paid and non-assessable.
     (iv) Forjas Shares: 30,000 Series A shares, 19,999 Series B shares,
110,970,000 Class I Series A shares, and 73,979,999 Class II Series B shares
owned by Spicer, and 1 Series B share and 1 Series B-1 share owned by
Inmobiliaria Unik, all of which represent 100% of the issued and outstanding
shares and equity interests of Forjas. All Forjas Shares are outstanding, fully
paid and non-assessable.
     (v) Direcspicer Shares: 6,120 Series A shares, 4,079 Series B shares,
10,650,000 Series C shares, and 7,099,999 Series D shares owned by Spicer, and 1
Series B shares owned by Desc Automotriz, 1 Series B share owned by Inmobiliaria
Unik, all of which represent 100% of the issued and outstanding shares and
equity interests of Direspicer. All Direcspicer Shares are outstanding, fully
paid and non-assessable.
     (vi) Spicer Servicios Shares: 25,500 Series A shares and 24,499 Series B
shares owned by Spicer, 1 Series B share owned by Direcspicer, all of which
represent 100% of the issued and outstanding shares and equity interests of
Spicer Servicios. All Spicer Servicios Shares are outstanding, fully paid and
non-assessable.
     (vii) Corporación Inmobiliaria Shares: 25,500 Series A shares, 24,499
Series B shares, 8,306,256 Series A-1 shares, and 7,980,519 Series B-1 shares
owned by Spicer, and 1 Series B share and 1 Series B-1 owned by Inmobiliaria
Unik, all of which represent 100% of the issued and outstanding shares and
equity interests of Corporación Inmobiliaria. All Corporación Inmobiliaria
Shares are outstanding, fully paid and non-assessable.
     (viii) AMSA Shares: AMSA’s Shares are 17,216 Series A shares, 11,477
Series B shares, 35,999,999 Series A-1, and 4,400,632 Series B-1 shares owned by
Spicer, 19,599,367 Series B-1 shares owned by Desc Automotriz, and 1 Series A-1
share, and 1 Series B-1 share owned by Inmobiliaria Unik, all of which represent
100% of the issued and outstanding shares and equity interests of AMSA. All
AMSA’s Shares are outstanding, fully paid and non-assessable.
     (b) Title. Each of the Desc Parties and Direcspicer has, and at Closing
Dana Mexico (or its designee(s))shall acquire, good and marketable title to the
Dana Target Shares free and clear of all Encumbrances. There are no restrictions
on the transfer of the Dana Target Shares except

33



--------------------------------------------------------------------------------



 



those relating to the Dana Target Shares set forth in the bylaws of each Dana
Target, which restrictions have been complied with or waived in accordance with
Applicable Laws.
     (c) Absence of Conflicting Rights. No Person, other than (i) Inmobiliaria
Unik (with respect to its ownership of the Etrac Shares , the Enco Shares, the
Cardanes Shares, the Forjas Shares, the Direcspicer Shares, the Corporación
Inmobiliaria Shares and the AMSA Shares, in each case as detailed in
Section 5.2(a)), (ii) Direcspicer (with respect to its ownership of the Spicer
Servicios Shares as detailed in Section 5.2(a)), and (iii) Desc Automotriz (with
respect to its ownership of the AMSA Shares as detailed in Section 5.2(a)), has
any oral or written agreement, option, warrant, privilege or other right capable
of becoming any of the foregoing (whether legal, contractual or otherwise) for
the purchase, subscription or issuance of any issued or unissued shares or other
securities of any of the Dana Targets and no securities or obligations
convertible into or exchangeable for shares or other securities of any of the
Dana Targets has been authorized or agreed to be issued or are outstanding.
Section 5.3 Indebtedness. Except as set forth on Schedule 5.3 and except for any
Indebtedness owed by any Desc Target or Dana Target to any other Desc Target or
Dana Target, neither Spicer nor any JV Subsidiary has any Indebtedness.
Section 5.4 Litigation.
     There is (i) no suit, action or claim, (ii) no investigation or inquiry by
any Governmental Authority, and (iii) no legal, administrative, arbitration or
other proceeding pending or, to the knowledge of each of the Desc Parties,
threatened against any of them or any of their Affiliates which seeks to
terminate or modify or which might affect their rights to enter into this
Agreement or the Ancillary Agreements or consummate the Transactions. Except as
set forth on Schedule 5.4, there is no legal, administrative, arbitration or
other proceeding pending or, to the knowledge of each of the Desc Parties,
threatened against any of the Dana Targets, that has a stated claim amount,
individually or in the aggregate for related claims, in excess of US$100,000 or
the equivalent in Mexican Pesos and there are no material judgments, orders,
decrees, writs or injunctions entered into by or against the Dana Targets that
are currently in effect in accordance with Applicable Laws.
Section 5.5 Financial Statements.
     (a) The Desc Parties have delivered or caused to be delivered to Dana
complete and accurate copies of the Financial Statements and the December 31,
2005 actuarial report for the Financial Statements.
     (b) The Financial Statements (i) have been prepared from the Books and
Records of Spicer and each of the JV Subsidiaries, (ii) have been prepared in
accordance with NIFs throughout the periods involved and (iii) present fairly in
all material respects the financial condition of Spicer and each of the JV
Subsidiaries as of such date and the results of their operations for the period
then ended. Except for the filing by Dana of the Chapter 11 Case and as set
forth in Schedule 5.5(b), after giving effect to the Transactions, since
December 31, 2005 there has been no material adverse change in the business,
financial conditions or results of operations of Spicer or any of the JV
Subsidiaries.

34



--------------------------------------------------------------------------------



 



Section 5.6 Enforceability of Obligations.
     This Agreement has been duly executed and delivered by each of the Desc
Parties, and this Agreement constitutes a valid and binding obligation of each
of the Desc Parties enforceable against each of them in accordance with its
terms.
Section 5.7 Absence of Conflicting Agreements.
     The execution, delivery and performance by the Desc Parties of this
Agreement and the Closing will not contravene or result in a violation of or a
default under (with or without the giving of notice or the lapse of time, or
both) or the acceleration of any obligation under: (i) any Applicable Law,
(ii) any License to which any of the Desc Parties is a party, (iii) any of the
articles of incorporation, bylaws or other organizational documents of any of
the Desc Parties, or (iv) the provisions of any agreement, lease, mortgage,
security document, obligation or other instrument to which any of the Desc
Parties is a party, or by which any of their Assets are bound or affected.
Section 5.8 Approvals.
     Except for the CFC Approval, the FTC Approval and the CNA Approval, no
order, License, consent, permission, authorization, registration or declaration
of, or filing with, any Governmental Authority or other Person or under
Applicable Law is required on the part of any of the Desc Parties, in connection
with its execution, delivery and performance of this Agreement or any other
documents and agreements to be delivered under this Agreement or the performance
by it of its obligations hereunder.
Section 5.9 No Broker.
     Each of the Desc Parties has carried on all negotiations relating to this
Agreement, the Ancillary Agreements and the Transactions directly and without
intervention on its behalf of any other Person in such manner as to give rise to
any valid claim for any brokerage commission, finder’s fee or other like payment
for which any Dana Party or any Dana Target will be liable.
Section 5.10 Sufficiency of Financial Resources.
     Each of the Desc Parties has the financial and other resources sufficient
to timely comply with each of its obligations hereunder.
ARTICLE VI
NON-WAIVER; SURVIVAL
Section 6.1 Non-Waiver.
     No investigation made by or on behalf of any Party at any time shall waive,
diminish the scope of or otherwise affect any representation, warranty or
covenant made by the other Parties in this Agreement or any Ancillary Agreement.
No waiver of any condition or other provisions, in whole or in part, shall
constitute or be construed as a waiver of any other condition or

35



--------------------------------------------------------------------------------



 



provision (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided for in writing.
Section 6.2 Nature and Survival.
     All representations and warranties made by the Parties shall survive the
Closing and shall terminate on the fifth (5th) anniversary of the Closing Date;
provided, however, that the representations regarding title to shares set forth
in Section 4.2(b) and Section 5.2(b) and any covenants of the Parties set forth
in this Agreement shall survive the Closing Date until the expiration of the
applicable statute of limitations. After the end of any applicable survival
period, no Party shall have any further liability hereunder with respect to such
representations, warranties and covenants, except with respect to Claims for
which notice has been provided to the Indemnifier prior to the expiration of
such period.
ARTICLE VII
COVENANTS OF THE PARTIES
Section 7.1 Conduct of the Business.
     (a) Except as otherwise contemplated by this Agreement, during the period
from the date of this Agreement to the earlier of the Closing Date and the
Termination Date, Desc Automotriz and Dana shall cause Spicer to, Spicer shall,
and Spicer shall cause each of the JV Subsidiaries to, do the following:
(i) conduct its business in the Ordinary Course of Business (except as otherwise
mutually agreed in writing); (ii) use reasonable best efforts to maintain the
services of all employees and officers (other than those employees to be
terminated pursuant to Section 7.17(e)); (iii) use reasonable best efforts to
preserve intact the organization and goodwill of its or their business; (iv) use
commercially reasonable efforts to maintain in all material respects its current
relationships with customers, suppliers, distributors and others having business
dealings with it; (v) pay their Indebtedness and trade and other accounts
payable punctually when and as the same will become due and payable and perform
and observe, in all material respects, their duties and obligations under all
material Contracts; and (vi) take any action that is required so that all
representations or warranties of the Desc Parties and of the Dana Parties are
true and correct in all material respects as of the Closing.
     (b) Without limiting the generality or effect of Section 7.1(a), unless
otherwise provided under this Agreement and/or the Ancillary Agreements, prior
to the Closing, Spicer will not, and will not permit any of the JV Subsidiaries
to take, without the prior written consent of Desc Automotriz (which such
consent shall be given by Miguel Ángel Sosa or such other person as Desc
Automotriz may designate in writing) and Dana (which such consent shall be given
by Ruperto Jiménez or such other person as Dana may designate in writing), to:
     (i) amend or modify their governing or organizational documents, from those
existing on the date of this Agreement;
     (ii) change any salaries or other compensation of, or pay any bonuses to,
any director, manager, officer or employee of Spicer or any JV Subsidiary, as
applicable, or enter into any employment, severance or similar agreement with
any director, manager,

36



--------------------------------------------------------------------------------



 



officer or employee of Spicer or any JV Subsidiary; provided, however, that the
compensation of employees of Spicer or any of JV Subsidiary receiving annual
compensation of less than US$50,000 may be changed in the Ordinary Course of
Business;
     (iii) adopt, amend or increase any benefits under any profit sharing,
bonus, deferred compensation, savings, insurance, pension, retirement or other
employee benefit plan or policy;
     (iv) procure, enter into, amend or terminate (A) with respect to any of the
Desc Targets, any Contract (including sales agreements and purchase orders) to
which it is a party that involves future payments to, by or on its behalf in
excess of US$2,500,000 and (B) with respect to any of the Dana Targets, any
Contract (including sales agreements and purchase orders) to which it is a party
that involves future payments to, by or on its behalf in excess of US$100,000;
     (v) incur, assume or guarantee any Indebtedness, other than, in the case of
the Desc Targets, guarantees to suppliers of any of the Desc Targets that are
given by another Desc Target;
     (vi) except for the sale of the Tlaxcala Assets and the Autoprecisa Land,
enter into any transaction or commitment relating to the Assets or the business
of Spicer or such JV Subsidiary that, individually or in the aggregate, could be
material to the business of Spicer or such JV Subsidiary, or cancel or waive any
claim or right of substantial value that, individually or in the aggregate,
could be material to the business of Spicer or such JV Subsidiary or amend any
term of any outstanding securities of Spicer or any JV Subsidiary;
     (vii) except as expressly contemplated by this Agreement, set aside or pay
any dividend or distribution with respect to any securities of Spicer or any JV
Subsidiary, repurchase, redeem or otherwise acquire directly or indirectly, any
outstanding securities of Spicer or any JV Subsidiary or make any payment to or
for the benefit of Dana, Desc Automotriz or any of their Affiliates;
     (viii) make any change in financial or Tax accounting methods or practices,
except as required by Applicable Laws (in which case Spicer will promptly notify
Desc Automotriz and Dana of such change);
     (ix) except as required by this Agreement, issue or sell any securities of
Spicer or any JV Subsidiary, as applicable, or make any other changes in
Spicer’s or any of the JV Subsidiaries’ capital structures;
     (x) except as expressly permitted under this Agreement (including the sale
of the Tlaxcala Assets and of the Autoprecisa Land), sell, lease or otherwise
dispose of any material Asset or otherwise sell, lease or dispose of any Asset
other than in the Ordinary Course of Business;

37



--------------------------------------------------------------------------------



 



     (xi) except as expressly permitted under this Agreement (A) write-off as
uncollectible any notes or accounts receivable except write-offs in the Ordinary
Course of Business charged to reserves, none of which is, individually or in the
aggregate, material, (B) write-off, write-up or write-down any other material
Asset of Spicer or any JV Subsidiary or (C) alter the customary time periods for
collection of accounts receivable or payments of accounts payable;
     (xii) grant any Encumbrance other than a Permitted Encumbrance;
     (xiii) except as expressly contemplated by this Agreement, pay, discharge,
settle or satisfy any claims, liabilities or obligations (absolute, accrued,
asserted or unasserted, contingent or otherwise) in excess of US$100,000, other
than the payment, discharge or satisfaction of liabilities in the Ordinary
Course of Business;
     (xiv) merge or consolidate with any Person;
     (xv) enter into any compromise or settlement of, or take any other action
with respect to, any litigation, action, suit, claim, proceeding or
investigation unless required by law or if failure to act would have a material
adverse effect with respect to the business of Spicer or any JV Subsidiary;
     (xvi) except as expressly contemplated by this Agreement, make any loan,
advance or capital contributions to or investment in any Person;
     (xvii) terminate or close any material facility, business or operation of
Spicer or any JV Subsidiary;
     (xviii) cause any damage, destruction or other casualty loss (whether or
not covered by insurance) affecting the business or Assets of Spicer or any JV
Subsidiary, which, individually or in the aggregate, has had or would reasonably
be expected to have, a material adverse effect with respect to the business of
Spicer or any JV Subsidiary;
     (xix) grant or pay any severance or termination pay to any former officer,
director, manager or employee of the Company or any of its Subsidiaries, except
as required under existing employment agreements and as set forth in
Schedule 7.1(b)(xix);
     (xx) cause or take any other action that could cause an event, occurrence,
development or state of circumstances or facts which individually or in the
aggregate, would reasonably be expected to have a material adverse effect with
respect to the business, financial conditions or results of operations of Spicer
or any JV Subsidiary;
     (xxi) spend or commit to spend on or prior to June 30, 2006 an amount of
capital expenditures that is greater than that set forth in
Schedule 7.1(b)(xxi);
     (xxii) license outside of the Ordinary Course of Business, assign or
transfer any intangible Assets; or
     (xxiii) agree or otherwise commit to do any of the foregoing.

38



--------------------------------------------------------------------------------



 



Section 7.2 Covenants Related to Chapter 11 Case.
     (a) Bankruptcy Court Approval Motion. Dana shall file with the Bankruptcy
Court the Bankruptcy Court Approval Motion no later than five (5) days after
execution of this Agreement and shall serve such Bankruptcy Court Approval
Motion, by mail, on all parties entitled to notice under this Agreement, the
Bankruptcy Code, the Bankruptcy Rules and any order entered by the Bankruptcy
Court. The Bankruptcy Court Approval Motion shall seek approval of the Agreement
and entry of the Bankruptcy Court Approval Order.
     (b) Timing of Entry of the Bankruptcy Court Approval Order. Dana shall use
its best efforts to obtain entry of the Bankruptcy Court Approval Order no later
than June 21, 2006. Desc Automotriz agrees to reasonably cooperate with such
efforts.
     (c) Appeal of the Bankruptcy Court Approval Order. If the Bankruptcy Court
Approval Order or any other order of the Bankruptcy Court relating to this
Agreement or the Transactions shall be appealed by any Person (or a petition for
certiorari or motion for rehearing, reargument or stay shall be filed with
respect thereto), Dana agrees to take all commercially reasonable steps and use
commercially reasonable efforts, to defend against such appeal, petition or
motion, and Desc Automotriz agrees to reasonably cooperate in such efforts. Dana
and Desc Automotriz shall use commercially reasonable efforts to obtain an
expedited resolution of such appeal; provided that nothing herein shall preclude
the Parties, in their sole and absolute discretion, from consummating the
Transactions if the Bankruptcy Court Approval Order shall have been entered and
shall have not been stayed and Desc Automotriz shall have waived in writing the
requirement that the Bankruptcy Court Approval Order be a final order that has
not been reversed, modified, rescinded, or stayed, and for which the time to
appeal has expired and is no longer subject to appeal or further judicial
review.
     (d) Consultation and Notice. Dana shall, and shall cause its Affiliates to,
(i) consult with Desc Automotriz, prior to its submission to the Bankruptcy
Court, on the form and substance of the Bankruptcy Court Approval Motion and the
proposed Bankruptcy Court Approval Order and all other court submissions by Dana
relating to this Agreement, the Ancillary Agreements or the Transactions, and
(ii) promptly deliver to Desc Automotriz copies of any and all pleadings,
motions, notices, statements, schedules, applications, reports, proposed orders,
creditor presentations and other documents related to this Agreement, the
Ancillary Agreements or the Transactions to be filed with the Bankruptcy Court
by Dana and any and all pleadings, motions, notices, statements, schedules,
applications, reports, proposed orders and other documents related to this
Agreement, the Ancillary Agreements or the Transactions that have been filed by
Dana or other entities, including any objections to this Agreement or any of the
Ancillary Agreements, any objections to the Transactions, any objections to the
Bankruptcy Court Approval Motion, or any pleadings filed with the Bankruptcy
Court in connection with the Transactions or the transfer of the Dana JV Shares.
     (e) Plan of Reorganization or Liquidation. Dana further covenants and
agrees that, to the extent this Agreement, the Ancillary Agreements and the
Transactions are approved by the Bankruptcy Court, the terms of any plan of
reorganization or liquidation submitted by Dana or its Affiliates to the
Bankruptcy Court for confirmation shall not conflict with, supersede, abrogate,
nullify, modify or restrict the terms of this Agreement, the Ancillary
Agreements and the rights

39



--------------------------------------------------------------------------------



 



of Desc Automotriz or its Affiliates hereunder or thereunder, or in any way
prevent or interfere with the consummation or performance of the Transactions,
including any transaction that is contemplated by or approved pursuant to the
Bankruptcy Court Approval Order.
Section 7.3 General Covenants Regarding Conditions Precedent.
     The Parties shall use their reasonable best efforts to cause the conditions
precedent to Closing set forth in Article VIII to be satisfied as soon as
possible following the execution of this Agreement. Without limiting the
generality of the foregoing, the Parties shall, and shall cause each of the Dana
Targets, the Desc Targets and their respective Affiliates to, do or cause to be
done the actions detailed in Section 7.4 through Section 7.23.
Section 7.4 Sale and Purchase of Real Property.
     Prior to the Closing Date, Corporación Inmobiliaria and Villa Industrial
shall acquire from the current owner the Real Properties on which the operating
units of the Dana Targets and the Desc Targets, respectively, have been
conducting their respective business, as set forth below, with the understanding
that each Party shall pay any fees incurred by it in connection therewith.
Taxes, costs and expenses incurred in connection with the sale and purchase of
Real Property as contemplated by this Agreement shall be paid by the acquiring
Party (except for the income Tax which shall be borne by the selling Party)
pursuant to this Section 7.4.
     (a) TTSP Facility. Villa Industrial shall acquire from Corporación
Inmobiliaria, the land, buildings and any interests therein located at the
Municipio de Pedro Escobedo, Querétaro, with a total surface of 77,800 square
meters (m2) (the “TTSP Facility”), for an aggregate price of MX$106,450,000,
which shall be fully paid, in cash, on the date of execution of the
corresponding public deed, in substantially the form attached hereto as
Exhibit L.
     (b) TF Victor Facility. Villa Industrial shall acquire from Corporación
Inmobiliaria the land, buildings and any interests therein located at Lote #5,
Manzana 10, Superfraccionamiento Industrial “Alce Blanco,” Municipio de San
Bartolo Naucalpan, Estado de Mexico, with a total surface of 1,880.76 square
meters (m2) (the “TF Victor Facility”), for an aggregate price of MX$8,889,667,
which shall be fully paid, in cash, on the date of execution of the
corresponding public deed, in substantially the form attached hereto as
Exhibit M.
     (c) Etrac Facility. Corporación Inmobiliaria shall acquire from Spicer, the
land, buildings and any interests therein located at Avenida de las Industrias
#10, Tlalnepantla, Estado de Mexico, with a total surface of 34,094.50 square
meters (m2) (the “Etrac Facility”), for an aggregate price of MX$130,000,000,
which shall be fully paid, in cash, on the date of execution of the
corresponding public deed, in substantially the form attached hereto as
Exhibit N.
     (d) Cardanes Facility. Corporación Inmobiliaria shall acquire from
Inmobiliaria Corcel, the land, buildings and any interests therein located at
Acceso tres (formerly known as Fracción II de la Zona Industrial de Carrillo
Puerto, Ciudad Industrial Benito Juárez, Querétaro, Querétaro, with a total
surface of 47,256 square meters (m2) (the “Cardanes Facility”), for an aggregate
price of MX$57,806,150, which shall be fully paid, in cash, on the date of
execution of the corresponding public deed, in substantially the form attached
hereto as Exhibit O.

40



--------------------------------------------------------------------------------



 



     (e) AMSA Facility. Corporación Inmobiliaria shall acquire from Inmobiliaria
Unik and Villa Industrial, the land, buildings and any interests therein located
at Avenida de las Industrias #24, Fraccionamiento Industrial “La Presa,” at San
Juan Ixhuatepec, Tlalnepantla, Estado de Mexico, with a total surface of
39,965.25 square meters (m2) (the “AMSA Facility”), for an aggregate price of
MX$101,085,000, which shall be fully paid, in cash, on the date of execution of
the corresponding public deed, in substantially the form attached hereto as
Exhibit P.
     (f) Cedei Facility. Corporación Inmobiliaria shall acquire from
Inmobiliaria Corcel the land, buildings, and any interests therein located at
Municipio de Querétaro, Querétaro, with a total surface of 7,500 square meters
(m2) (the “Cedei Facility”) for an aggregate price of MX$11,398,544, which shall
be fully paid, in cash, on the date of execution of the corresponding public
deed, in substantially the form attached hereto as Exhibit Q. In connection of
such sale and for an amount included in such purchase price, Corporación
Inmobiliaria shall also acquire the equipment of the data center located at the
Cedei Facility, which equipment is listed in Exhibit Q-2.
Section 7.5 Water Rights Assignment Agreements.
     Tremec and Corporación Inmobiliaria, on one hand, and Cardanes, Forjas and
ENCO, on the other, shall enter into separate water rights assignment agreements
(the “Water Rights Assignment Agreements”), pursuant to which Tremec shall
assign to each of Cardanes, Forjas and ENCO, and will agree to supply as from
the date of execution thereof until definitive approval of such assignments is
obtained from the corresponding Governmental Authorities, certain volume of its
water rights under Tremec’s Water Concession Titles Number 4QRO101076/12FMGR95,
4QRO101077/12FMGR95 and 4QRO101020/12FMGR94, as detailed in Exhibit H and the
Parties shall cause the Water Rights Assignment Agreements to be filed with the
National Water Commission for approval.
Section 7.6 Payment of Indebtedness and Certain Related Actions.
     (a) Indebtedness.
     (i) Spicer and the JV Subsidiaries shall take all necessary actions to pay,
or cause to be paid, any Indebtedness of Spicer and the JV Subsidiaries owed to
any Third Party, outstanding as of the Closing Date, including the Indebtedness
set forth on Schedule 5.3 (the “Third Party Debt”). To the extent that any JV
Subsidiary does not have funds available to pay any Third Party Debt, Spicer
shall loan such funds to such JV Subsidiary as are necessary to pay such Third
Party Debt. To the extent that Spicer does not have funds available to loan to a
JV Subsidiary to repay Third Party Debt, Desc Automotriz shall take all
necessary actions to repay its Indebtedness to Spicer, and Spicer shall use such
funds to make the loans contemplated by this Section 7.6(a)(i).
     (ii) As of the Closing, Desc Automotriz shall repay any remaining
Indebtedness owed by Desc Automotriz or any of its Affiliates to Spicer or any
of the JV Subsidiaries.
     (b) GE Agreements. The Parties acknowledge that each of Cardanes, ENCO and
Etrac is a party to an equipment lease agreement (the one with Cardanes, the
“Cardanes GE Agreement”; the one with ENCO, the “ENCO GE Agreement”; and the one
with Etrac, the

41



--------------------------------------------------------------------------------



 



“Etrac GE Agreement” and, together with the Cardanas GE Agreement and the ENCO
GE Agreement, the “Dana Target GE Agreements”) executed between such Dana
Target, as lessee, and Desc, as joint obligor, on the one hand, and General
Electric Capital CEF Mexico, S. de R.L. de C.V. (“GE”), on the other hand, as
detailed in Schedule 7.6(b). The Parties agree that, at Closing, Cardanes, Enco
and Etrac will assign the Cardanes GE Agreement, the ENCO GE Agreement and the
Etrac GE Agreement, respectively, to Desc Automotriz pursuant to three
(3) assignment agreements in a form to be agreed in good faith by the Parties
(the “GE Assignments”). Immediately upon receipt of such assignments, Desc
Automotriz shall sublease all the equipment that is the subject of the Cardanes
GE Agreement, the ENCO GE Agreement and the Etrac GE Agreement to Cardanes, ENCO
and Etrac, respectively, pursuant to three (3) sublease in a form to be agreed
in good faith by the Parties (the “GE Subleases”), each of which subleases shall
provide for (i) quarterly lease payments by Cardanes, ENCO and Etrac, as the
case may be, to Desc Automotriz in the amount of the lease payments due in such
quarter under the relevant agreement, (ii) quarterly payments of a sublease fee
in an amount equal to 0.25% of the total unpaid balance under the relevant
agreement as of the date of payment of such fee and (iii) the creation and
perfection of a first priority mortgage (hipoteca en primer lugar y grado de
prelación) in favor of Desc Automotriz on Real Property of Corporación
Inmobiliaria, the value of which as of the Closing Date shall be no less than
150% of the total unpaid balance as of the Closing Date under the relevant
agreement (the “Corporación Inmobiliaria Mortgage”).
     (c) Letters of Credit. The Parties acknowledge that certain letters of
credit have been issued by Comerica Bank, N.A. (“Comerica”) for the account of
Forjas, as detailed in Schedule 7.6(c), and have been guaranteed by both Desc
Automotriz and Desc (the “Comerica Letters of Credit”). Spicer shall (and Dana
and Desc Automotriz shall cause Spicer to) provide funds to Forjas to pay in
full any amount outstanding under the Comerica Letters of Credit (including
fees), in a total amount of US$8,927,710, on or prior to the Closing Date.
     (d) Release by Comerica. Spicer shall, and shall cause Forjas to, and Desc
Automotriz and Desc shall cause Spicer to, take all necessary action to obtain
from Comerica, an unconditional and complete release of Desc and Desc Automotriz
by Comerica in connection with the Comerica Letters of Credit.
     (e) Bonds. The Parties agree that certain payment and performance bonds
issued by Afianzadora Insurgentes, S.A., Fianzas Atlas, S.A., Fianzas Guardiana
Inbursa, S.A. and Fianzas Monterrey, S.A. to guarantee and secure the payment of
certain obligations of certain Dana Targets, as detailed in Schedule 7.6(e), and
guaranteed by both Desc Automotriz and Desc (the “Dana Target Bonds”) shall
remain outstanding after the Closing. Any costs associated with maintaining the
Dana Target Bonds outstanding after the Closing shall be borne 48.803% by Dana
Mexico and 51.197% by Spicer.
Section 7.7 Cash Settlements and Hybrid Loans.
     (a) Cash Settlement of Certain Payments. The Parties agree that at the
Closing and in the manner contemplated by Section 3.2(a):
     (i) Spicer shall cause the Estimated Desc Cash to be used for or allocated
to the payments for the account of Desc Automotriz detailed in Exhibit T; and

42



--------------------------------------------------------------------------------



 



     (ii) Spicer shall cause the Estimated Dana Cash to be used for and
allocated to the payments for the account of Dana detailed in Exhibit U.
     (b) Hybrid Loans and Hybrid Loan Dividends. Prior to the Closing Date, Dana
shall provide funding to each of ENCO and Cardanes in an amount equal to
US$14,500,000 and US$5,000,000, respectively (the “Hybrid Loans”) pursuant to
two securities agreements in the form of Exhibit V attached hereto (the
“Securities Agreements”) to be entered into by Dana (as holder) and each of ENCO
and Cardanes (each, as issuer). With the proceeds of such Hybrid Loans, on the
Closing Date, each of ENCO and Cardanes shall declare and pay a cash dividend
(after the purchase of the Dana JV Shares by Desc Automotriz has taken place),
as detailed below:
     (i) ENCO Dividend. The Shareholders of ENCO shall hold a Shareholders
Meeting to, among other resolutions, declare a cash dividend in a total amount
of US$14,500,000 (the “ENCO Dividend”) to be paid as follows:
(i) US$14,499,998.84 to be paid to Spicer; and (ii) US$1.16 to be paid to
Inmobiliaria Unik. Such ENCO Dividend shall have been fully paid as of the
Closing Date.
     (ii) Cardanes Dividend. The Shareholders of Cardanes shall hold a
Shareholders Meeting to, among other resolutions, declare a dividend in a total
amount of US$5,000,000 (the “Cardanes Dividend” and together with the ENCO
Dividend, the “Hybrid Loan Dividends”) to be paid as follows:
(i) US$4,999,999.86 to be paid to Spicer; and (ii) US$0.14 to be paid to
Inmobiliaria Unik. Such Cardanes Dividend shall have been fully paid as of the
Closing Date.
     (c) Tremec Dividend. Prior to the Closing, Desc Automotriz and Dana shall
cause Spicer, and Spicer shall cause Tremec to declare a cash dividend in the
amount of US$10,000,000. For such purpose, the Shareholders of Tremec shall hold
a Shareholders Meeting to, among other resolutions, declare such dividend.
     (d) ENCO Dividend. Prior to the Closing, Desc Automotriz and Dana shall
cause Spicer, and Spicer shall cause ENCO to declare a cash dividend in the
amount of US$4,500,000. For such purpose, the Shareholders of ENCO shall hold a
Shareholders Meeting to, among other resolutions, declare such dividend.
     (e) Corporación Inmobiliaria Dividend. Prior to the Closing, Desc
Automotriz and Dana shall cause Spicer, and Spicer shall cause Corporación
Inmobiliaria to declare a cash dividend in the amount of US$12,000,000. For such
purpose, the Shareholders of Corporación Inmobiliaria shall hold a Shareholders
Meeting to, among other resolutions, declare such dividend.
Section 7.8 Capitalization and Assignment of Inter-Company Debt.
     (a) At Closing, Dana, Desc Automotriz and Spicer shall take all necessary
actions to: (i) cause an amount equal to the amount owed as of the Closing Date
by AMSA to Spicer to be capitalized (A) 32.64% by Desc Automotriz in the form of
cash, (B) 0.01% by Corporación Inmobiliaria in the form of cash and (C) 67.35%
by Spicer in the form of capitalization of indebtedness; and (ii) AMSA to issue
shares in favor of Desc Automotriz, Corporación Inmobiliaria and Spicer as a
result of such capitalization (“AMSA Capitalization”).

43



--------------------------------------------------------------------------------



 



     (b) Immediately after the AMSA Capitalization, Spicer shall assign to
Corporación Inmobiliaria any and all of the amounts owed as of the Closing Date
(the “Dana Targets Receivables”) to Spicer by any and all of the Dana Targets
(other than Corporación Inmobiliaria) (the “Inter-Company Debt”). Corporación
Inmobiliaria shall pay as consideration for such Dana Targets Receivables an
amount equal to the face value of such Dana Targets Receivables (the
“Receivables Consideration”), which payment shall be made by the issuance of
additional shares of stock of Corporación Inmobiliaria to Spicer (the
“Corporación Inmobiliaria Capitalization I”). Dana, Desc Automotriz and Spicer
shall take all necessary actions to cause Corporación Inmobiliaria to hold a
Shareholders Meeting to approve the Corporación Inmobiliaria Capitalization I.
     (c) At Closing, Desc Automotriz and Spicer shall take all necessary actions
to cause an amount equal to the amount owed as of the Closing Date by
Corporación Inmobiliaria to Spicer (including the loan referenced in
Section 2.4(b)(ii)) to be capitalized by Spicer and Corporación Inmobiliaria to
issue shares in favor of Spicer as a result of such capitalization (the
“Corporación Inmobiliaria Capitalization II”). Desc Automotriz and Spicer shall
take all necessary actions to cause Corporación Inmobiliaria to hold a
Shareholders Meeting to approve the Corporación Inmobiliaria Capitalization II.
Section 7.9 Spicer and JV Subsidiaries Resolutions.
     Desc Automotriz and Dana shall cause Spicer, and Spicer shall cause each of
the JV Subsidiaries, to hold Shareholders Meetings and, if required by
Applicable Law or any applicable organizational documents, directors meetings to
approve each of the transactions and arrangements contemplated herein as part of
the Transactions (the “Spicer and JV Subsidiaries Resolutions”).
Section 7.10 Books and Records.
     (a) Preservation of and Access to Books and Records. Dana Mexico, on the
one hand, and Desc Automotriz and Spicer, on the other hand, shall (i) cause
each of the Dana Targets and the Desc Targets, respectively, to preserve and
keep their respective Books and Records delivered to them in connection with or
in the possession of the Dana Targets or the Desc Targets, as the case may be,
at the completion of the Transactions for a period of five (5) years from the
Closing Date, or for any longer period as may be required by Applicable Law or
Governmental Authority or as set forth in this Section 7.10(a), and (ii) make
such Books and Records available to the other Parties as may be reasonably
required by them, including in connection with a Claim by any Party against
another under this Agreement, any Third Party Claim, any external reporting
requirements, or in order to comply with any Applicable Law, regulation or stock
exchange rule; provided, however, that the foregoing right of access shall not
be exercisable in such a manner as to interfere unreasonably with the normal
operations and business of the Dana Targets or the Desc Targets. Furthermore,
Desc Automotriz acknowledges that Dana Mexico shall not be liable to Desc
Automotriz in the event of any accidental destruction of the Books and Records
of the Dana Targets caused after Closing other than by the negligence of the
Dana Parties or the Dana Targets management. Dana Mexico acknowledges that Desc
Automotriz shall not be liable to Dana Mexico in the event of any accidental

44



--------------------------------------------------------------------------------



 



destruction of the Books and Records of the Desc Targets caused after Closing
other than by the negligence of Desc Parties or the Desc Targets management.
     (b) Post-Closing External Reporting Requirements. For purposes of
supporting compliance by each of Dana Mexico and Desc Automotriz with its
respective immediate post-Closing external reporting requirements, the Dana
Parties and the Desc Parties hereby agree to provide and make available to each
other, and to cause the Dana Targets and the Desc Targets (as applicable), to
provide and make available to Dana Mexico or Desc Automotriz, as the case may
be, the financial information relating to the preliminary unaudited balance
sheets and income statements of each of the Dana Targets and the Desc Targets as
of June 30, 2006 to be prepared by each of the Dana Targets management and the
Desc Targets management, and delivered to each of Dana Mexico and Desc
Automotriz, within a time frame consistent with past practice, but in no event
exceeding five (5) Business Days after the Closing Date.
Section 7.11 Confidentiality.
     (a) Confidential Information. For a period of five (5) years after the
Closing, each of the Parties (each acting as “Recipient”) shall refrain from
disclosing any confidential information of any other Party hereto, including any
confidential information of the JV Subsidiaries owned directly or indirectly by
such other Party (in such capacity, a “Discloser”) (whether such information is
received before or after Closing), except information which:
     (i) is as of the date of this Agreement or thereafter becomes a part of the
public domain through no act or failure to act on the part of the Recipients;
     (ii) was disclosed to Recipient by a Third Party; provided that such Third
Party did not acquire the information, knowledge or data directly or indirectly
from the Recipient or, to the knowledge of the Recipient, such third party was
not breaching any agreement or any confidential relationship in doing so;
     (iii) was independently developed by the Recipient without reference to the
confidential information of Discloser; or
     (iv) was required to be disclosed pursuant to judicial, administrative or
regulatory process or in connection with any inquiry, investigation, action,
suit, proceeding or claim; provided that, if such disclosure is required, the
Recipient shall first give notice to the Discloser so that such Discloser will
have an opportunity (at its own expense) to seek a protective order or other
appropriate remedy;
provided, however, that any combination of the information which comprises part
of the confidential information of the Discloser shall not be included in the
foregoing exceptions merely because individual parts of the information were
within the public domain or were disclosed to Recipient by a Third Party unless
the combination itself was in the public domain or was so received, as
applicable.
     (b) Authorized Use of the Confidential Information. The Recipient shall
hold in trust and confidence all such confidential information and will use it
only in the course of complying

45



--------------------------------------------------------------------------------



 



with their obligations and exercising their rights under this Agreement and the
Ancillary Agreements for the periods stated herein and therein and for no other
purpose.
     (c) Non-Disclosure. The Recipient shall disclose such confidential
information only to those employees and agents having a need to know such
confidential information in complying with Recipient’s obligations and
exercising their rights under this Agreement and the Ancillary Agreements;
provided, however, that such employees and agents shall have been expressly
advised of the confidential nature of such information.
     (d) Standard of Care. The Recipient shall maintain adequate procedures to
preserve the integrity of such confidential information, such procedures to be
at least equal to the procedures the Recipient uses to protect its own
information and in no event less than ordinary care.
     (e) No Implied License. Under no circumstances shall the possession of such
confidential information by the Recipient be deemed to constitute a license or
implied license from the Discloser to the Recipient to use any industrial or
intellectual property contained in such confidential information.
     (f) Scope. Dana and Dana Mexico, on the one hand, and Desc Automotriz and
Spicer on the other hand, shall cause the Dana Targets (and the management of
each such Dana Target) and the Desc Targets (and the management of each such
Desc Target), respectively, to comply with the provisions of this Section 7.11.
Section 7.12 Tax Returns; Cooperation and Exchange of Information.
     (a) Tax Returns. Each of Dana Mexico and Desc Automotriz shall cause the
Dana Targets and the Desc Targets, as applicable, to prepare and duly and timely
file all Tax Returns required to be filed by each of such Dana Targets and Desc
Targets on or before the Closing Date and, to include or cause to be included
the results of operations of such Companies for such taxable periods. All such
Tax Returns shall be prepared in accordance with past practice, and to the
extent any items are not covered by past practices (or in the event past
practices are not permissible under Applicable Tax laws), in accordance with
reasonable Tax accounting practices with respect to such Tax Return.
     (b) Cooperation. Each of Dana Mexico and Desc Automotriz shall, and shall
cause the Dana Targets and the Desc Targets, as applicable, to, provide each
other with such cooperation and information as any of them may reasonably
request of the other in (i) filing any Tax Returns, (ii) determining a
liability, Claim or Third Party Claim related to Taxes, (iii) conducting any
audit or other proceeding in respect of Taxes, or (iv) complying with a request
of any Governmental Authority in respect of Taxes. Such cooperation and
information shall include providing copies of relevant Tax Returns or portions
thereof, together with accompanying schedules and related work papers and
documents relating to rulings or other determinations by taxing authorities.
Each of Dana Mexico and Desc Automotriz shall, and shall cause the Dana Targets
and the Desc Targets to, make its employees and representatives available on a
mutually convenient basis to provide explanation of any documents or information
provided hereunder. Upon reasonable request, Dana Mexico or Desc Automotriz
shall deliver, and shall cause the Dana Targets and the Desc Targets to deliver,
to the other Party or its designees all Books and

46



--------------------------------------------------------------------------------



 



Records with respect to Tax matters pertinent to the Dana Targets or the Desc
Targets, as the case may be, and relating to any taxable period beginning before
the Closing Date for which the applicable statute of limitations has not then
expired, such historical Tax information as may be reasonably appropriate for
the preparation of such Company’s Tax Returns required to be filed by or on
behalf of such Company after the Closing Date, or for which a record retention
agreement entered into with any taxing authority requires retention of such
records or which information is needed to complete the current year’s Tax
Returns; provided that such Party delivering the requested Books and Records
shall be entitled to make and retain such electronic or photographic copies of
such Books and Records as, in its sole discretion, it deems appropriate. Each
Party shall give each other reasonable written notice prior to transferring,
destroying or discarding any Books or Records with respect to Tax matters
pertinent to the Dana Targets or the Desc Targets, as the case may be, and
relating to any taxable period beginning before the Closing Date and shall, if
so requested, allow the other Party or its designees to take possession of such
Books and Records.
     (c) Timely Filing. Each of Dana Mexico and Desc Automotriz shall prepare or
cause to be prepared and shall duly and timely file or cause to be filed all Tax
Returns required to be filed by or on behalf of the Dana Targets and the Desc
Targets, respectively and as applicable, after the Closing Date.
Section 7.13 Other Taxes and Expenses.
     All the income Taxes relating to the sale of the Dana Target Shares and the
Dana JV Shares shall be paid by the Party selling such shares under this
Agreement. As a result of the foregoing and because Dana will pay the applicable
Tax on any capital gain resulting from the sale of the Dana JV Shares pursuant
to Applicable Law, Desc Automotriz (acting as purchaser) shall be released from
making any withholdings otherwise required under Applicable Laws. Each Party
shall pay its own fees, Taxes and expenses, including the fees and expenses of
its legal, financing, accounting and other advisors incurred in connection with
the consummation of the Transactions.
Section 7.14 Filings with Governmental Authorities.
     As soon as practicable after the Closing, each of the Parties shall make
all filings, notices or requests for approval required to be given or made by
each of them, respectively, to any Governmental Authority under Applicable Law
in connection with the sale and transfer of the Dana Target Shares and the Dana
JV Shares, including any filings with the National Registry of Foreign
Investment (Registro Nacional de Inversiones Extranjeras), the Federal
Competition Commission (Comisión Federal de Competencia) of Mexico, and the
Federal Trade Commission of the United States of America. Each of the Parties
agrees to cooperate fully in the preparation and submission of such filings and
shall furnish to the other Parties such information and assistance as it may
reasonably request in order to prepare any filings or submissions or notices to
be made or given by it.

47



--------------------------------------------------------------------------------



 



Section 7.15 Forjas Tlaxcala Facility.
     (a) In the event that (i) the closing of a sale (by any means) of all or
substantially all of the assets of the Forjas Facility located at Carretera
Federal 136 Mexico-Veracruz, Km. 143.6, Municipio San Cosme, Xalostoc, Tlaxcala
(the “Tlaxcala Facility”), which assets (including the Real Property on which
such Tlaxcala Facility is located) are listed in Schedule 7.15(a) (the “Tlaxcala
Assets”), takes place within two (2) years following the Closing Date, and
(ii) the purchaser of such Tlaxcala Assets is any of ATG de Mexico, S.A. de
C.V., or any other Affiliate or Subsidiary of (x) Catalina Precision Products,
L.L.C., or (y) Catalina Capital Advisors, L.L.C. (any of the foregoing, a
“Proposed Purchaser”), then Dana Mexico shall (or shall cause Forjas, as
applicable, to) deliver to Spicer 51.197% of the net proceeds of such asset sale
after deducting: (A) any expenses (including environmental remediation costs)
incurred by Dana Mexico or Forjas in connection with such sale and (B) the
Mexican Peso equivalent of US$3,200,000 to replace assets from the Tlaxcala
Facility that Forjas had expected to receive to renew its physical assets. A
sale of the Tlaxcala Assets, as contemplated by clauses (i) and (ii) of this
Section 7.15(a), is referred to herein as the “Tlaxcala Transaction”.
     (b) In the event that the Tlaxcala Transaction is not consummated within
six (6) months after the Closing (or such earlier date as the Proposed Purchaser
withdraws its offer in writing), Forjas shall have the option, for one (1) year
after the end of such six (6) month period (or shorter period in the case of a
withdrawal of the Proposed Purchaser’s offer), to shut down the Tlaxcala
Facility and transfer any or all of the Tlaxcala Assets to its Querétaro
location, in which event (i) the Desc Parties shall reimburse Forjas, within
sixty (60) calendar days of receipt of an invoice in connection therewith, for
51.197% of the amount equal to the out-of-pocket costs incurred in connection
with the shut down of the Tlaxcala Facility and transfer of the Tlaxcala Assets
and (ii) Forjas shall pay to Desc Automotriz 51.197% of the proceeds from the
sale of any Assets of the Tlaxcala Facility, within sixty (60) calendar days of
any such sale.
Section 7.16 ENCO, Tremec and Autoprecisa Remediations.
     (a) ENCO Remediation. Dana Mexico will cause ENCO to conduct the ENCO
remediation detailed in Schedule 7.16(a)-A (the “ENCO Remediation”), in
accordance with the scope of the ENCO Remediation Plan attached hereto as
Schedule 7.16(a)-B (the “ENCO Remediation Plan”). Subject to Section 7.16(g),
the costs incurred in connection with the ENCO Remediation after Closing shall
be borne 48.803% by Dana Mexico and 51.197% by Spicer. Dana Mexico will invoice
Spicer periodically for all such costs incurred, and Spicer will remit payment
in cash for each such invoice within sixty (60) days of receipt.
     (b) Tremec Remediation. Spicer shall cause Tremec to continue performing
the remediation of certain specific areas of the facility of Tremec, as detailed
in Schedule 7.16(b), and to perform certain other remediations based on the
characterization studies, scope and criteria which are also set forth in
Schedule 7.16(b) (together, the “Tremec Remediation”), in accordance with the
scope of a Tremec remediation plan to be agreed by Dana Mexico and Spicer as
soon as practicable after the Closing Date (the “Tremec Remediation Plan”).
Subject to Section 7.16(g), the costs of the Tremec Remediation shall be borne
48.803% by Dana Mexico and 51.197% by Spicer. Spicer shall invoice Dana Mexico
periodically for all such costs

48



--------------------------------------------------------------------------------



 



incurred, and Dana Mexico shall remit payment in cash for each such invoice
within sixty (60) days of receipt.
     (c) Autoprecisa Remediation. Spicer shall supervise the performance of the
remediation of the land located at Calle Carlos B. Zetina No. 130, Col.
Industrial Xalostoc, Edo. de Mexico, (the “Autoprecisa Land”), currently owned
by Spicer and where certain operations of a former subsidiary of Spicer
(Autoprecisa, S.A. de C.V.) were located.
     (d) Cooperation. All the works necessary to perform the ENCO Remediation
and the Tremec Remediation that are not in progress as of the Closing Date shall
be approved in writing by Dana Mexico, on the one hand, and Spicer, on the
other, including the characterization programs and analysis, the remediation
techniques and methodologies, and the selection of the contractors to be
designed to perform such remediation actions.
     (e) AMSA and Tremec Transformers. The Parties acknowledge and agree that
the AMSA facility has two (2) 9570 Kg transformers that contain PCB fluids and
that, to comply with Environmental Laws, such PCB fluids must be disposed of by
2008. AMSA shall complete such disposal prior to 2008. The Parties acknowledge
and agree that the Tremec facility has seven (7) transformers that contain PCB
fluids and that, to comply with Environmental Laws, such PCB fluids must be
disposed of by 2008. The costs of disposing of PCB fluids in the existing AMSA
transformers shall be borne 32.869% by Dana Mexico and 67.131% by Spicer and the
cost of disposing of PCB fluids in the existing Tremec transformers shall be
borne 48.803% by Dana Mexico and 51.197% by Spicer. The Parties acknowledge and
agree that (i) the disposal of the PCB fluids contained in the existing Tremec
transformers and the AMSA transformers shall be conducted to the extent such
disposal is required under the Mexican Environmental Laws, and (ii) the costs of
purchasing and installing new transformers shall be borne entirely by Dana
Mexico with respect to the AMSA facility transformers and by Spicer with respect
to the Tremec facility transformers.
     (f) Remediation Actions.
     (i) Notwithstanding any other term, condition or provision contained in
this Agreement to the contrary (including any other term, condition or provision
of this Article IX), Dana Mexico, with respect to any real property owned by the
Dana Targets and upon prior written notice to Desc Automotriz, and Spicer, with
respect to any real property owned by the Desc Targets and upon prior written
notice to Dana Mexico, shall conduct a “phase one” environmental study covering
the matters set forth in Exhibit R on each of the Real Properties of Spicer and
the JV Subsidiaries as soon as reasonably practicable after the Closing Date and
each Party may conduct any other audit, study or investigation with respect to
its real property as such Party deems necessary (any such audit, investigation
or study, a “Phase One Study”). In the event that the results of any such Phase
One Study or any other audit, study or investigation reasonably warrant
additional audit, investigation or surveys, the applicable Party shall conduct
such additional testing, investigation or surveys a (“Phase Two Study”). In the
event that any such Phase Two Study reasonably demonstrates the need for a
remedial action, correction of noncompliance or other action required pursuant
to Environmental Laws (a “Remedial

49



--------------------------------------------------------------------------------



 



Action”), the Parties shall cause such Remedial Action to be undertaken and the
cost of such Remedial Action shall be subject to the indemnification provisions
of Article IX.
     (ii) In the event either Party disagrees with (x) the need for a Remedial
Action in respect of any of the Desc Targets or the Dana Targets, (y) any other
matter arising under this Section 7.16(f) or (z) any other matter under
Environmental Laws, within sixty (60) calendar days from the date on which the
dispute arises, either Party may notify the other Party in writing that it
wishes to submit the dispute to an independent expert. In the event that such a
notice is delivered, the Parties shall submit the dispute in question to one of
the environmental consultants listed in Schedule 7.16(f), such environmental
consultant to be mutually agreed by the Parties (the “Environmental
Consultant”). The Environmental Consultant shall establish an expedited
procedure for hearing and resolving the dispute. Unless the Parties agree
otherwise, the Environmental Consultant shall be required to render a written
decision in respect of the dispute no more than sixty (60) calendar days after
the Environmental Consultant is retained. The costs of the Environmental
Consultant shall be borne equally by the Desc Parties and the Dana Parties.
     (iii) The Parties acknowledge and agree that (A) any Remedial Action to be
undertaken in accordance with this Section 7.16(f) and (B) the ENCO Remediation
and the Tremec Remediation shall (x) be the most reasonable cost-effective
method in light of the circumstances and based on the assumption that the Real
Properties of the Dana Targets and the Desc Targets are, and will continue to
be, used for industrial (as opposed to residential) purposes, (y) not exceed the
least stringent requirements of any applicable Environmental Law or Governmental
Entity having jurisdiction over such Remedial Action, correction of
noncompliance or action, and (z) conducted in compliance in all material
respects with Environmental Laws.
     (g) Set-off for Payments Owed in Connection with the Remediation Plans.
With respect to amounts owed under the ENCO Remediation Plan and/or the disposal
of the PCB fluids in the AMSA transformers, Spicer may set off any amount owed
to Dana Mexico against any amount owed by Dana Mexico to Spicer in connection
with the Tremec Remediation Plan and/or the disposal of PCB fluids contained in
Tremec transformers. With respect to amounts owed under the Tremec Remediation
Plan and/or the disposal of PCB fluids contained in Tremec transformers, Dana
Mexico may set off any amount owed to Spicer against any amount owed by Spicer
to Dana Mexico in connection with the ENCO Remediation Plan and/or the disposal
of the PCB fluids in the AMSA transformers.
Section 7.17 Transfer and Termination of Certain Employees.
     (a) Desc Automotriz and Dana agree that, at or before Closing, (i) certain
Employees will be transferred from certain Desc Targets or Affiliates of Desc
Automotriz to the Dana Targets (the “Dana Target Transferred Employees”), and
(ii) certain Employees will be transferred from certain Dana Targets to the Desc
Targets or Affiliates of Desc Automotriz (the “Desc Transferred Employees”). The
Dana Target Transferred Employees and the Desc Transferred Employees are listed
on Schedule 7.17(a).

50



--------------------------------------------------------------------------------



 



     (b) Desc Automotriz and Dana shall cause Spicer and the applicable JV
Subsidiaries to transfer, at or before Closing, the Desc Transferred Employees
and the Dana Transferred Employees pursuant the provisions of this Section 7.17.
     (c) With regard to the Dana Target Transferred Employees and the Desc
Transferred Employees, Dana or Desc Automotriz, respectively, shall cause
(i) the applicable JV Subsidiary or Desc Affiliate employer to accept his/her
voluntary resignation and to pay him/her any amounts such Dana Target
Transferred Employee or Desc Transferred Employee is entitled to receive upon
resignation and corresponding to earned but unpaid salaries, wages and other
benefits, and (ii) the applicable JV Subsidiary or Desc Affiliate to become the
new employer of such transferred employee and to hire him/her (upon resignation
of the applicable transferred employee), expressly recognizing and assuming the
seniority of any such Dana Target Transferred Employee and Desc Transferred
Employees.
     (d) If one or more of the Dana Target Transferred Employees or the Desc
Transferred Employees does not resign as provided for in Section 7.17(c) and
such employee is terminated by the applicable employer, the applicable employer
shall be responsible for any severance or other payments owed to such employee;
provided that nothing in this Agreement shall require any such applicable
employer to terminate any employee who refuses a transfer as contemplated by
this Section 7.17.
     (e) Desc Automotriz and Dana agree that those Employees of Spicer and the
JV Subsidiaries listed on Schedule 7.17(e) will be terminated prior to the
Closing. If any such terminated Employee is rehired within one (1) year of the
Closing by either the Dana Targets or the Desc Targets, then Dana Mexico or Desc
Automotriz, as the case may be, shall be required to reimburse the other Party
for 48.803% and 51.197%, respectively, of any amounts paid prior to the Closing
by either Spicer or a JV Subsidiary to such Employee as a result of his/her
termination, including statutory severance payments payable under the Mexican
Federal Labor Law (Ley Federal del Trabajo).
Section 7.18 Non-Solicitation.
     The Desc Parties and the Dana Parties hereby agree that for a period of two
(2) years after the Closing, (i) neither the Desc Parties nor any of their
Affiliates shall (A) solicit any employee of the Dana Parties or any of their
Affiliates to terminate his or her employment relationship with such Dana Party
or its Affiliate or (B) hire (as a result of any solicitation in violation of
clause (i)(A) above, any general solicitation for employment or otherwise) any
salaried employee as of the Closing Date of the Dana Parties or any of their
Affiliates (unless such employee was terminated by the Dana Parties or their
Affiliates), unless written permission is first obtained from Dana Mexico, and
(ii) neither the Dana Parties nor any of their Affiliates shall (A) solicit any
employee of the Desc Parties or any of their Affiliates to terminate his or her
employment relationship with such Desc Party or its Affiliate or (B) hire (as a
result of any solicitation in violation of clause (ii)(A) above, any general
solicitation for employment or otherwise) any salaried employee as of the
Closing Date of the Desc Parties or any of their Affiliates (unless such
employee was terminated by the Desc Parties or their Affiliates), unless written
permission is first obtained from Desc Automotriz; provided that it shall not
constitute a violation of this Section 7.18 for either the Desc Parties or any
of their Affiliates, on the one

51



--------------------------------------------------------------------------------



 



hand, or the Dana Parties and any of their Affiliates, on the other hand, to
make a general solicitation for employment or other services contained in a
newspaper or other periodical or on the radio, internet or similar media.
Section 7.19 Transfer of Pension Funds of Transferred Employees.
     As soon as practicable after the Closing Date, but in no event later than
thirty (30) calendar days from the Closing Date, Dana or Desc Automotriz, as
applicable, shall cause the former employer of any Dana Target Transferred
Employees and Desc Transferred Employees to instruct Banco Inbursa, S.A or Banco
Nacional de Mexico, S.A., as the applicable trustee may be, to transfer to the
trustee to be appointed by the new employer of such Transferred Employees, the
balance of the pensions funds associated with any such Dana Target Transferred
Employees and Desc Transferred Employees, as applicable (the “Pension Funds”).
Section 7.20 JV Agreement and Management Services Agreement.
     Desc Automotriz and Dana hereby agree that the JV Agreement and the
Management Services Agreements shall remain in full force and effect until
Closing, and neither such Party shall seek to terminate the JV Agreement and the
Management Services Agreements prior to the earlier of the Closing and the
termination of this Agreement. As of the Closing, Desc Automotriz and Dana
hereby agree that the JV Agreement and the Management Services Agreements shall
terminate without any further action by either Party or any of their Affiliates
and be of no further force and effect, including Section VIII of the JV
Agreement and any other provision in the JV Agreement and the Management
Services Agreements that would otherwise survive termination.
Section 7.21 Use of Dana Trade Names.
     The Desc Parties hereby agree that, except as set forth in any of the
Ancillary Agreements, (i) from and after the six (6) month anniversary of the
Closing, none of the Desc Parties shall use the name Spicer, S.A. de C.V. or any
derivative thereof and (ii) from and after the Closing, none of the Desc Parties
shall use the name Dana Corporation, or any other trade name owned by Dana or
its Affiliates, or any derivative thereof.
Section 7.22 Termination of Agreements.
     Each of the Parties hereby agrees that, as of the Closing, except for this
Agreement, the Ancillary Agreements, and as set forth in the following sentence,
any and all Contracts by and between or by and among any Desc Party and/or any
Desc Target, on the one hand, and any Dana Party and/or any Dana Target, on the
other, shall be terminated and of no further force and effect without any
further action by any Party. Notwithstanding the foregoing sentence, each of the
Parties hereby agrees that (a) the Contracts listed on Schedule 7.22(a) shall
not terminate pursuant to the terms and conditions of this Agreement and shall
be assumed by Dana, as set forth in the Bankruptcy Court Approval Order, and
(b) the Contracts listed on Schedule 7.22(b) shall not terminate pursuant to,
and the rights and obligations of the parties thereto shall not otherwise be
affected by, the terms and conditions of this Agreement or the Transactions,
except to the extent an amendment or other modification is specifically
contemplated by this Agreement or the Transactions.

52



--------------------------------------------------------------------------------



 



Section 7.23 Acknowledgment and Releases.
     Upon the request of Dana, Desc Automotriz shall, and shall cause Spicer and
the JV Subsidiaries to, use reasonable best efforts in assisting Dana and the
Dana Targets with obtaining an acknowledgment and release substantially in the
form of Exhibit S from, and providing any required or appropriate notice to, any
Third Party that is a party to those Contracts listed in Schedule 7.23.
ARTICLE VIII
CONDITIONS TO CLOSING
Section 8.1 General.
     The respective obligations set forth herein of the Parties to consummate
the Transactions at the Closing shall be subject to the fulfillment, on or
before the Closing Date, in the case of the Desc Parties, of the conditions set
forth in Section 8.2 and Section 8.3, and in the case of the Dana Parties, of
the conditions set forth in Section 8.2 and Section 8.4.
Section 8.2 Conditions to Obligations of all Parties.
     (a) No Actions or Court Orders. Except as set forth in Section 8.2(b),
there shall be (i) no suit, action or claim, (ii) no investigation or inquiry by
any Governmental Authority, and (iii) no legal, administrative, arbitration or
other proceeding pending or threatened against any of the Parties or their
respective Affiliates which seeks to terminate or modify or which might affect
this Agreement, the Ancillary Agreements or the consummation of the
Transactions.
     (b) Notice of Bankruptcy Court Approval Motion. Dana shall have timely
served, consistent with the Bankruptcy Rules and any applicable orders of the
Bankruptcy Court (provided, however, that Dana shall not seek to shorten notice
for the Bankruptcy Court Approval Motion without Desc Automotriz’ consent), a
copy of the Bankruptcy Court Approval Motion upon: (i) all parties on the
General Service List and the Special Service List (as defined in the Bankruptcy
Court’s Amended Administrative Order, Pursuant to Rule 1015(c) of the Federal
Rules of Bankruptcy Procedure, Establishing Case Management and Scheduling
Procedures (D.I. 574)); (ii) counsel to the committee for Dana’s unsecured
creditors; (iii) counsel to the administrative agent for the Dana’s prepetition
lenders; (iv) counsel to the lenders under the DIP Credit Agreement; (v) the
Internal Revenue Service; (vi) any state taxing authority which may assert an
Encumbrance on the Dana JV Shares; and (vii) non-debtor parties to the
agreements that will be assumed, listed on Schedule 7.22(a).
     (c) Bankruptcy Court Approval. (i) The Bankruptcy Court shall have entered
the Bankruptcy Court Approval Order (including the terms set forth in the
definition of Bankruptcy Court Approval Order hereof); (ii) the Bankruptcy Court
Approval Order shall be in a form and substance reasonably satisfactory to Desc
Automotriz; and (iii) the Bankruptcy Court Approval Order shall be a final order
that has not been reversed, modified, rescinded, or stayed, and for which the
time to appeal the Bankruptcy Court Approval Order shall have expired and the
Bankruptcy Court Approval Order shall no longer subject to appeal or further
judicial review.

53



--------------------------------------------------------------------------------



 



     (d) Dana DIP Lender Approval. The Parties shall have received any required
formal written approval of the lenders under the DIP Credit Agreement,
consenting to the consummation of the Transactions and releasing any and all
security interests in the Dana JV Shares.
     (e) Satisfaction of Pre-petition Claims. Dana shall have paid in full
(i) all amounts owed to Spicer and the JV Subsidiaries for goods or services
provided on or before March 3, 2006, as detailed in Schedule 8.2(e), which
amount shall be no less than US$19,744,596.87 and no more than US$19,840,321.71,
and (ii) US$32,442.96 to Pistones Moresa Celaya, S.A. de C.V. (successor to
Pistones Moresa, S.A. de C.V.), an Affiliate of Desc Automotriz.
     (f) Satisfaction of Post-petition Claims. Dana shall have paid or otherwise
satisfied in full all amounts due to Spicer and the JV Subsidiaries for goods
delivered to or received by Dana and its Affiliates after March 3, 2006, which
amounts shall be agreed in good faith by Desc Automotriz and Dana.
     (g) CFC Approval. The CFC Approval shall continue to be in full force and
effect as of the Closing Date.
     (h) Transfer and Termination of Certain Employees. (i) The transfer of the
Dana Target Transferred Employees and the Desc Transferred Employees, and the
termination of certain Employees, as provided for in Section 7.17, shall have
occurred, and (ii) any and all of all the amounts payable as a result of such
transfers and terminations shall have been fully paid or reimbursed (as the case
may be) by Dana and Desc Automotriz in accordance with the provisions of
Section 7.17.
     (i) Transfer of the Pension Funds. The transfer of the Pension Funds shall
have been made pursuant the provisions of Section 7.19 or as otherwise agreed by
the Parties.
     (j) Public Deeds (Purchase and Sale of Real Property). The Parties shall
have received certified copies of all of the public deeds and evidence of filing
with the corresponding Public Registry of Property with respect to each of the
transfers of Real Property described in Section 7.4.
     (k) Third Party Consents. The Parties shall have received any Third Party
Consent set forth on Schedule 8.2(k).
     (l) Payment of Third Party Indebtedness. The Parties shall have received
evidence reasonably satisfactory to them that all Third Party Debt has been
fully paid, pursuant to the provisions of Section 7.6(a)(i).
     (m) Assignment and Capitalization of Inter-Company Debt. The Parties shall
have received copy of the documents evidencing the assignment of the Dana
Targets Receivables and copy of the minutes of Shareholders Meetings approving
the Corporación Inmobiliaria Capitalization I, the Corporación Inmobiliaria
Capitalization II and the AMSA Capitalization, as described in Section 7.8,
certified by a duly authorized officer of each such JV Subsidiary.

54



--------------------------------------------------------------------------------



 



     (n) Funding of Hybrid Loans. The Parties shall have received evidence that
each of ENCO and Cardanes shall have received the Hybrid Loans, pursuant to the
Securities Agreements, in order to provide ENCO and Cardanes with the funds
necessary to pay the Hybrid Loan Dividends referred to in Section 7.7(b) hereof.
     (o) Hybrid Loan Dividends. The Parties shall have received (i) a copy of
the minutes of Shareholders Meetings and any required directors meeting of each
of ENCO and Cardanes formalizing the cash dividends described in Section 7.7(b)
certified by a duly authorized officer of each of ENCO and Cardanes; and
(ii) one original counterpart of the Receipt and Release Letter to be delivered
by each of the Shareholders of ENCO and Cardanes acknowledging receipt of the
ENCO Dividend and the Cardanes Dividend.
     (p) Tremec, ENCO and Corporación Inmobiliaria Dividends. The Parties shall
have received (i) a copy of the minutes of Shareholders Meetings and any
required directors meeting of each of Tremec, ENCO and Corporación Inmobiliaria
formalizing the cash dividends described in Section 7.7(c), Section 7.7(d) and
Section 7.7(e), respectively, certified by a duly authorized officer of each of
Tremec, ENCO and Corporación Inmobiliaria; and (ii) one original counterpart of
a receipt and release substantially in the form of the Receipt and Release
Letter to be delivered by each of the Shareholders of Tremec, ENCO and
Corporación Inmobiliaria acknowledging receipt of the relevant dividend.
     (q) Termination of the Comerica Letters of Credit. The Parties shall have
received evidence reasonably satisfactory to them that the outstanding amount
under the Comerica Letters of Credit (including fees) has been paid as described
in Section 7.6(c).
     (r) Releases by Comerica. The Parties shall have received an unconditional,
irrevocable and full release by Comerica of Desc and Desc Automotriz in
connection with the Letters of Credit, as described in Section 7.6(d).
     (s) GE Approval or GE Release. The Parties shall have received either
(i) pursuant to the Dana Target GE Agreements, the written approval of GE of the
GE Assignments and the GE Subleases or (ii) an unconditional, irrevocable and
full release by GE of Desc in connection with the Dana Target GE Agreements.
Section 8.3 Additional Conditions Precedent of the Desc Parties.
     (a) Share Certificates. Dana shall deliver to Desc Automotriz: (i) the
share certificates representing the Dana JV Shares duly endorsed in ownership
(endoso en propiedad) in favor of Desc Automotriz (or its designee(s)) and
(ii) a notarized copy of the power of attorney for acts of ownership (actos de
dominio) of the representative of Dana endorsing the share certificates
representing the Dana JV Shares.
     (b) Representations and Warranties. Each of the representations and
warranties of the Dana Parties contained in this Agreement shall be true and
correct, as of the date of this Agreement and as of the Closing Date as though
made again on and as of the Closing Date (except to the extent in either case
that any such representations or warranties speak as of another date, in which
case such representations or warranties shall be true and correct in all
respects at and as of the date specified therein). Desc Automotriz and Spicer
shall have received a

55



--------------------------------------------------------------------------------



 



certificate of an executive officer of each of the Dana Parties, dated the
Closing Date, to such effect.
     (c) Covenants. Each of the Dana Parties shall have performed or complied
with all agreements and covenants required by this Agreement to be performed or
complied with by the Dana Parties on or prior to the Closing. Desc Automotriz
and Spicer shall have received a certificate of an executive officer of each of
the Dana Parties, dated the Closing Date, to such effect.
     (d) Ancillary Agreements. Each of the Ancillary Agreements (other than the
Release Agreement) shall have been executed and delivered by the Dana Parties or
Affiliates of Dana or Dana Targets that are a party thereto.
     (e) Release Agreement. Each of the Dana Parties, each of the Dana Targets
and each Affiliate of a Dana Party that is a party thereto shall have executed
and delivered the Release Agreement to the Desc Parties.
     (f) Organizational Documents; Board Resolutions. The Desc Parties shall
have received certified copies of (i) all organizational documents of the Dana
Parties and (ii) resolutions of the Shareholders or the board of directors of
each of Dana and Dana Mexico authorizing Dana and Dana Mexico, respectively, to
enter into this Agreement and the Ancillary Agreements to which it is a party
and approving the Transactions.
     (g) Trademark Filings. The TF Victor Trademark Agreement and the Amended
TSP License Agreement shall have been filed before the Mexican Institute of
Intellectual Property (Instituto Mexicano de la Propiedad Industrial).
     (h) Directors’ and Officers’ Resignations. Desc Automotriz and Spicer shall
have received one original counterpart of the resignations from all directors
and officers appointed by Dana from all positions with the Desc Targets, in the
form set forth in Schedule 8.3(i), all of which shall take effect from the
Closing.
     (i) Board Appointees. Desc Automotriz and Spicer shall have received a list
of individuals to be appointed by the Shareholders of each of the Dana Targets
as members to the Board of Directors of each of the Dana Targets.
     (j) GE Release. Desc Automotriz shall have received from GE an
unconditional, irrevocable and full release of Desc and Corfuerte, S.A. de C.V.
by GE in connection with certain car lease agreements executed between certain
Dana Targets, as lessee, and Desc and Corfuerte, S.A. de C.V., as joint
obligors, on the one hand, and GE, on the other hand.
     (k) GE Assignments and Subleases. In the event that the written approval of
GE of the GE Assignments and the GE Subleases has been obtained, the applicable
Dana Targets shall have executed and delivered to Desc Automotriz the GE
Assignment and the GE Sublease.
     (l) Corporación Inmobiliaria Mortgage. In the event that the written
approval of GE of the GE Assignments and the GE Subleases has been obtained,
(i) Desc Automotriz shall have received certified copies of the public deeds,
evidence of filing with the corresponding Public

56



--------------------------------------------------------------------------------



 



Registry of Property and a no lien certificate with respect to the Corporación
Inmobiliaria Mortgage and (ii) a precautionary notice (aviso preventivo) with
respect to the Corporación Inmobiliaria Mortgage shall have been filed with the
Public Registry of Property and Commerce.
Section 8.4 Additional Conditions Precedent of Dana and Dana Mexico.
     (a) Share Certificates. Spicer, Desc Automotriz and Inmobiliaria Unik shall
deliver to Dana Mexico: (i) the share certificates representing the Dana Target
Shares duly endorsed in ownership (endoso en propiedad) in favor of Dana Mexico
(or its designee(s)) and (ii) a notarized copy of the power of attorney for acts
of ownership (actos de dominio) of the representatives of each of Spicer, Desc
Automotriz and Inmobiliaria Unik endorsing the share certificates representing
the Dana Target Shares.
     (b) Representations and Warranties. Each of the representations and
warranties of the Desc Parties contained in this Agreement shall be true and
correct, as of the date of this Agreement and as of the Closing Date as though
made again on and as of the Closing Date (except to the extent in either case
that any such representations or warranties speak as of another date, in which
case such representations or warranties shall be true and correct in all
respects at and as of the date specified therein). The Dana Parties shall have
received a certificate of an executive officer of each of the Desc Parties,
dated the Closing Date, to such effect.
     (c) Covenants. Each of the Desc Parties shall have performed or complied
with all agreements and covenants required by this Agreement to be performed or
complied with by the Desc Parties on or prior to the Closing. The Dana Parties
shall have received a certificate of an executive officer of each of the Desc
Parties, dated the Closing Date, to such effect.
     (d) Ancillary and Agreements. Each of the Ancillary Agreements (other than
the Release Agreement) shall have been executed and delivered by the Desc
Parties or Affiliates of Desc Automotriz or Desc Targets that are a party
thereto.
     (e) Release Agreement. Each of the Desc Parties, each of the Desc Targets
and each Affiliate of a Desc Party that is a party thereto shall have executed
and delivered the Release Agreement to the Dana Parties.
     (f) Organizational Documents; Board Resolutions. The Dana Parties shall
have received certified copies of (i) all organizational documents of each of
the Desc Parties and (ii) resolutions of the board of directors of each of the
Desc Parties authorizing such Desc Party to enter into this Agreement and the
Ancillary Agreements to which it is a party and approving the Transactions.
     (g) Directors’ and Officers’ Resignations. Dana and Dana Mexico shall have
received one original counterpart of the resignations from all directors and
officers appointed by Desc Automotriz from all positions with the Dana Targets,
in the form set forth in Schedule 8.4(h), all of which shall take effect from
the Closing.
     (h) Other Resolutions. Dana and Dana Mexico shall have received one
certified copy of the minute of the Shareholders Meeting held by the
Shareholders of (A) each of the Desc Targets, approving, among other issues:
(i) the resignation and releases of the directors and officers appointed by Dana
from all the positions with the Desc Targets; (ii) the appointment by

57



--------------------------------------------------------------------------------



 



Desc and/or Spicer of the members of the Board of Directors of each of the Desc
Targets, all of which shall take effect from the Closing, and (iii) the
revocation of all powers of attorney granted to any directors, officers or
employees to be retained by Dana Mexico or the Dana Targets, and (B) each of the
Dana Targets, approving (x) the appointment of the members of the Board of
Directors of each of the Dana Targets, as informed to Desc Automotriz and Spicer
pursuant to Section 8.3(i), and (y) unless otherwise requested by Dana and Dana
Mexico, the revocations of all powers of attorney granted to any directors,
officers and employees to be retained by Desc Automotriz or the Desc Targets,
except for those powers of attorney to remain in place for purposes of Desc’s
and Desc Automotriz’ obligations under Section 9.5.
     (i) Acknowledgments and Releases. Dana Mexico shall have received the
acknowledgments and releases described in Schedule 7.25.
     (j) Books and Records. Dana shall have received all Books and Records of
the Dana Targets.
     (k) Payment of Desc Automotriz Indebtedness. The Dana Targets shall have
received evidence reasonably satisfactory to them that all Indebtedness owed by
Desc Automotriz or any of its Affiliates to Spicer or any JV Subsidiary as of
the Closing has been fully paid pursuant to the provisions of
Section 7.6(a)(ii).
     (l) GE Assignments and Subleases. In the event that the written approval of
GE of the GE Assignments and the GE Subleases has been obtained, Desc Automotriz
shall have executed and delivered to Dana Mexico the GE Assignments and the GE
Subleases.
ARTICLE IX
INDEMNIFICATION
Section 9.1 Indemnification by Dana Mexico.
     (a) General Principle. Subject to the terms of this Article IX and the time
limitations set forth in Section 6.2, Dana Mexico shall indemnify and hold
harmless each of the Desc Parties from and against 100% of any and all Losses
suffered or incurred by any of them as a result of a Claim arising out of:
     (i) any misrepresentation or breach of warranty made or given by Dana or
Dana Mexico in Article IV or any certificate delivered pursuant to Article VIII
at and as of the date hereof and at and as of the Closing Date, as if made at
and as of such time (except to the extent, in either case, that any such
representations or warranties speak as of another date, in which case any
inaccuracy shall be determined at and as of the date specified therein); and
     (ii) the breach of any covenant or obligation of Dana or Dana Mexico
contained in this Agreement, or an other agreement to be entered into pursuant
hereto (including the Ancillary Agreements), whether such covenant is to be
performed on, prior to or after the Closing.

58



--------------------------------------------------------------------------------



 



     (b) Indemnification for a Desc Target Claim. In accordance with the
principle enunciated in Recital P but subject to the terms of this Article IX
and the time limitations set forth in Section 6.2, Dana Mexico shall indemnify
and hold harmless the Desc Parties and the Desc Targets from and against 48.803%
of any and all Losses suffered or incurred by any of them as a result of a Claim
arising out of any act, omissions event or circumstance occurring prior to the
Closing Date, including:
     (i) any Tax Claim, including but not limited to, any Claim for failing to
timely pay any Taxes when due or for timely filing any Tax Returns when due or
for failure to satisfy any “arms length” or similar standard imposed by
Applicable Law or for failure to make any withholding as required under
Applicable Law or for any Claim relating to raw materials, products or equipment
imported either on a temporary or a definitive basis or any Claim for failing to
comply with any requirements under any PITEX Program, Sectorial Program or other
import regime or temporary import regime;
     (ii) any labor Claim, including any Claim for failing to timely pay any
salaries or benefits to any Employees or any individuals that may be deemed
Employees of any Desc Targets under Applicable Law;
     (iii) any Claim for failing to pay any dues or other similar contributions
to the Mexican Institute of Social Security (Instituto Mexicano del Seguro
Social or IMSS), the National Workers Housing Fund Institute (Instituto Nacional
del Fondo para la Vivienda de los Trabajadores or INFONAVIT) or the Retirement
Savings Fund (Sistema de Ahorro para el Retiro or SAR);
     (iv) any Intellectual Property Claim, including any Claim relating to
Spicer or any other Desc Target failing to have any software license or relating
to Spicer or any other Desc Target infringing the Intellectual Property rights
of any Third Party;
     (v) any Claim for breach of Contract other than this Agreement or any of
the Ancillary Agreements;
     (vi) any Claim for any failure to obtain and maintain any Licenses or to
timely comply with any requirement under such Licenses;
     (vii) any Claim for failing (x) to comply with any Environmental Law,
including but not limited to any Claim for failing to handle, transport, store,
treat or dispose of any Hazardous Substances, or (y) to have, or comply with any
requirement of, any Environmental Approval or any Claim alleging any
contamination of any Real Property of Spicer or any other Desc Targets or the
Environment, including any Remedial Order;
     (viii) any Claim for any liability, damage or other Claim relating to
inventory or finished products sold by any Desc Targets;
     (ix) any Loss resulting from the outcome of any litigation against any Desc
Target that is pending as of the Closing Date;

59



--------------------------------------------------------------------------------



 



     (x) any Claim that any Desc Target has failed to comply with any Applicable
Law; and
     (xi) any Claim that any Desc Target does not have clear title to its
Assets.
Section 9.2 Indemnification by the Spicer.
     (a) General Principle. Subject to the terms of this Article IX and the time
limitations set forth in Section 6.2, Spicer shall indemnify and hold harmless
each of the Dana Parties from and against 100% of any and all Losses suffered or
incurred by any of them as a result of a Claim arising out of:
     (i) any misrepresentation or breach of warranty made or given by any of the
Desc Parties in Article V or any certificate delivered pursuant to Article VIII
at and as of the date hereof and at and as of the Closing Date, as if made at
and as of such time (except to the extent, in either case, that any such
representations or warranties speak as of another date, in which case any
inaccuracy shall be determined at and as of the date specified therein); and
     (ii) the breach of any covenant or obligation of any of the Desc Parties
contained in this Agreement, or an other agreement to be entered into pursuant
hereto (including the Ancillary Agreements), whether such covenant is to be
performed on, prior to or after the Closing.
     (b) Indemnification for a Dana Target Claim. In accordance with the
principle enunciated in Recital P but subject to the terms of this Article IX
and the time limitations set forth in Section 6.2, Spicer shall indemnify and
hold harmless the Dana Parties and the Dana Targets (other than AMSA) from and
against 51.197% of any and all Losses suffered or incurred by any of them as a
result of a Claim arising out of any act, omissions event or circumstance
occurring prior to the Closing Date (all of the foregoing a “Dana Target
Claim”), including:
     (i) any Tax Claim, including but not limited to, any Claim for failing to
timely pay any Taxes when due or for timely filing any Tax Returns when due or
for failure to satisfy any “arms length” or similar standard imposed by
Applicable Law or for failure to make any withholding as required under
Applicable Law or for any Claim relating to raw materials, products or equipment
imported either on a temporary or a definitive basis or any Claim for failing to
comply with any requirements under any PITEX Program, Sectorial Program or other
import regime or temporary import regime;
     (ii) any labor Claim, including, any Claim for failing to timely pay any
salaries or benefits to any Employees or any individuals that may be deemed
Employees of any of the Dana Targets under Applicable Law;
     (iii) any Claim for failing to pay any dues or other similar contributions
to the IMSS, the INFONAVIT or the SAR;

60



--------------------------------------------------------------------------------



 



     (iv) any Intellectual Property Claim, including any Claim relating to any
Dana Target failing to have any software license or relating to any Dana Target
infringing the Intellectual Property rights of any Third Party;
     (v) any Claim for breach of Contract other than this Agreement or any of
the Ancillary Agreements;
     (vi) any Claim for failure to obtain and maintain any Licenses or to timely
comply with any requirement under such Licenses:
     (vii) any Claim for failing (x) to comply with any Environmental Law,
including but not limited to any Claim for failing to handle, transport, store,
treat or dispose of any Hazardous Substances, or (y) to have, or comply with any
requirement of, any Environmental Approval or any Claim alleging any
contamination of any Real Property of any other Dana Targets or the Environment,
including any Remedial Order;
     (viii) any Claim for any liability, damage or other Claim relating to
inventory or finished products sold by any Dana Targets;
     (ix) any Loss resulting from the outcome of any litigation against any Dana
Targets that is pending as of the Closing Date;
     (x) any Claim that any Dana Target has failed to comply with any Applicable
Law;
     (xi) any Claim that any Dana Target does not have clear title to its
Assets; and
     (xii) any Claim for loss of water supply to any Dana Target as a result of
the failure to maintain all necessary Licenses relating thereto.
Section 9.3 Indemnification for Claims Related to AMSA.
     (a) Subject to the terms of this Article IX and the time limitations set
forth in Section 6.2, Desc Automotriz shall indemnify, defend and hold harmless
the Dana Parties and AMSA from and against 32.650% of any and all Losses
suffered or incurred by them in connection with any Dana Target Claim relating
specifically to AMSA.
     (b) Subject to the terms of this Article IX and the time limitations set
forth in Section 6.2, Spicer shall indemnify, defend and hold harmless the Dana
Parties and AMSA from and against 34.481% of any and all Losses suffered or
incurred by them in connection with any Dana Target Claim relating specifically
to AMSA.
Section 9.4 Notice of Pre-Closing Third Party Claims Presented Post-Closing.
     If a Party entitled to indemnification under this Agreement (the
“Indemnified Party”) receives notice of the commencement or assertion of any
Third Party Claim arising from any matter that is subject to the indemnities set
out in this Article IX (each, a “Third Party Claim”), the Indemnified Party
shall give the Party obligated to provide indemnification under this

61



--------------------------------------------------------------------------------



 



Agreement (the “Indemnifier”) prompt notice thereof, but in any event no later
than five (5) Business Days after receiving notice of such Third Party Claim.
Such notice to the Indemnifier shall describe the Third Party Claim in
reasonable detail and shall indicate, if reasonably practicable, the estimated
amount of the Loss that has been or may be sustained by the Indemnified Party.
Section 9.5 Conduct of Pre-Closing Claims Presented Pre-Closing.
     Except to the extent that Dana elects otherwise, Desc and/or Desc
Automotriz shall continue to manage the defense of all Claims against the Dana
Targets that were asserted prior to Closing and that are currently being managed
by Desc and/or Desc Automotriz. Dana Mexico shall cause the relevant Dana Target
to continue to cooperate with Desc and/or Desc Automotriz in any reasonable way
in the defense of such Claims. Any settlement or compromise of any such claim
shall require the consent of the relevant Dana Target, which consent shall not
be unreasonably withheld. Any legal fees and other expenses paid by Desc and/or
Desc Automotriz for work performed after the Closing with respect to such Claims
shall be reimbursed 48.803% by Dana Mexico. Desc and/or Desc Automotriz shall
invoice Dana Mexico periodically for all such fees and expenses incurred, and
Dana Mexico shall remit payment in cash for each such invoice within sixty
(60) calendar days of receipt.
Section 9.6 Defense of Pre-Closing Third Party Claims Presented Post-Closing.
     The Indemnifier may participate in the defense of any Third Party Claim by
giving notice to that effect to the Indemnified Party. The Indemnifier’s right
to participate shall be subject to the rights of any insurer or other Person who
has potential liability with respect to such Third Party Claim. The Indemnifier
shall be responsible for all of its own expenses of participating in such
defense. If the Indemnifier elects to participate in the defense of a Third
Party Claim, Dana Mexico and Spicer shall each be responsible for the payment of
its respective share (48.803% or 51.197%, as applicable, other than in respect
of AMSA, with respect to which Spicer shall be responsible for 67.131% of any
and all Losses arising from such Claim, and Dana Mexico shall be responsible for
32.869% of any and all such Losses) of any Losses or other amount required to be
paid in respect thereof pending resolution of any contest of such Third Party
Claim. The Indemnified Party shall cooperate in good faith in the defense of
each Third Party Claim, even if the Indemnifier is participating in the defense.
The Indemnifier shall not enter into any compromise or settlement of any Third
Party Claim without obtaining the prior written consent of the Indemnified
Party, which consent shall not be unreasonably withheld or delayed. If the
Indemnified Party has not received notice of the Indemnifier’s election to
participate in the defense of such Third Party Claim, the Indemnified Party may,
at its option, elect to settle or compromise the Third Party Claim.
Section 9.7 Assistance for Third Party Claims.
     The Indemnifier and the Indemnified Party shall use all reasonable efforts
to cause the applicable Party to grant any powers of attorney that may be
necessary to assume and control the defense of any Third Party Claim and make
available to the Party which is undertaking and controlling the defense of any
Third Party Claim (the “Defending Party”):

62



--------------------------------------------------------------------------------



 



     (i) those employees whose assistance, testimony or presence is necessary to
assist the Defending Party in evaluating and in defending any Third Party Claim;
and
     (ii) all documents, records and other materials in the possession of such
Party reasonably required by the Defending Party for its use in defending any
Third Party Claim;
and shall otherwise cooperate with the Defending Party. The Defending Party
shall be entitled to assert against the Third Party making the Third Party Claim
any rights, claims or defenses which the Indemnified Party may have against such
Third Party relating to such Third Party Claim. The Indemnifier shall be
responsible for all reasonable out-of-pocket expenses associated with making
documents, records and materials available and for all reasonable out-of-pocket
expenses incurred by any employees made available by the Indemnified Party to
the Indemnifier hereunder.
Section 9.8 Settlement of Third Party Claims.
     If an Indemnifier elects to assume the defense of any Third Party Claim as
provided in Section 9.6, the Indemnifier shall not be liable for any legal
expenses subsequently incurred by the Indemnified Party in connection with the
defense of such Third Party Claim unless the representation of the Indemnifier
and the Indemnified Party by the same counsel would be inappropriate due to
actual or potential differing interests between them. Notwithstanding the
foregoing, if the Indemnifier fails to take reasonable steps necessary to defend
diligently such Third Party Claim within a reasonable time after receiving
notice from the Indemnified Party that the Indemnified Party has reasonable
grounds to believe that the Indemnifier has failed to take such steps, the
Indemnified Party may, at its option, elect to assume the defense of and to
compromise or settle the Third Party Claim assisted by counsel of its choice and
the Indemnifier shall be liable for all reasonable costs and out-of-pocket
expenses paid or incurred in connection therewith. Without the prior written
consent of the Indemnified Party, the Indemnifier shall not enter into any
compromise or settlement of any Third Party Claim which would lead to liability
or create any financial or other material obligation on the part of the
Indemnified Party.
Section 9.9 Direct Claims.
     Any Claim by an Indemnified Party against an Indemnifier based on any
indemnification provided for in this Article IX that does not arise from a Third
Party Claim (a “Direct Claim”) shall be asserted by giving the Indemnifier
reasonably prompt written notice thereof, but in any event not later than
forty-five (45) Business Days after the Indemnified Party becomes aware of such
Direct Claim. The Indemnifier shall then have a period of thirty (30) Business
Days within which to respond in writing to such Direct Claim. If the Indemnifier
does not so respond within such thirty (30) Business Day period, the Indemnifier
shall be deemed to have rejected such Direct Claim, and in such event the
Indemnified Party shall be free to pursue such remedies as may be available to
the Indemnified Party.
Section 9.10 Failure to Give Timely Notice.
     A failure to give timely notice as provided in this Article IX shall not
affect the rights or obligations of any Party except and only to the extent
that, as a result of such failure, any Party

63



--------------------------------------------------------------------------------



 



which was entitled to receive such notice was deprived of its right to recover
any payment under its applicable insurance coverage, was unable to defend the
Claim or was otherwise directly and materially damaged as a result of such
failure. Notwithstanding anything to the contrary in this Article IX, no Claim
for indemnification may be made under this Agreement beyond the expiration
period for such Claim set forth in Section 6.2.
Section 9.11 Reductions and Subrogation.
     If the amount of any Loss is at any time after the making of an indemnity
payment reduced by any recovery, settlement or otherwise under or pursuant to
any insurance coverage, or pursuant to any Claim, recovery, settlement or
payment by or against any other Person, the amount of such reduction (less any
costs, out-of-pocket expenses (including Taxes) or premiums incurred in
connection therewith) shall promptly be repaid by the Indemnified Party to the
Indemnifier. Upon making a full indemnity payment, the Indemnifier shall, to the
extent of such indemnity payment, be subrogated to all rights of the Indemnified
Party against any Third Party that is not an Affiliate of the Indemnified Party
in respect of the Loss to which the indemnity payment relates. Until the
Indemnified Party recovers full payment of its Loss, any and all claims of the
Indemnifier against any such Third Party on account of such indemnity payment
shall be subject to the Indemnified Party’s rights against such Third Party.
Without limiting the generality or effect of any other provision hereof, the
Indemnified Party and Indemnifier shall duly execute upon request all
instruments reasonably necessary to evidence and perfect such arrangement.
Section 9.12 Tax Effect.
     Any indemnity payment under this Article IX shall be treated for all Tax
purposes as an adjustment to the Final Dana Target Share Purchase Price or the
Final Dana JV Share Purchase Price, as applicable. If, notwithstanding such
treatment, any indemnity payment received by an Indemnified Party would
constitute taxable income to such Indemnified Party, the Indemnifier shall pay a
tax gross up to the Indemnified Party at the time any such tax payment is made,
subject to the limitations set forth in Section 9.15; provided, however, that
the Indemnifier shall have the right (i) to review any Tax filing wherein such
Tax liability may arise prior to the filing thereof and (ii) to protest such
determination, at its own expense, with the relevant taxation authority.
Section 9.13 Mitigation of Damages.
     With respect to any and all Losses that may be claimed for indemnification
by any Indemnified Party against any Indemnifier pursuant to this Agreement, any
such Indemnified Party will use all reasonable best efforts to mitigate and
minimize the amount of the indemnifiable Losses with respect thereto, and in all
respects (including without limitation in all related actions, omissions and
negotiations) will do so taking into account only the best interests of such
Indemnified Party, without regard to the interests of any other individual or
entity, with the understanding, however, that any costs or expenses incurred by
any such Indemnified Party in connection therewith shall be Losses subject to
indemnification by Indemnifier.

64



--------------------------------------------------------------------------------



 



Section 9.14 Payment and Interest.
     All Losses shall bear interest at a rate per annum equal to the Interest
Rate from (and including) the date that the Indemnified Party suffered or
incurred a Loss, liability or out-of-pocket expense in respect of a Loss, to
(but excluding) the date of payment by the Indemnifier to the Indemnified Party.
The Indemnifier shall pay the amount of any Loss set forth in any Claim with all
accrued interest thereon within twenty (20) Business Days from the date on which
such amount has become due.
Section 9.15 Limitation.
     Notwithstanding any other term, condition or provision contained in this
Agreement to the contrary (including any other term, condition or provision of
this Section 9.15):
     (a) Threshold. No Claims for indemnification may be made by any Indemnified
Party under this Article IX unless and until (i) the aggregate of all Losses
suffered or incurred by such Party exceeds US$100,000.00 (One hundred thousand
US dollars) (the “Basket”) in the aggregate, and then only to the extent such
Losses exceed the Basket; and (ii) each Loss suffered or incurred by such Party
to reach the Basket exceeds US$10,000.00 (Ten thousand US dollars); provided,
however, that the foregoing limitations shall not apply to any Claim for
indemnification for Taxes (which claims shall neither be subject to the
limitations provided above nor be taken into account when calculating whether
the Loss suffered by the Indemnified Party exceeds the aggregate threshold
provided for in subsection (i) above);
     (b) Written Notice. Any Claims for indemnification under this Article IX
may be made by the Parties against each other subject to written notice of such
Claim being given in accordance with the terms provided in Section 9.4.
     (c) Cap.
     (i) The right of Dana or Dana Mexico to seek or obtain indemnification
hereunder for any Loss arising from the breach of any representation or warranty
of any Desc Party, and the obligation of the Desc Parties to provide any such
indemnification, shall be subject to a maximum liability of the Desc Parties for
all Losses to be paid to Dana or Dana Mexico of an amount equal to 100% of the
Final Dana Target Share Purchase Price.
     (ii) The right of any Desc Party to seek or obtain indemnification
hereunder for any Loss arising from the breach of any representation or warranty
of Dana or Dana Mexico, and the obligation of Dana and Dana Mexico to provide
any such indemnification, shall be subject to a maximum liability of Dana and
Dana Mexico for all Losses to be paid to the Desc Parties of an amount equal to
100% of the Final Dana JV Share Purchase Price.

65



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
Section 10.1 Termination Events.
     (a) Termination. This Agreement may, by notice given prior to the Closing,
be terminated:
     (i) by Desc Automotriz, if the Bankruptcy Court shall fail to enter the
Bankruptcy Court Approval Order on or before June 30, 2006;
     (ii) by Desc Automotriz or Dana if the Closing Date does not occur on or
prior to August 31, 2006 or there shall have been, since the date hereof, any
change, condition, circumstance or occurrence of any event that, individually or
in the aggregate, has had or would reasonably be expected to have a material
adverse effect on the Transactions.
     (b) Effect of Termination.
     In the event of a termination of this Agreement as provided in
Section 10.1(a), this Agreement shall forthwith become void and there shall be
no liability or obligation on the part of any Party except for: (x) the
provisions of Section 1.4 (Governing Law), Section 7.11 (Confidentiality), this
Section 10.1, Section 10.2 (Public Notices), Section 10.3 (Expenses),
Section 10.4 (Notices), Section 10.9 (Dispute Resolution) and Section 10.10 (No
Third Party Beneficiary); and (y) liability for any breach of this Agreement or
any other agreement entered into pursuant to this Agreement.
Section 10.2 Public Notices.
     All public notices and press releases to Third Parties, all communications
with the employees of Spicer and the JV Subsidiaries and all other publicity
concerning the Transactions shall be jointly planned and coordinated by Desc
Automotriz and Dana, and no Party shall make any such public communications
concerning the Transactions without the prior approval of the other Party, such
approval not to be unreasonably withheld.
Section 10.3 Expenses.
     Except as expressly provided in this Agreement, each of the Parties shall
pay their respective legal, accounting and other professional advisory fees,
costs and expenses incurred in connection with the purchase and sale of the
Purchased Shares and the preparation, execution and delivery of this Agreement
and the Ancillary Agreements and any other costs and expenses incurred in
connection with the Transactions.
Section 10.4 Notices.
     Any notice or other writing required or permitted to be given under this
Agreement or for the purposes of this Agreement (a “Notice”) shall be in writing
and shall be sufficiently given if (i) delivered, (ii) sent by recognized
courier delivery service or (iii) transmitted by facsimile or

66



--------------------------------------------------------------------------------



 



other form of electronic communication tested prior to transmission provided
that a duplicate copy is also sent by recognized courier delivery service, in
each case to such Party at the following address:
in the case of a Notice to any Desc Party, to:
DESC AUTOMOTRIZ, S.A. de C.V.
Paseo de los Tamarindos
400-B, piso 30
Bosques de las Lomas
C.P. 05120, Mexico, D.F.
Mexico
Attention: Ramón F. Estrada Rivero, Esq.
Fax: 52-55-5261-8087
with a copy to (which copy shall not be deemed notice):
Basham, Ringe & Correa, S.C.
Paseo de los Tamarindos
400-A, piso 9
Bosques de las Lomas
C.P. 05120, Mexico, D.F.
Mexico
Attention: Daniel Del Río, Esq.
Fax: 52-55-5261-0432
and
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
United States of America
Attention: Deborah M. Buell, Esq.
Fax: 212-225-3999
in the case of a Notice to Dana or Dana Mexico, to:
DANA CORPORATION
4500 Dorr Street
Toledo, OH 43615
United States of America
Attention: Secretary
Fax: 419-535-4827

67



--------------------------------------------------------------------------------



 



with a copy to (which copy shall not be deemed notice):
Jones Day
325 John H. McConnell Boulevard, Suite 600
Columbus, OH 43215-2673
United States of America
Attention: Randy Walters, Esq.
Fax: 614-461-4198
or at such other address as the Party to whom such Notice is to be given shall
have last notified the Party giving the same in the manner provided in this
Section 10.4. Any Notice delivered to the Party to whom it is addressed as
provided above shall be deemed to have been given and received on the day it is
so delivered at such address provided that if such day is not a Business Day
then the Notice shall be deemed to have been given and received on the next
Business Day. Any Notice sent by a recognized courier delivery service or
transmitted by facsimile or other form of electronic communication shall be
deemed given and received on the first (1st) Business Day after deposit with
such delivery service or its transmission.
Section 10.5 Assignment.
     No Party may assign any rights or benefits under this Agreement to any
Person without the prior written consent of the other Parties. Any assignment in
violation of the foregoing shall be null and void and of no effect whatsoever,
and no assignment of benefits or arrangement for substituted performance by one
Party shall be of any effect against the other Party except to the extent that
the other Party has consented to it in writing. Subject to the foregoing, this
Agreement shall inure to the benefit of and be binding upon the Parties and
their respective successors (including any successor by reason of merger,
amalgamation or statutory arrangement of any Party) and permitted assigns.
Section 10.6 Further Assurances.
     The Parties shall, with reasonable diligence, do all such things and
provide all such reasonable assurances as may be required to consummate the
Transactions, and each Party shall provide such further documents or instruments
required by any other Party as may be reasonably necessary or desirable to
effect the purpose of this Agreement and carry out its provisions, whether
before or after the Closing.
Section 10.7 Limitations on Remedies.
     (a) Limitations. The rights and remedies of the Parties under this
Agreement are cumulative and in addition to and not in substitution for any
rights or remedies provided by Law; provided, however, that: (i) the Parties
shall be bound by the arbitration provision of Section 10.9; (ii) the provisions
of Article III shall be the sole remedy with respect to any matter relating to
the purchase price adjustment (but only to the extent any Loss is actually
recovered); and (iii) the indemnification provided for in Article IX shall be
the sole remedy with respect to any Loss compensated thereby (but only to the
extent any Loss is actually recovered).

68



--------------------------------------------------------------------------------



 



     (b) Non-Duplicative Remedies. For the avoidance of doubt, the Parties
acknowledge and agree that any recovery in respect of express remedies set forth
in this Agreement, including the purchase price adjustment set forth in
Article III and the indemnity provisions set out in Article IX, shall be
exclusive and non-duplicative.
     (c) Independent Rights. The Parties agree that each Party’s rights under
Article IX are independent of and enforceable against the other Party
irrespective of such other Party’s rights under Article IX.
     (d) Special Damages. The Parties agree that in no event shall a Party be
liable for any indirect, special, punitive or consequential damages.
Section 10.8 Counterparts.
     This Agreement may be executed by the Parties in any number counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.
Section 10.9 Dispute Resolution.
     (a) Submission to Bankruptcy Court. In the event of any dispute between the
Parties regarding the interpretation of the Bankruptcy Approval Order or Dana’s
rights and obligations under this Agreement, other than as provided in
Section 3.2(e) and Section 7.16(f), (each a “Bankruptcy Dispute”), the
Bankruptcy Dispute shall be heard in the Bankruptcy Court until the earlier of
(i) the confirmation of a plan of reorganization for Dana or (ii) the
termination of the Chapter 11 Case; provided, however, that this Section 10.9(a)
shall not apply to any disputes regarding the rights or obligations of Dana or
any other entity under the Ancillary Agreements or under any Contract listed in
Schedule 7.22(a) or Schedule 7.22(b).
     (b) Submission to Arbitration. Except as provided in Section 3.2(e),
Section 7.16(f) and Section 10.9(a), in the event of any dispute between the
Parties relating to the Transactions or any Transaction Document (other than the
Water Rights Assignment Agreements) or arising hereunder (each a “Dispute”),
then the Dispute shall be submitted, upon written demand of any Party, to
arbitration in Mexico City in accordance with the Rules of Arbitration of the
International Chamber of Commerce (“ICC Rules”).
     (c) Arbitrators. There shall be a total of three (3) arbitrators. The Desc
Parties, on the one side, and the Dana Parties, on the other side, each shall
select one (1) arbitrator within thirty (30) calendar days after delivery of the
demand for arbitration. Such arbitrators shall be freely selected, and the
Parties shall not be limited in their selection to any prescribed list. A third
(3rd) arbitrator, who shall be the chairman of the arbitral tribunal, shall be
appointed by mutual agreement of the two (2) arbitrators so selected. In the
event of the failure of said arbitrators to agree as to the chairman within
twenty (20) calendar days after the appointment of the last of said arbitrators,
the chairman shall be appointed by the International Court of Arbitration (the
“Court”) within fifteen (15) calendar days thereafter. In the event that both
sides of the arbitration are composed of only one party, and the Desc Parties,
on the one hand, or the Dana Parties, on the other, as the case may be, fails to
nominate an arbitrator pursuant to this Section 10.9(c), upon request of any
other party to the arbitration, such arbitrator shall instead be

69



--------------------------------------------------------------------------------



 



appointed by the ICC within thirty (30) calendar days of receiving such request.
In the event that either side of the arbitration is composed of more than one
party, and the Desc Parties that are party to the arbitration, on the one hand,
or the Dana Parties, on the other, as the case may be, fails to nominate an
arbitrator pursuant to this Section 10.9(c), then the Court may appoint each
member of the arbitral panel in accordance with Article 10(2) of the ICC Rules.
Each arbitrator shall be fluent in English and Spanish.
     (d) Arbitration Proceedings. The arbitration proceedings shall be conducted
in Spanish, provided that the arbitrators may permit any portion of the
proceeding to be conducted in English if this will facilitate the conduct of the
arbitration. The arbitrators shall apply the ICC Rules, and shall specify the
same at the commencement of the arbitration. Documents in English shall be
admissible as evidence without need to translation into Spanish and witnesses
who are not native Spanish speakers may render their testimonies in English if
they so prefer.
     (e) Consolidation of Arbitration Proceedings. When a party to a Transaction
Document submits a Request for Arbitration (as defined in the ICC Rules) in
connection with a legal relationship in respect of which arbitration proceedings
between the parties to the same or another Transaction Document are already
pending under the ICC Rules (an “Already Pending Proceeding”), the parties to
such Transaction Document may request that the Court include the claims
contained in the request (the “New Claims”) in the Already Pending Proceeding.
If a party to a Transaction Document makes such a request before the Terms of
Reference (as defined in the ICC Rules) have been signed or approved by the
Court in the Already Pending Proceeding, pursuant to Article 4(6) of the ICC
Rules, the Court shall determine whether to include the New Claims in the
Already Pending Proceeding. If a party to a Transaction Document makes such a
request after the Terms of Reference in the Already Pending Proceeding have been
signed or approved by the Court, pursuant to Article 19 of the ICC Rules, the
Arbitral Tribunal (as defined in the ICC Rules) in the Already Pending
Proceeding shall determine whether to include the New Claims in the Already
Pending Proceeding. For the avoidance of doubt, two (2) or more arbitration
proceedings may be consolidated in accordance with this Section 10.9(e) under
Articles 4(6) or 19 of the ICC Rules, even if the parties to such arbitration
proceedings are not identical.
     (f) Award. The arbitral award shall be final and binding upon all Parties,
and not subject to any appeal, to the fullest extent permitted by Applicable
Law, and shall deal with the question of costs of arbitration and all matters
related thereto. The arbitrators may in their discretion award costs, including
legal fees, to the prevailing Party. Decisions of the arbitrators shall be in
writing and shall set forth the reasons therefore and, to the extent applicable,
the manner in which the amount of the award was calculated.
     (g) Enforceability of Certain Provisions of this Agreement. Each Party
irrevocably submits to the non-exclusive jurisdiction of the Bankruptcy Court
for purposes of any Bankruptcy Dispute. Each Party irrevocably submits to the
non-exclusive jurisdiction of the courts of Mexico for purposes of a suit,
action or proceeding to enforce the provisions Section 10.9(b) through
Section 10.9(h), to obtain an order to preserve the status quo pending
resolution of any Dispute described in Section 10.9(b) or to enforce an
arbitration award rendered hereunder. Each Party irrevocably waives any
objection or defense such Party may have to venue or personal jurisdiction in
any such court including any claim that the suit, action or

70



--------------------------------------------------------------------------------



 



proceeding has been brought in an inconvenient forum and any right to which it
may become entitled on account of place of residence or domicile.
     (h) Enforceability of the Award. Judgment upon the award rendered by the
arbitration may be entered in any court having jurisdiction, or application may
be made to such court for a judicial recognition of the award or any order of
enforcement thereof.
Section 10.10 No Third Party Beneficiary.
     Nothing expressed or referred to in this Agreement will be construed to
give any Person other than the Parties to this Agreement (and any Indemnified
Party under Article IX) any legal or equitable right, remedy or claim under or
with respect to this Agreement or any provision of this Agreement. This
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the Parties to this Agreement and their successors and
assigns.
Section 10.11 Partial Invalidity.
     Wherever possible, each provision hereof shall be interpreted in such
manner as to be effective and valid under Applicable Law, but in the event that
any one or more of the provisions contained herein shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such provision
shall be ineffective to the extent, but only to the extent, of such invalidity,
illegality or unenforceability without invalidating the remainder of such
provision(s) to the extent valid, legal or enforceable or any other provisions
hereof, unless such a construction would be unreasonable.
Section 10.12 Desc Parties Guarantor.
     Desc Automotriz also executes this Agreement as guarantor (fiador) of each
and every undertaking of the Desc Parties contained or referred to in this
Agreement and all Schedules attached hereto and expressly waives the benefit of
priority (beneficio de orden) and the right of excussio (beneficio de excusión)
and articles 2814 and 2815 of the Mexican Federal Civil Code and all
corresponding Articles in the Civil Code of all of the States of Mexico.
Section 10.13 Dana Parties Guarantor.
     Dana Mexico also executes this Agreement as guarantor (fiador) of each and
every undertaking of the Dana Parties contained or referred to in this Agreement
and all Schedules attached hereto and expressly waives the benefit of priority
(beneficio de orden) and the right of excussio (beneficio de excusión) and
articles 2814 and 2815 of the Mexican Federal Civil Code and all corresponding
Articles in the Civil Code of all of the States of Mexico.
Section 10.14 Prior Agreements.
     This Agreement precludes and supersedes any other agreements between any of
the Parties with respect to the subject matter hereof, including any other
agreements related to the purchase and sale of the Purchased Shares set forth in
the JV Agreement.
[SIGNATURE PAGE FOLLOWS]

71



--------------------------------------------------------------------------------



 



     IN WITNESS OF WHICH the Parties have duly executed this Agreement as of the
date first above written.

            DESC AUTOMOTRIZ, S.A. DE C.V.
      By:   /s/ Juan Marco Gutiérrez Wanless       Name:   Juan Marco Gutiérrez
Wanless      Title:   Chief Corporate Officer and Legal Representative         
    By:   /s/ Ramón F. Estrada Rivero       Name:   Ramón F. Estrada Rivero     
Title:   General Counsel and Legal Representative        SPICER, S.A. DE C.V.
      By:   /s/ Juan Marco Gutiérrez Wanless       Name:   Juan Marco Gutiérrez
Wanless      Title:   Chief Corporate Officer and Legal Representative         
    By:   /s/ Ramón F. Estrada Rivero       Name:   Ramón F. Estrada Rivero     
Title:   General Counsel and Legal Representative        INMOBILIARIA UNIK, S.A.
DE C.V.
      By:   /s/ Juan Marco Gutiérrez Wanless       Name:   Juan Marco Gutiérrez
Wanless      Title:   Chief Corporate Officer and Legal Representative         
    By:   /s/ Ramón F. Estrada Rivero       Name:   Ramón F. Estrada Rivero     
Title:   General Counsel and Legal Representative   

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
Signature page to the Master Share Purchase Agreement Relating to the
Dissolution of the Spicer Joint Venture

 



--------------------------------------------------------------------------------



 



            DANA CORPORATION
      By:   /s/ Dennis Greenwald       Name:   Dennis Greenwald      Title:  
Vice President of International Finance        DANA HOLDINGS MEXICO S. DE R.L.
DE C.V.
      By:   /s/ Dennis Greenwald       Name:   Dennis Greenwald      Title:  
Vice President of International Finance   

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
Signature page to the Master Share Purchase Agreement Relating to the
Dissolution of the Spicer Joint Venture

 



--------------------------------------------------------------------------------



 



The undersigned join as a Party to the foregoing Agreement for the limited
purposes provided in Section 7.22.

            DESC, S.A. DE C.V.
      By:   /s/ Ramón F. Estrada Rivero       Name:   Ramón F. Estrada Rivero   
  Title:   General Counsel and Legal Representative        DESC CORPORATIVO,
S.A. DE C.V.
      By:   /s/ Ramón F. Estrada Rivero       Name:   Ramón F. Estrada Rivero   
  Title:   General Counsel and Legal Representative        INMOBILIARIA CORCEL,
S.A. DE C.V.
      By:   /s/ Ramón F. Estrada Rivero       Name:   Ramón F. Estrada Rivero   
  Title:   General Counsel and Legal Representative        AEROPYCSA, S.A. DE
C.V.
      By:   /s/ Ramón F. Estrada Rivero       Name:   Ramón F. Estrada Rivero   
  Title:   General Counsel and Legal Representative        CORPORATIVO UNIKO,
S.A. DE C.V.
      By:   /s/ Ramón F. Estrada Rivero       Name:   Ramón F. Estrada Rivero   
  Title:   General Counsel and Legal Representative   

Signature page to the Master Share Purchase Agreement Relating to the
Dissolution of the Spicer Joint Venture

 



--------------------------------------------------------------------------------



 



            T.F. VICTOR, S.A. DE C.V.
      By:   /s/ Ramón F. Estrada Rivero       Name:   Ramón F. Estrada Rivero   
  Title:   General Counsel and Legal Representative        TRANSMISIONES TSP,
S.A. DE C.V.
      By:   /s/ Ramón F. Estrada Rivero       Name:   Ramón F. Estrada Rivero   
  Title:   General Counsel and Legal Representative        TRANSMISIONES Y
EQUIPOS MECÁNICOS, S.A. DE C.V.
      By:   /s/ Ramón F. Estrada Rivero       Name:   Ramón F. Estrada Rivero   
  Title:   General Counsel and Legal Representative        VILLA INDUSTRIAL,
S.A. DE C.V.
      By:   /s/ Ramón F. Estrada Rivero       Name:   Ramón F. Estrada Rivero   
  Title:   General Counsel and Legal Representative        EJES TRACTIVOS, S.A.
DE C.V.
      By:   /s/ Ramón F. Estrada Rivero       Name:   Ramón F. Estrada Rivero   
  Title:   General Counsel and Legal Representative        CARDANES, S.A. DE
C.V.
      By:   /s/ Ramón F. Estrada Rivero       Name:   Ramón F. Estrada Rivero   
  Title:   General Counsel and Legal Representative   

Signature page to the Master Share Purchase Agreement Relating to the
Dissolution of the Spicer Joint Venture

 



--------------------------------------------------------------------------------



 



            FORJAS SPICER, S.A. DE C.V.
      By:   /s/ Ramón F. Estrada Rivero       Name:   Ramón F. Estrada Rivero   
  Title:   General Counsel and Legal Representative        AUTOMETALES, S.A. DE
C.V.
      By:   /s/ Ramón F. Estrada Rivero       Name:   Ramón F. Estrada Rivero   
  Title:   General Counsel and Legal Representative        DIRECSPICER, S.A. DE
C.V.
      By:   /s/ Ramón F. Estrada Rivero       Name:   Ramón F. Estrada Rivero   
  Title:   General Counsel and Legal Representative        CORPORACIÓN
INMOBILIARIA DE MEXICO, S.A. DE C.V.
      By:   /s/ Ramón F. Estrada Rivero       Name:   Ramón F. Estrada Rivero   
  Title:   General Counsel and Legal Representative        ENGRANES CÓNICOS,
S.A. DE C.V.
      By:   /s/ Ramón F. Estrada Rivero       Name:   Ramón F. Estrada Rivero   
  Title:   General Counsel and Legal Representative        SPICER SERVICIOS,
S.A. DE C.V.
      By:   /s/ Ramón F. Estrada Rivero       Name:   Ramón F. Estrada Rivero   
  Title:   General Counsel and Legal Representative   

Signature page to the Master Share Purchase Agreement Relating to the
Dissolution of the Spicer Joint Venture

 



--------------------------------------------------------------------------------



 



            TRANSMISSION TECHNOLOGIES CORPORATION
      By:   /s/ Ramón F. Estrada Rivero       Name:   Ramón F. Estrada Rivero   
  Title:   General Counsel and Legal Representative   

Signature page to the Master Share Purchase Agreement Relating to the
Dissolution of the Spicer Joint Venture

 